Exhibit 10.1

CUSIP DEAL: 76168NAC1

CUSIP REVOLVER: 76168NAD9

CUSIP TERM: 76168NAE7

 

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of February 13, 2020

among

REXFORD INDUSTRIAL REALTY, L.P.,

as Borrower,

REXFORD INDUSTRIAL REALTY, INC.,

as Parent,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

and

L/C Issuer,

and

The Other Lenders Party Hereto

CITIBANK, N.A.,

as Syndication Agent

CITIZENS BANK, NATIONAL ASSOCIATION,

JPMORGAN CHASE BANK, N.A.,

PNC BANK, NATIONAL ASSOCIATION,

U.S. BANK NATIONAL ASSOCIATION,

and

CAPITAL ONE, NATIONAL ASSOCIATION,

Co-Documentation Agents

BOFA SECURITIES, INC.

and

CITIGROUP GLOBAL MARKETS INC.,

as

Joint Lead Arrangers and

Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Section    Page  

Article I. Definitions and Accounting Terms

     1  

1.01

  Defined Terms      1  

1.02

  Other Interpretive Provisions      33  

1.03

  Accounting Terms      34  

1.04

  Rounding      35  

1.05

  Times of Day      35  

1.06

  Letter of Credit Amounts      35  

1.07

  Interest Rates      35  

Article II. The Commitments and Credit Extensions

     35  

2.01

  The Loans      35  

2.02

  Borrowings, Conversions and Continuations of Loans      36  

2.03

  Letters of Credit      37  

2.04

  Swing Line Loans      46  

2.05

  Prepayments      48  

2.06

  Termination or Reduction of Commitments      49  

2.07

  Repayment of Loans      50  

2.08

  Interest      50  

2.09

  Fees      51  

2.10

  Computation of Interest and Fees; Retroactive Adjustments of Applicable Margin
     52  

2.11

  Evidence of Debt      52  

2.12

  Payments Generally; Administrative Agent’s Clawback      53  

2.13

  Sharing of Payments by Lenders      55  

2.14

  Extension of Maturity Date in Respect of the Revolving Credit Facility      55
 

2.15

  Increase in Total Credit Exposure      57  

2.16

  Cash Collateral      58  

2.17

  Defaulting Lenders      59  

Article III. Taxes, Yield Protection and Illegality

     61  

3.01

  Taxes      61  

3.02

  Illegality      65  

3.03

  Inability to Determine Rates      66  

3.04

  Increased Costs; Reserves on Eurodollar Rate Loans      68  

3.05

  Compensation for Losses      69  

3.06

  Mitigation Obligations; Replacement of Lenders      70  

3.07

  Survival      70  

Article IV. Parent Guaranty

     70  

4.01

  The Guaranty      70  

4.02

  Obligations Unconditional      71  

4.03

  Reinstatement      71  

4.04

  Certain Waivers      72  

4.05

  Remedies      72  

4.06

  Rights of Contribution      72  

4.07

  Guaranty of Payment; Continuing Guaranty      72  



--------------------------------------------------------------------------------

Article V. Subsidiary Guarantors

     73  

5.01

  Subsidiary Guarantors      73  

5.02

  Release of Subsidiary Guarantors      73  

Article VI. Conditions Precedent to Credit Extensions

     73  

6.01

  Conditions of Initial Credit Extension      73  

6.02

  Conditions to all Credit Extensions      75  

Article VII. Representations and Warranties

     76  

7.01

  Existence, Qualification and Power; Compliance with Laws      76  

7.02

  Authorization; No Contravention      76  

7.03

  Governmental Authorization; Other Consents      76  

7.04

  Binding Effect      76  

7.05

  Financial Statements; No Material Adverse Effect      76  

7.06

  Litigation      77  

7.07

  No Default      77  

7.08

  Ownership of Property; Liens      77  

7.09

  Environmental Compliance      77  

7.10

  Insurance      77  

7.11

  Taxes      77  

7.12

  ERISA Compliance      78  

7.13

  Subsidiaries; Equity Interests      78  

7.14

  Margin Regulations; Investment Company Act      79  

7.15

  Disclosure      79  

7.16

  Compliance with Laws      79  

7.17

  Taxpayer Identification Number      79  

7.18

  Solvency      79  

7.19

  REIT Status      79  

7.20

  OFAC      79  

7.21

  Anti-Corruption Laws      80  

7.22

  Unencumbered Properties      80  

7.23

  EEA Financial Institution      80  

7.24

  Covered Entities      80  

Article VIII. Affirmative Covenants

     80  

8.01

  Financial Statements      80  

8.02

  Certificates; Other Information      81  

8.03

  Notices      83  

8.04

  Payment of Obligations      83  

8.05

  Preservation of Existence, Etc      84  

8.06

  Maintenance of Properties      84  

8.07

  Maintenance of Insurance      84  

8.08

  Compliance with Laws      84  

8.09

  Books and Records      84  

8.10

  Inspection Rights      84  

8.11

  Use of Proceeds      85  

8.12

  Environmental Matters      85  

8.13

  Keepwell      85  

8.14

  REIT Status      85  

8.15

  Further Assurances      85  

8.16

  Anti-Corruption Laws; Sanctions      86  

 

ii



--------------------------------------------------------------------------------

Article IX. Negative Covenants

     86  

9.01

  Liens      86  

9.02

  Investments      87  

9.03

  Fundamental Changes      87  

9.04

  Dispositions      88  

9.05

  Restricted Payments      89  

9.06

  Change in Nature of Business      89  

9.07

  Transactions with Affiliates      90  

9.08

  Burdensome Agreements      90  

9.09

  Use of Proceeds      90  

9.10

  Amendments of Organization Documents      90  

9.11

  Accounting Changes      90  

9.12

  Sanctions      90  

9.13

  Financial Covenants      91  

9.14

  ERISA Compliance      91  

9.15

  Anti-Corruption Laws      91  

Article X. Events of Default and Remedies

     92  

10.01

  Events of Default      92  

10.02

  Remedies Upon Event of Default      94  

10.03

  Application of Funds      94  

Article XI. Administrative Agent

     95  

11.01

  Appointment and Authority      95  

11.02

  Rights as a Lender      95  

11.03

  Exculpatory Provisions      96  

11.04

  Reliance by Administrative Agent      96  

11.05

  Delegation of Duties      97  

11.06

  Resignation of Administrative Agent      97  

11.07

  Non-Reliance on Administrative Agent, Arranger and Other Lenders      98  

11.08

  No Other Duties, Etc      99  

11.09

  Administrative Agent May File Proofs of Claim      99  

11.10

  Guaranty Matters      100  

11.11

  Certain ERISA Matters      100  

Article XII. Miscellaneous

     101  

12.01

  Amendments, Etc      101  

12.02

  Notices; Effectiveness; Electronic Communication      103  

12.03

  No Waiver; Cumulative Remedies; Enforcement      104  

12.04

  Expenses; Indemnity; Damage Waiver      105  

12.05

  Payments Set Aside      107  

12.06

  Successors and Assigns      107  

12.07

  Treatment of Certain Information; Confidentiality      111  

12.08

  Right of Setoff      112  

12.09

  Interest Rate Limitation      113  

12.10

  Counterparts; Integration; Effectiveness      113  

12.11

  Survival of Representations and Warranties      113  

12.12

  Severability      113  

12.13

  Replacement of Lenders      114  

12.14

  Governing Law; Jurisdiction; Etc.      115  

12.15

  Waiver of Jury Trial      116  

 

iii



--------------------------------------------------------------------------------

12.16

  No Advisory or Fiduciary Responsibility      116  

12.17

  Electronic Execution of Assignments and Certain Other Documents      116  

12.18

  USA PATRIOT Act      117  

12.19

  Time of the Essence      117  

12.20

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      117
 

12.21

  Resignation of Existing Administrative Agent; Restatement of Existing Credit
Agreement      117  

12.22

  Acknowledgment Regarding Any Supported QFCs      118  

12.23

  Time of the Essence      119  

12.24

  ENTIRE AGREEMENT      119  

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

2.01    Commitments and Applicable Percentages 7.06    Litigation 7.09   
Environmental Matters 7.13    Subsidiaries; Other Equity Investments; Equity
Interests in Borrower 9.02    Existing Investments 12.02    Administrative
Agent’s Office; Certain Addresses for Notices

EXHIBITS

 

Form of    A    Committed Loan Notice B    Swing Line Loan Notice C-1   
Revolving Credit Note C-2    Term Note D    Compliance Certificate E-1   
Assignment and Assumption E-2    Administrative Questionnaire F    Unencumbered
Property Report G    U.S. Tax Compliance Certificates H    Borrower Remittance
Instructions I    Borrower’s Instruction Certificate

 

v



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of February 13, 2020, among REXFORD INDUSTRIAL REALTY, L.P., a Maryland
limited partnership (“Borrower”), REXFORD INDUSTRIAL REALTY, INC., a Maryland
corporation (“Parent”), each lender from time to time party hereto
(collectively, the “Lenders” and each individually, a “Lender”), and BANK OF
AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

Borrower, Parent, Citibank, as administrative agent (“Existing Administrative
Agent”), the L/C Issuer (as defined therein) and the Swing Line Lender (as
defined therein), and the Lenders (as defined therein) are parties to that
certain Second Amended and Restated Credit Agreement dated as of February 14,
2017 (as amended, the “Existing Credit Agreement”).

The parties hereto desire to amend and restate the Existing Credit Agreement in
its entirety.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

Article I.

Definitions and Accounting Terms

1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Act” has the meaning specified in Section 12.18.

“Acceptable Ground Lease” means each ground lease with respect to any
Unencumbered Property executed by a member of the Consolidated Group, as lessee,
(a) that has a remaining lease term (including extension or renewal rights) of
at least twenty-five (25) years, calculated as of the date such Property becomes
an Unencumbered Property, (b) that is in full force and effect, (c) is
transferable and assignable either without the landlord’s prior consent or with
such consent, which, however, will not be unreasonably withheld or conditioned
by landlord, and (d) pursuant to which (i) no default or terminating event
exists thereunder, and (ii) no event has occurred which but for the passage of
time, or notice, or both would constitute a default or terminating event
thereunder.

“Additional Lender” has the meaning specified in Section 2.15(c).

“Adjusted EBITDA” means, as of any date, an amount equal to (a) the product of
(i) EBITDA for the Consolidated Group for the last fiscal quarter of the most
recently ended Calculation Period, multiplied by (ii) four (4) minus (b) the
aggregate Annual Capital Expenditure Adjustment for all Properties owned or
leased (as ground lessee) by the Consolidated Group as of the last day of such
Calculation Period; provided that for purposes of this definition, in the case
of any acquisition or Disposition of any direct or indirect interest in any
Property (including through the acquisition or Disposition of Equity Interests)
by the Consolidated Group after the first (1st) day of such fiscal quarter,
EBITDA and the aggregate Annual Capital Expenditure Adjustment will be adjusted
in a manner reasonably acceptable to Administrative Agent (A) in the case of an
acquisition, (I) by adding to EBITDA an amount equal to the acquired Property’s
actual EBITDA (computed as if such Property was owned by the Consolidated Group
for the entire fiscal quarter) generated during the portion of such fiscal
quarter that such Property was not owned by the Consolidated Group, and (II) by
treating such Property as being owned on the last day of such fiscal quarter,
and (B) in the case of a Disposition, (I) by subtracting from EBITDA an amount
equal to the actual EBITDA generated by such Property so disposed of during such
fiscal quarter (computed as if such Property was Disposed of by the Consolidated
Group prior to the first (1st) day of such fiscal quarter) and (II) by treating
such Property as not being owned on the last day of such fiscal quarter.



--------------------------------------------------------------------------------

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 12.02, or such other address or
account as Administrative Agent may from time to time notify Borrower and the
Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by
Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders, as adjusted
from time to time in accordance with the terms of this Agreement.

“Agreement” has the meaning specified in the introductory paragraphs.

“Annual Capital Expenditure Adjustment” means, with respect to any Property as
of any date, an amount equal to the product of (a) $0.10 multiplied by (b) the
aggregate net rentable area (determined on a square feet basis) of such
Property.

“Applicable Margin” means:

(a)    Subject to clause (b) below, the following percentages per annum, based
upon the Leverage Ratio as set forth in the most-recent Compliance Certificate
received by Administrative Agent pursuant to Section 8.02(a):

 

Pricing
Level

  

Leverage

Ratio

   Letters
of
Credit      Revolving
Credit
Facility
Fee Rate      Revolving
Credit
Facility
Eurodollar
Rate      Revolving
Credit
Facility
Base Rate      Term
Loan
Eurodollar
Rate      Term
Loan
Base
Rate   1    < 35.00%      1.05 %       0.15 %       1.05 %       0.05 %      
1.20 %       0.20 %  2    ³ 35.00%but < 40.00%      1.10 %       0.15 %      
1.10 %       0.10 %       1.20 %       0.20 %  3    ³ 40.00%but < 45.00%     
1.15 %       0.20 %       1.15 %       0.15 %       1.25 %       0.25 %  4    ³
45.00%but < 50.00%      1.25 %       0.20 %       1.25 %       0.25 %       1.40
%       0.40 %  5    ³ 50.00%but < 55.00%      1.30 %       0.30 %       1.30 % 
     0.30 %       1.50 %       0.50 %  6    ³ 55.00%      1.50 %       0.30 % 
     1.50 %       0.50 %       1.70 %       0.70 % 

 

2



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Margin resulting from a change in the
Leverage Ratio shall become effective as of the first (1st) Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 8.02(a); provided that if a Compliance Certificate is not delivered when
due in accordance with such Section, then, upon the request of Required Lenders,
Pricing Level 6 shall apply as of the first (1st) Business Day after the date on
which such Compliance Certificate was required to have been delivered and shall
remain in effect until the date on which such Compliance Certificate is
delivered. The Applicable Margin in effect from the Closing Date until adjusted
as set forth above shall be set at Pricing Level 1.

Notwithstanding anything to the contrary contained in this clause (a), the
determination of the Applicable Margin under this clause (a) for any period
shall be subject to the provisions of Section 2.10(b).

(b) If Parent or Borrower obtains an Investment Grade Rating, Borrower may, upon
written notice to Administrative Agent, make an irrevocable one time written
election to exclusively use the below table based on the Debt Rating of Parent
or Borrower (setting forth the date for such election to be effective), and
thereafter the Applicable Margin shall be determined based on the applicable
rate per annum set forth in the below table notwithstanding any failure of
Parent or Borrower to maintain an Investment Grade Rating or any failure of
Parent or Borrower to maintain a Debt Rating:

 

Debt Rating

   Letters of
Credit     Revolving
Credit
Facility
Facility
Fee Rate     Revolving
Credit
Facility
Eurodollar
Rate
Applicable
Margin     Revolving
Credit
Facility
Base Rate
Applicable
Margin     Term Loan
Eurodollar
Rate
Applicable
Margin     Term Loan
Base Rate
Applicable
Margin  

³ A-/A3

     0.725 %      0.125 %      0.725 %      0.00 %      0.85 %      0.00 % 

BBB+/Baa1

     0.775 %      0.150 %      0.775 %      0.00 %      0.90 %      0.00 % 

BBB/Baa2

     0.850 %      0.200 %      0.850 %      0.00 %      1.00 %      0.00 % 

BBB-/Baa3

     1.050 %      0.250 %      1.050 %      0.10 %      1.25 %      0.25 % 

<BBB-/Baa3

     1.400 %      0.300 %      1.400 %      0.45 %      1.65 %      0.65 % 

 

3



--------------------------------------------------------------------------------

If at any time Parent and/or Borrower has only two (2) Debt Ratings, and such
Debt Ratings are split, then: (a) if the difference between such Debt Ratings is
one ratings category (e.g., Baa2 by Moody’s and BBB- by S&P or Fitch), the Debt
Ratings-Based Applicable Margin shall be the rate per annum that would be
applicable if the higher of the Debt Ratings were used; and (b) if the
difference between such Debt Ratings is two (2) ratings categories (e.g., Baa1
by Moody’s and BBB- by S&P) or more, the Debt Ratings-Based Applicable Margin
shall be the rate per annum that would be applicable if the rating that is one
lower than the higher of the applicable Debt Ratings were used. If at any time
Parent and/or Borrower has three (3) Debt Ratings, and such Debt Ratings are
split, then: (i) if the difference between the highest and the lowest such Debt
Ratings is one ratings category (e.g., Baa2 by Moody’s and BBB- by S&P or
Fitch), the Debt Ratings-Based Applicable Margin shall be the rate per annum
that would be applicable if the highest of the Debt Ratings were used; and
(ii) if the difference between such Debt Ratings is two (2) ratings categories
(e.g., Baa1 by Moody’s and BBB- by S&P or Fitch) or more, the Debt Ratings-Based
Applicable Margin shall be the rate per annum that would be applicable if the
average of the two (2) highest Debt Ratings were used, provided that if such
average is not a recognized rating category, then the Debt Ratings-Based
Applicable Margin shall be the rate per annum that would be applicable if the
second highest Debt Rating of the three (3) were used. If the rating system of
Moody’s or S&P shall change in any material respect, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
then Borrower and Lenders shall negotiate in good faith to amend this definition
to reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Margin shall be determined by reference to the rating most recently
in effect prior to such change or cessation.

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) until the initial Term Borrowing
on the Closing Date, such Term Lender’s Commitment at such time and
(ii) thereafter, the principal amount of such Term Lender’s Term Loans at such
time, and (b) in respect of the Revolving Credit Facility, with respect to any
Revolving Credit Lender at any time, the percentage (carried out to the ninth
decimal place) of the Revolving Credit Facility represented by such Revolving
Credit Lender’s Revolving Credit Commitment, at such time, as any such
Applicable Revolving Credit Percentage for the Revolving Credit Facility may be
adjusted as provided in Section 2.17. If the Commitment of each Lender to make
Loans and the obligation of L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 10.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Lender in respect of each Facility is set forth opposite the name of such Lender
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable.

 

4



--------------------------------------------------------------------------------

“Applicable Revolving Credit Percentage” means, with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to either the Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) L/C Issuer and (ii) if any Letters of Credit have been issued pursuant to
Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the Swing
Line Sublimit, (i) Swing Line Lender and (ii) if any Swing Line Loans are
outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means BofA Securities, Inc. and Citi in their capacities as joint
lead arrangers and joint bookrunners, and “Arranger” means any one of the
Arrangers.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.06(b)), and accepted by Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
Parent and its Subsidiaries for the fiscal year ended December 31, 2018, and the
related consolidated statements of income or operations, changes in
shareholders’ equity, and cash flows for such fiscal year of the Consolidated
Group, including the notes thereto.

“Authorized Person” means any representative of Borrower duly designated by
Borrower in accordance with Borrower’s Instruction Certificate, authorized to
bind Borrower requesting disbursement of Loan proceeds.

“Authorized Signer” means any representative of Borrower duly designated by
Borrower in accordance with Borrower’s Instruction Certificate, authorized to
bind Borrower and to act for Borrower for all purposes in connection with any
Loan, including requesting disbursement of Loan proceeds, obtaining information
pertaining to any Loan, requesting any action under the Loan Documents,
providing any certificates, and appointing and changing any Authorized Persons.

“Auto-Extension Letter of Credit” has the meaning specified in Section 2.03(b).

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date with respect to the Revolving Credit
Facility, (b) the date of termination of the Revolving Credit Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Revolving Credit Lender to make Revolving Credit Loans and of the
obligation of L/C Issuer to make L/C Credit Extensions pursuant to
Section 10.02.

 

5



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one half of one percent (0.5%), (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate,” and (c) the Eurodollar Rate plus one
percent (1%). The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such prime rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change. If the Base Rate is being used as an alternate rate of interest pursuant
to Section 3.03, then the Base Rate shall be the greater of clauses (a) and (b)
above and shall be determined without reference to clause (c) above.

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

“Beneficial Ownership Regulation” means 31 C.F.R. §1010.230.

“BHC Act Affiliate” has the meaning specified in Section 12.22(b).

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 8.02.

“Borrower Remittance Instructions” means Borrower’s remittance instructions
provided in the form attached hereto as Exhibit H.

“Borrower’s Instruction Certificate” means a certificate provided by or on
behalf of Borrower in the form attached hereto as Exhibit I, designating certain
Authorized Persons and Authorized Signers as set forth therein.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

 

6



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located or Los
Angeles, California and, if such day relates to any Eurodollar Rate Loan, means
any such day that is also a London Banking Day.

“Calculation Period” means, as of any date, the most recent four (4) fiscal
quarter period ending on or prior to such date for which financial statements
have been delivered or were required to be delivered pursuant to Section 8.01(a)
or Section 8.01(b).

“Capitalization Rate” means five and three-quarters of one percent (5.75%) for
Specified Capitalization Rate Properties and six percent (6.00%) for all other
Properties.

“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of one or more of L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if Administrative Agent and L/C Issuer shall agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to Administrative Agent and L/C Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation (including Regulation D
of the Board of Governors of the Federal Reserve System) or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued.

“Change of Control” means an event or series of events by which:

(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty-five percent (35%) or more of the equity securities of
Parent entitled to vote for members of the board of directors or equivalent
governing body of Parent on a fully-diluted basis (and taking into account all
such securities that such person or group has the right to acquire pursuant to
any option right); or

(b)    during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Parent
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first (1st) day of such period, (ii) whose
election or nomination to that board or equivalent governing body was

 

7



--------------------------------------------------------------------------------

approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body; or

(c)    the passage of thirty (30) days from the date upon which any Person or
two (2) or more Persons acting in concert shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement (excluding any
contract or arrangement which, by its terms, requires as a condition to the
closing of such transaction that the Obligations under this Agreement (other
than Unmatured Surviving Obligations) be refinanced or paid in full) that, upon
consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of Parent, or control over the equity securities of Parent entitled to
vote for members of the board of directors or equivalent governing body of
Parent on a fully-diluted basis (and taking into account all such securities
that such Person or group has the right to acquire pursuant to any option right)
representing twenty-five percent (25%) or more of the combined voting power of
such securities; or

(d)    Parent shall cease to be the sole general partner of Borrower; or

(e)    Parent shall cease to own, directly or indirectly, at least fifty percent
(50%) of the issued and outstanding Equity Interests of Borrower; or

(f)    Borrower shall cease to own, directly or indirectly, all of the issued
and outstanding Equity Interests in each Guarantor (other than Parent).

“Citibank” means Citibank, N.A. and its successors.

“Citi” means Citigroup Global Markets Inc., on behalf of Citibank, Citibank
North America, and/or any of their affiliates.

“Closing Date” means the first (1st) date all the conditions precedent in
Section 6.01 are satisfied or waived in accordance with Section 12.01.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means a Revolving Credit Commitment or a Term Commitment, as the
context may require.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall
be substantially in the form of Exhibit A or such other form as may be approved
by Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by Administrative Agent),
appropriately completed and signed by a Responsible Officer of Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

8



--------------------------------------------------------------------------------

“Consolidated Group” means the Loan Parties and their consolidated Subsidiaries,
as determined in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Covered Entity” has the meaning specified in Section 12.22(b).

“Covered Party” has the meaning specified in Section 12.22(a).

“Credit Extension” means each of the following: (a) a Borrowing; and (b) an L/C
Credit Extension.

“Customary Recourse Exceptions” means, with respect to any Indebtedness,
personal recourse that is limited to fraud, misrepresentation, misapplication of
cash, waste, environmental claims and liabilities, prohibited transfers,
violations of single-purpose entity covenants, voluntary insolvency proceedings
and other circumstances customarily excluded by institutional lenders from
exculpation provisions and/or included in separate guaranty or indemnification
agreements in non-recourse financing of real property.

“Debt Rating” means the long term unsecured senior, non-credit enhanced debt
rating of Parent or Borrower by S&P, Moody’s or Fitch.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans plus (iii) two percent
(2%) per annum; provided, however, that with respect to a Eurodollar Rate Loan,
the Default Rate shall be an interest rate equal to the interest rate (including
any Applicable Margin) otherwise applicable to such Loan plus two percent (2%)
per annum, and (b) when used with respect to Letter of Credit Fees, a rate equal
to the Applicable Margin for Letters of Credit plus two percent (2%) per annum.

“Default Right” has the meaning specified in Section 12.22(b).

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies Administrative Agent and Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Administrative Agent, L/C Issuer, Swing Line Lender or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation

 

9



--------------------------------------------------------------------------------

in Letters of Credit or Swing Line Loans) within two (2) Business Days of the
date when due, (b) has notified Borrower, Administrative Agent, L/C Issuer or
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by Administrative Agent or Borrower, to
confirm in writing to Administrative Agent and Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by Administrative Agent and Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-in Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by Administrative Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above, and of the
effective date of such status, shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.17(b)) as of the date established therefor by Administrative Agent in
a written notice of such determination, which shall be delivered by
Administrative Agent to Borrower, L/C Issuer, Swing Line Lender and each other
Lender promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease (other than
a real estate lease entered into in the ordinary course of business as part of
Property leasing operations) or other disposition (in one transaction or a
series of transactions and whether effected pursuant to a Division or otherwise)
of any property by any Person (including any sale and leaseback transaction),
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two (2) or more Persons (whether pursuant
to a “plan of division” or similar arrangement), which may or may not include
the Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Dollar” and “$” mean lawful money of the United States.

“EBITDA” means, for the Consolidated Group, for any period, an amount (without
duplication) equal to (a) Net Income of the Consolidated Group for such period,
in each case, excluding (i) any non-recurring or extraordinary gains and losses
for such period (including gains and losses on Dispositions not made in the
ordinary course of business), (ii) any income or gain and any loss or expense in
each case

 

10



--------------------------------------------------------------------------------

resulting from early extinguishment of Indebtedness, and (iii) any income or
gain or any expense or loss resulting from a Swap Contract (including by virtue
of a termination thereof), plus (b) an amount which, in the determination of Net
Income for such period pursuant to clause (a) above, has been deducted for or in
connection with (i) Interest Expense (including amortization of deferred
financing costs, to the extent included in the determination of Interest Expense
per GAAP), (ii) income taxes, (iii) depreciation and amortization, (iv) amounts
deducted as a result of the application of FAS 141, (v) non-cash losses and
expenses, and (vi) adjustments as a result of the straight lining of rents, all
as determined in accordance with GAAP, plus (c) without duplication of amounts
included in clauses (a) and (b) above with respect to Unconsolidated Affiliates,
the amounts described in clauses (a) and (b) above of each Unconsolidated
Affiliate of the Consolidated Group multiplied by the respective Unconsolidated
Affiliate Interest of each member of the Consolidated Group in such
Unconsolidated Affiliate, minus (d) all cash payments made during such period on
account of non-cash losses and expenses added to EBITDA pursuant to
clause (b)(v) above in a previous period.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 12.06(b)(iii)).

“Eligible Unencumbered Property” means, as of any date, each Property that meets
the following criteria:

(a)    such property is primarily an industrial, light manufacturing, mixed or
flex property;

(b)    such Property is located within the United States;

(c)    such Property is Wholly-Owned by Borrower or a Subsidiary that is a
Subsidiary Guarantor (unless the Subsidiary Guarantors are released pursuant to
Section 5.02) in fee simple or leased pursuant to an Acceptable Ground Lease;

(d)    if such Property is owned by a Subsidiary of Borrower that is not a
Wholly-Owned Subsidiary, then (i) Borrower owns, directly or indirectly, at
least ninety percent (90%) of the issued and outstanding Equity Interests of
such Subsidiary, free and clear of any Liens (other than Permitted Liens), and
(ii) such Subsidiary is Controlled (including control over operating activities
of such Subsidiary and the ability of such Subsidiary to Dispose of, grant Liens
in, or otherwise encumber assets, incur, repay and prepay Indebtedness, provide
Guarantees and make Restricted Payments, in each case without any requirement
for the consent of any other Person) exclusively by Borrower and/or one or more
Subsidiaries of Borrower that are either Wholly-Owned Subsidiaries or
Subsidiaries that satisfy the requirements of this clause (d);

 

11



--------------------------------------------------------------------------------

(e)    neither such Property nor any direct or indirect Equity Interests held by
a member of the Consolidated Group in any Subsidiary that owns such Property is
encumbered by or subject to any Lien, springing or contingent Lien, or Negative
Pledge (other than Permitted Liens);

(f)    if such Property is owned by a Subsidiary, then neither such Subsidiary
nor any direct or indirect Subsidiaries of Parent that are holders of Equity
Interests in such Subsidiary may incur, Guarantee, or otherwise be liable for
any Indebtedness (other than Unsecured Debt that is permitted under this
Agreement);

(g)    except for restrictions set forth herein, in the Tax Matters Agreement,
and in any future tax sharing agreement containing substantially the same
restrictions as are set forth in the Tax Matters Agreement, Borrower or the
applicable Subsidiary that owns such Property has the right to (i) Dispose of
such Property, and (ii) create a Lien on such Property as security for
Indebtedness of Borrower or such Subsidiary without the need to obtain any
unfettered or entirely discretionary consent or approval by any Person;

(h)    such Property is not unimproved land or property under development; and

(i)    such Property is substantially free of all structural defects or major
architectural deficiencies, title defects, material environmental conditions
which are not being mitigated in accordance with applicable Law or present a
material risk of economic impairment or liability beyond customary levels of
environmental impact typically encountered with improved real property used for
industrial or light manufacturing purposes, or other adverse matters that would
materially impair the value of such Property.

“Environmental Claim” means any investigative, enforcement, cleanup, removal,
containment, remedial, or other private or governmental or regulatory action at
any time threatened in writing, instituted, or completed pursuant to any
applicable Environmental Law against any member of the Consolidated Group or
against or with respect to any Property or any condition, use, or activity on
any Property (including any such action against Administrative Agent or any
Lender), and any claim at any time threatened in writing or made by any Person
against any member of the Consolidated Group or against or with respect to any
Property or any condition, use, or activity on any Property (including any such
claim against Administrative Agent or any Lender), relating to damage,
contribution, cost recovery, compensation, loss, or injury resulting from or in
any way arising in connection with any Hazardous Material or any Environmental
Law.

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to Hazardous Materials.

“Environmental Liability” means, with respect to any member of the Consolidated
Group, any liability (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities) of such member of
the Consolidated Group resulting from (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed by or imposed on any member of the
Consolidated Group with respect to any of the foregoing.

 

12



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal (within the meaning of Section 4203
and 4205 of ERISA) by any Loan Party or any ERISA Affiliate from a Multiemployer
Plan if any Loan Party has any potential liability therefor or receipt of
notification that a Multiemployer Plan is in reorganization pursuant to
Section 4241 of ERISA; (d) the filing of a notice of intent to terminate a
Pension Plan or Multiemployer Plan or the treatment of a Pension Plan or
Multiemployer Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan or Multiemployer Plan; (f) any event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (g) the determination that any Pension
Plan or Multiemployer Plan is considered an at-risk plan or a plan in endangered
or critical status within the meaning of Sections 430, 431 and 432 of the Code
or Sections 303, 304 and 305 of ERISA, as applicable; or (h) the imposition of
any liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency liabilities” has the meaning specified in Section 3.04(e).

“Eurodollar Rate” means:

(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period) (“LIBOR”) as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by Administrative Agent from time to time) at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first (1st) day of
such Interest Period) with a term equivalent to such Interest Period;

 

13



--------------------------------------------------------------------------------

(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two (2) London Banking Days prior to such date for U.S. Dollar
deposits with a term of one month commencing that day; and

(c)    if the Eurodollar Rate shall be less than zero (0), such rate shall be
deemed zero (0) for purposes of (i) any applicable portion of the Obligations
under the Term Facility that has not been identified by Borrower to
Administrative Agent in writing as being subject to a Swap Contract, or (ii) any
portion of the Obligations under the Revolving Credit Facility.

“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 10.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by
Borrower under Section 3.06(b)) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(b) or 3.01(d),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(g) and (d) any Taxes imposed
pursuant to FATCA.

“Existing Administrative Agent” has the meaning specified in the introductory
paragraphs.

“Existing Credit Agreement” has the meaning specified in the introductory
paragraphs.

“Extension Date” has the meaning specified in Section 2.14(b).

“Facility” means either the Revolving Credit Facility or the Term Facility, as
context may require.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.

“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to

 

14



--------------------------------------------------------------------------------

time) and published on the next succeeding Business Day by the Federal Reserve
Bank of New York as the federal funds effective rate; provided that if the
Federal Funds Rate as so determined would be less than zero (0), such rate shall
be deemed to be zero (0) for purposes of this Agreement.

“Fee Letters” means collectively the fee letter agreement dated December 12,
2019, among Borrower, Parent, Bank of America and BofA Securities, Inc., and the
fee letter agreement dated December 12, 2019, among Borrower, Parent and Citi.

“First Extended Revolving Maturity Date” means August 13, 2024.

“Fitch” means Fitch, Inc. and any successor thereto.

“Fixed Charges” means, for the Consolidated Group, on a consolidated basis, for
any period, the sum (without duplication) of (a) Interest Expense required to be
paid in cash during such period, plus (b) scheduled principal payments on
account of Indebtedness of the Consolidated Group (excluding any balloon
payments on any Indebtedness, but only to the extent that the amount of such
balloon payment is greater than the scheduled principal payment immediately
preceding such balloon payment), plus (c) Restricted Payments paid in cash
(other than to a member of the Consolidated Group) with respect to preferred
Equity Interests of any member of the Consolidated Group, plus (d) the amounts
described in clauses (a) and (b) above of each Unconsolidated Affiliate of the
Consolidated Group multiplied by the respective Unconsolidated Affiliate
Interest of each member of the Consolidated Group in such Unconsolidated
Affiliate, all for such period; provided that Fixed Charges for any such period
shall be adjusted on a pro forma basis in a manner reasonably acceptable to
Administrative Agent to reflect any Indebtedness incurred, assumed, repaid,
retired or defeased, as the case may be, in connection with the acquisition or
Disposition of any direct or indirect interest in any Property (including
through the acquisition or Disposition of Equity Interests) by the Consolidated
Group during such period as though such Indebtedness was incurred, assumed,
repaid, retired or defeased, as the case may be, on the first (1st) day of such
period.

“Foreign Lender” means (a) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which Borrower
is resident for tax purposes. For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to Swing Line Lender, such Defaulting Lender’s Applicable Percentage of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funds from Operations” means, for the Consolidated Group for any period, the
sum of (a) Net Income plus (b) depreciation and amortization expense determined
in accordance with GAAP excluding amortization expense attributable to
capitalized debt costs; provided that there shall not be included in such

 

15



--------------------------------------------------------------------------------

calculation (i) any proceeds of any insurance policy other than rental or
business interruption insurance received by any member of the Consolidated
Group, (ii) any gain or loss which is classified as “extraordinary” in
accordance with GAAP, (iii) any capital gains and taxes on capital gains,
(iv) income (or loss) associated with third-party ownership of non-controlling
Equity Interests, and (v) gains or losses on the sale of discontinued
operations.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranteed Obligations” has the meaning specified in Section 4.01.

“Guaranties” means the Subsidiary Guaranty and the Guaranty given by Parent
pursuant to Article IV of this Agreement, and “Guaranty” means any one of the
Guaranties.

“Guarantors” means, collectively, (a) Parent, (b) the Subsidiary Guarantors and
(c) with respect to the payment and performance by each Specified Loan Party of
its obligations under its Guaranty with respect to all Swap Obligations,
Borrower; and “Guarantor” means any one of the Guarantors.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Law.

 

16



--------------------------------------------------------------------------------

“Immaterial Subsidiaries” means one (1) or more Subsidiaries of Parent (other
than any Subsidiary Guarantor) whose assets that are used in the calculation of
Total Asset Value do not exceed (a) two percent (2%) of Total Asset Value for
any one (1) Subsidiary or (b) five percent (5%) of Total Asset Value in the
aggregate for all such Subsidiaries, and “Immaterial Subsidiary” means any one
of the Immaterial Subsidiaries.

“Impacted Loans” has the meaning specified in Section 3.03(a).

“Increase Effective Date” has the meaning specified in Section 2.15(d).

“Indebtedness” means, for any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments to the extent such instruments
or agreements support financial, rather than performance, obligations;

(c)    net obligations of such Person under any Swap Contract;

(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade payables that are not past due for more
than ninety (90) days, unless such obligations are being contested in good
faith);

(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)    capital leases and Synthetic Lease Obligations;

(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends, provided, however, that preferred Equity Interests shall not
be included as Indebtedness unless such Equity Interests are required by the
terms thereof to be redeemed, or for which mandatory sinking fund payments are
due, by a fixed date; and

(h)    all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be determined in accordance with GAAP. The
amount of any capital lease or Synthetic Lease Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.

 

17



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 12.04(b).

“Information” has the meaning specified in Section 12.07.

“Initial Revolving Maturity Date” means February 13, 2024.

“Interest Expense” means, for the Consolidated Group, on a consolidated basis,
for any period, without duplication, total interest expense determined in
accordance with GAAP (including for the avoidance of doubt capitalized interest
and interest expense attributable to the Consolidated Group’s ownership
interests in Unconsolidated Affiliates) for such period.

“Interest Payment Date” means: (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three (3) months, the respective dates that fall every three (3) months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), on the
first (1st) Business Day after the end of each March, June, September and
December during the term hereof and the Maturity Date.

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1) month, three
(3) months, six (6) months or, subject to availability, fourteen (14) days or
two (2) months thereafter, as selected by Borrower in its Committed Loan Notice;
provided that:

(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

(b)    any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(c)    no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

18



--------------------------------------------------------------------------------

“Investment Grade Rating” means a Debt Rating of at least BBB-, Baa3 or BBB- by
at least two (2) of S&P, Moody’s and Fitch, respectively.

“IRS” means the United States Internal Revenue Service.

“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by L/C Issuer and Borrower (or any Subsidiary) or in favor of L/C Issuer
and relating to such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such
Revolving Credit Lender’s funding of its participation in any L/C Borrowing in
accordance with its Applicable Revolving Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, including any
automatic or scheduled increases provided for by the terms of such Letters of
Credit, determined without regard to whether any conditions to drawing could be
met at that time, plus (b) the aggregate amount of all Unreimbursed Amounts,
including all L/C Borrowings. For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06. The L/C Obligations of any Lender
at any time shall be its Applicable Percentage of the total L/C Obligations at
such time. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Article 29(a) of the UCP or Rule 3.13
or Rule 3.14 of the ISP or similar terms of the Letter of Credit itself, or if
compliant documents have been presented but not yet honored, such Letter of
Credit shall be deemed to be “outstanding” and “undrawn” in the amount so
remaining available to be paid, and the obligations of Borrower and each Lender
shall remain in full force and effect until L/C Issuer and the Lenders shall
have no further obligations to make any payments or disbursements under any
circumstances with respect to any Letter of Credit.

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes Swing Line Lender.

 

19



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by L/C Issuer.

“Letter of Credit Expiration Date” means the day that is one (1) year after the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(j).

“Letter of Credit Sublimit” means, on any date, an amount equal to the greater
of (a) $20,000,000 and (b) ten percent (10%) of the Revolving Credit Facility on
such date. The Letter of Credit Sublimit is part of, and not in addition to, the
Revolving Credit Facility.

“Leverage Ratio” means, as of any date, the ratio of (a) Total Indebtedness to
(b) Total Asset Value.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the reasonable discretion of Administrative Agent, to reflect
the adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by Administrative Agent in a manner substantially
consistent with market practice (or, if Administrative Agent reasonably
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as
Administrative Agent, in consultation with Borrower, reasonably determines is
reasonably necessary in connection with the administration of this Agreement).

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to any Property, and any financing lease
having substantially the same economic effect as any of the foregoing).

 

20



--------------------------------------------------------------------------------

“Loan” means an extension of credit by a Lender to Borrower under Article II in
the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, including schedules and exhibits hereto,
each Note, each Issuer Document, any agreement creating or perfecting rights in
Cash Collateral pursuant to the provisions of Section 2.16 of this Agreement,
the Subsidiary Guaranty, the Fee Letters, and any amendments, modifications,
supplements hereto or to any other Loan Document or waivers hereof.

“Loan Parties” means, collectively, Borrower, Parent, and each Subsidiary that
owns an Unencumbered Property, and “Loan Party” means any one of the Loan
Parties.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of Parent and its
Subsidiaries, taken as a whole; (b) a material adverse effect on the rights and
remedies of Administrative Agent or any Lender under any Loan Documents, or of
the ability of the Loan Parties, taken as a whole, to perform their obligations
under the Loan Documents; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.

“Material Credit Facility” means any agreement creating or evidencing
Indebtedness for borrowed money (excluding any Non-Recourse Debt) by any member
of the Consolidated Group or in respect of which any member of the Consolidated
Group is an obligor or otherwise provides a Guarantee or other credit support
(other than a guaranty of Customary Recourse Exceptions), in a principal amount
outstanding or available for borrowing equal to or greater than $150,000,000 (or
the equivalent of such amount in the relevant currency of payment, determined as
of the date of the closing of such facility based on the exchange rate of such
other currency).

“Maturity Date” means (a) with respect to the Revolving Credit Facility, (i) if
the Initial Revolving Maturity Date is not extended to the First Extended
Revolving Maturity Date pursuant to Section 2.14, then the Initial Revolving
Maturity Date, (ii) if the Initial Revolving Maturity Date is extended to the
First Extended Revolving Maturity Date pursuant to Section 2.14, then the First
Extended Revolving Maturity Date, and (iii) if the First Extended Revolving
Maturity Date is extended to the Second Extended Revolving Maturity Date
pursuant to Section 2.14, then the Second Extended Revolving Maturity Date, and
(b) with respect to the Term Facility, February 14, 2022; provided, however,
that in each case, if such date is not a Business Day, then the Maturity Date
shall be the next preceding Business Day.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to one hundred percent (100%) of the Fronting Exposure of L/C
Issuer with respect to Letters of Credit issued and outstanding at such time,
and (b) otherwise, an amount equal to one hundred and three percent (103%) of
the Outstanding Amount of all L/C Obligations.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

21



--------------------------------------------------------------------------------

“Multiple Employer Plan” means a Plan which has two (2) or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two (2) of
whom are not under common control, as such a plan is described in Section 4064
of ERISA.

“Negative Pledge” means a provision of any agreement (other than this Agreement
and any agreement in favor of the holders of Indebtedness that is pari passu
with the Obligations that only prohibits creation of a Lien on Unencumbered
Properties on terms no more onerous in any material respect than those set forth
in this Agreement) that prohibits the creation of any Lien on any assets of a
Person; provided, however, that the following shall not constitute a “Negative
Pledge” for purposes of this Agreement: (a) an agreement that establishes a
maximum ratio of Unsecured Debt to unencumbered assets, or of Secured Debt to
total assets, or that otherwise conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets; and (b) any
requirement for the grant in favor of the holders of any Unsecured Debt of an
equal and ratable Lien in connection with a pledge of any property or asset to
secure the Obligations.

“Net Income” means the net income (or loss) of the Consolidated Group for any
period; provided, however, that Net Income shall exclude (a) extraordinary gains
and extraordinary losses for such period, (b) the net income of any Subsidiary
of Parent during such period to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of such income is not
permitted by operation of the terms of its Organization Documents or any
agreement, instrument or law applicable to such Subsidiary during such period,
except that Parent’s equity in any net loss of any such Subsidiary for such
period shall be included in determining Net Income, and (c) any income (or loss)
for such period of any Person if such Person is not a Subsidiary of Parent,
except that Parent’s equity in the net income of any such Person for such period
shall be included in Net Income up to the aggregate amount of cash actually
distributed by such Person during such period to Parent or a Subsidiary thereof
as a Restricted Payment (and in the case of a Restricted Payment to a Subsidiary
of Parent, such Subsidiary is not precluded from further distributing such
amount to Parent as described in clause (b) of this proviso).

“Net Operating Income” means, for any Property for any period, an amount equal
to (a) the aggregate gross revenues from the operations of such Property during
such period from tenants that were in occupancy and paying rent during such
period, minus (b) the sum of (i) all expenses and other proper charges incurred
in connection with the operation of such Property during such period (including
accruals for real estate taxes and insurance, but excluding debt service
charges, income taxes, depreciation, amortization, capital expenditures and
expenses and other non-cash expenses), and (ii) an amount equal to the greater
of (x) two and one-half percent (2.50%) of rents and (y) actual management fees
paid in cash, which expenses and accruals shall be calculated in accordance with
GAAP.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 12.01 and (b) has been
approved by Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b).

 

22



--------------------------------------------------------------------------------

“Non-Recourse Debt” means, for any Person, any Indebtedness of such Person in
which recourse of the applicable holder of such Indebtedness for non-payment is
limited to such holder’s Liens on a particular asset or group of assets (other
than for Customary Recourse Exceptions).

“Note” means a Revolving Credit Note or a Term Note, as the context may require.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided that all references to
“Obligations” in the Guaranties, and any other Guarantees, security agreement,
or pledge agreements delivered to Administrative Agent to Guarantee, or create
or evidence Liens securing, the Obligations shall, in addition to the foregoing,
include all present and future indebtedness, liabilities, and obligations now or
hereafter arising from, by virtue of, or pursuant to any Swap Contract that
relates solely to the Obligations owed to any Person who was Administrative
Agent, a Lender or an Affiliate of Administrative Agent or a Lender at the time
such Swap Contract was entered into, excluding in each case Excluded Swap
Obligations (as defined in the Subsidiary Guaranty).

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Revolving Credit Loans, Term
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Revolving Credit Loans, Term Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the outstanding amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by Borrower of Unreimbursed Amounts.

 

23



--------------------------------------------------------------------------------

“Parent” has the meaning specified in the introductory paragraph hereto.

“Pari Passu Facility” means any Indebtedness in a principal amount equal to or
greater than $100,000,000 of any member of the Consolidated Group that, prior to
becoming Secured Debt, was included in Total Unsecured Debt for purposes of
calculating the covenants set forth in Section 9.13(e) and Section 9.13(f), and
any modifications, amendments, renewals, extensions, or restructurings of any
such Indebtedness.

“Participant” has the meaning specified in Section 12.06(d).

“Participant Register” has the meaning specified in Section 12.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in, with respect to plan years
ending prior to the effective date of the Pension Act, Section 412 of the Code
and Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan as defined in
Section 3(2) of ERISA (including a Multiple Employer Plan but not a
Multiemployer Plan) that is maintained or is contributed to by any Loan Party
and any ERISA Affiliate and is either covered by Title IV of ERISA or is subject
to the minimum funding standards under Section 412 of the Code.

“Permitted Liens” means Liens permitted by Section 9.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), other than a Multiemployer Plan, maintained
for employees of any Loan Party or any ERISA Affiliate or any such Plan to which
any Loan Party or any ERISA Affiliate is required to contribute on behalf of any
of its employees.

“Plan Assets” means the assets of an “employee benefit plan,” as defined in
Section 3(3) of ERISA that is covered by Title I of ERISA or any “plan” defined
in Section 4975(e) of the Code, as described in the Plan Assets Regulation.

“Plan Assets Regulation” means 29 C.F.R. Section 2510.3-101, et seq., as
modified by Section 3(42) of ERISA.

“Platform” has the meaning specified in Section 8.02.

“Properties” means real estate properties owned by any member of the
Consolidated Group, and “Property” means any one of the Properties.

 

24



--------------------------------------------------------------------------------

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 8.02.

“QFC” has the meaning specified in Section 12.22(b).

“Recipient” means Administrative Agent, any Lender, L/C Issuer or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party hereunder.

“Recourse Debt” means, for any Person, Indebtedness of such Person that is not
Non-Recourse Debt; provided that Indebtedness of a single-purpose entity which
is secured by substantially all of the assets of such single-purpose entity but
for which there is no recourse to another member of the Consolidated Group
(other than with respect to Customary Recourse Exceptions) shall not be
considered Recourse Debt even if such Indebtedness is fully recourse to such
single-purpose entity and unsecured Guarantees with respect to Customary
Recourse Exceptions provided by a member of the Consolidated Group of mortgage
loans to Subsidiaries or Unconsolidated Affiliates shall not be Recourse Debt as
long as no demand for payment or performance thereof has been made.

“Register” has the meaning specified in Section 12.06(c).

“Regulation U” means Regulation U of the FRB, as in effect from time to time and
all official rulings and interpretations thereunder or thereof.

“REIT” means any Person that qualifies as a “real estate investment trust” under
Sections 856 through 860 of the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, consultants, service providers and
representatives of such Person and of such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans or Term Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a request made pursuant to
Section 2.03(b), including a request in the form of a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is Swing
Line Lender or L/C Issuer, as the case may be, in making such determination.

 

25



--------------------------------------------------------------------------------

“Required Revolving Lenders” means, at any time, Revolving Credit Lenders having
aggregate Revolving Credit Exposures representing more than fifty percent (50%)
of the total Revolving Credit Exposures of all Revolving Credit Lenders. The
Revolving Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Revolving Lenders at any time; provided that the amount of
any participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is Swing
Line Lender or L/C Issuer, as the case may be, in making such determination.

“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than fifty percent (50%) of the Term Facility on such date. The
portion of the Term Facility held by any Defaulting Lender shall be disregarded
in determining Required Term Lenders at any time.

“Responsible Officer” means: (a) the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party;
(b) solely for purposes of the delivery of incumbency certificates pursuant to
Section 6.01, the secretary or any assistant secretary of a Loan Party; and
(c) solely for purposes of notices given pursuant to Article II, any other
officer or employee of the applicable Loan Party so designated by any of the
foregoing officers in a notice to Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and Administrative Agent, in each case with
respect to clauses (a) and (c), as listed in the Borrower’s Instruction
Certificate most recently delivered to Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to Borrower’s stockholders, partners or members (or the
equivalent Person thereof).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

“Revolving Credit Exposure” means, as to any Revolving Credit Lender, the sum of
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of (a) the
unused portion of the Revolving Credit Facility at such time and (b) the Total
Revolving Credit Outstandings at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

26



--------------------------------------------------------------------------------

“Revolving Credit Lender” means (a) at any time prior to the last day of the
Availability Period in respect of the Revolving Credit Facility, any Lender that
has a Revolving Credit Commitment at such time and (b) at any time thereafter,
any Lender that holds Revolving Credit Loans at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note made by Borrower in favor of a
Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-1.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including OFAC), the United Nations Security Council, the European
Union, Her Majesty’s Treasury or other relevant sanctions authority.

“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Extended Revolving Maturity Date” means February 13, 2025.

“Secured Debt” means, for any Person as of any date, Indebtedness of such Person
that is secured by a Lien.

“Significant Acquisition” means the acquisition of one or more Properties or
portfolios of Properties or operating businesses (a) in a single transaction for
a purchase price of not less than ten percent (10%) of Total Asset Value as of
the last day of the then most-recently ended Calculation Period, or (b) in two
(2) transactions closed within a thirty (30) consecutive day period for an
aggregate purchase price of not less than ten percent (10%) of Total Asset Value
as of the last day of the most-recently ended Calculation Period.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

27



--------------------------------------------------------------------------------

“Specified Capitalization Rate Properties” means any Properties located in Los
Angeles County, California, Orange County, California, or San Bernardino County,
California.

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 8.13).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.

“Subsidiary Guarantors” means, as of any date, all Subsidiaries of Borrower that
have executed the Subsidiary Guaranty (or an addendum thereto in the form
attached to the Subsidiary Guaranty), but excluding all Subsidiaries of Borrower
that have been released from the Subsidiary Guaranty, and “Subsidiary Guarantor”
means any one of the Subsidiary Guarantors.

“Subsidiary Guaranty” means the Third Amended and Restated Unconditional
Guaranty Agreement executed by each Subsidiary Guarantor in favor of
Administrative Agent, for the benefit of the Lenders, in form and substance
reasonably acceptable to Administrative Agent.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

28



--------------------------------------------------------------------------------

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans hereunder, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
Administrative Agent), appropriately completed and signed by a Responsible
Officer of Borrower.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $35,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

“Syndication Agent” means Citi in its capacity as syndication agent under any of
the Loan Documents, and any successor thereto.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Tangible Net Worth” means, for the Consolidated Group as of any date, (a) total
equity on a consolidated basis determined in accordance with GAAP, minus (b) all
intangible assets on a consolidated basis determined in accordance with GAAP
plus (c) all accumulated depreciation determined in accordance with GAAP.

“Tax Matters Agreement” means that certain Tax Matters Agreement entered into as
of July 24, 2013, by and among Parent, Borrower and each limited partner of
Borrower named therein.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as reasonably determined by Administrative Agent) as long as any
of the Interest Period options set forth in the definition of “Interest Period”
and that is based on SOFR and that has been selected or recommended by the
Relevant Governmental Body, in each case as published on an information service
as selected by Administrative Agent from time to time in its reasonable
discretion.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to Borrower pursuant to Section 2.01(a) in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Term Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

29



--------------------------------------------------------------------------------

“Term Facility” means the Outstanding Amount of the Term Loans of all Term
Lenders outstanding at such time.

“Term Lender” means (a) until the initial Term Borrowing on the Closing Date,
any Lender that has a Term Commitment at such time and (b) at any time
thereafter, any Lender that holds Term Loans at such time.

“Term Loan” means an advance made by any Term Lender under the Term Facility.

“Term Note” means a promissory note made by Borrower in favor of a Term Lender
evidencing Term Loans made by such Term Lender, substantially in the form of
Exhibit C-2.

“Total Asset Value” means, for the Consolidated Group as of any date, the sum of
(without duplication) the following: (a) an amount equal to (i)(A) the aggregate
Net Operating Income from all Properties owned or leased (as ground lessee) by
the Consolidated Group for the then most recently ended Calculation Period,
minus Net Operating Income attributable to all Properties that were sold or
otherwise Disposed of during then most recently ended Calculation Period minus
(B) the Annual Capital Expenditure Adjustment with respect to such Properties,
divided by (ii) the Capitalization Rate; provided that in no event shall the
amounts calculated in this clause (a) for any Property be less than zero (0);
plus (b) in the case of any Property that is owned or leased (as ground lessee)
for more than one (1) full fiscal quarter but less than four (4) full fiscal
quarters, at Borrower’s election (which election shall be irrevocable) either
(x) an amount equal to (i)(A) the Net Operating Income from such Property for
the period from the first (1st) day of the first (1st) full fiscal quarter
during which such Property was owned and operated through the end of the last
fiscal quarter in the most recently ended Calculation Period, divided by the
number of quarters in such period and multiplied by four (4) minus (B) the
Annual Capital Expenditure Adjustment with respect to such Property, divided by
(ii) the Capitalization Rate, or (y) the aggregate undepreciated book value in
accordance with GAAP of such Property; provided that in no event shall the
amounts calculated in this clause (b) for any Property be less than zero (0);
plus (c) the aggregate undepreciated book value in accordance with GAAP of all
Properties owned or leased (as ground lessee) by the Consolidated Group for less
than one (1) full fiscal quarter and all unimproved land holdings, mortgage or
mezzanine loans, notes receivable and/or construction in progress owned by the
Consolidated Group; plus (d) without duplication of the amounts included in
clauses (a), (b), and (c) above with respect to Unconsolidated Affiliates, the
amounts described in clauses (a), (b), and (c) above of each Unconsolidated
Affiliate of the Consolidated Group multiplied by the respective Unconsolidated
Affiliate Interest of each member of the Consolidated Group in such
Unconsolidated Affiliate; plus (e) all Unrestricted Cash; provided that the
aggregate amount of Total Asset Value attributable to Investments in unimproved
land holdings, construction in progress, mortgages, mezzanine loans, notes
receivable and Unconsolidated Affiliates shall be limited to thirty-five percent
(35%) of Total Asset Value (with any such excess being excluded from the
calculation of Total Asset Value).

“Total Credit Exposure” means, as to any Lender at any time, the unused
outstanding Commitments and Total Outstandings of such Lender at such time.

“Total Indebtedness” means, as of any date, the sum of (a) all Indebtedness of
the Consolidated Group, on a consolidated basis, as of such date, plus
(b) without duplication of the amount included in clause (a) above with respect
to Unconsolidated Affiliates, the amount described in clause (a) above of each
Unconsolidated Affiliate of the Consolidated Group multiplied by the respective
Unconsolidated Affiliate Interest of each member of the Consolidated Group in
such Unconsolidated Affiliate.

 

30



--------------------------------------------------------------------------------

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Total Secured Debt” means, as of any date, the sum of (a) all Secured Debt of
the Consolidated Group as of such date, plus (b) without duplication of the
amount included in clause (a) above with respect to Unconsolidated Affiliates,
all Secured Debt of each Unconsolidated Affiliate of the Consolidated Group
multiplied by the respective Unconsolidated Affiliate Interest of each member of
the Consolidated Group in such Unconsolidated Affiliate.

“Total Unsecured Debt” means, as of any date, the sum of (a) all Unsecured Debt
of the Consolidated Group as of such date, plus (b) without duplication of the
amount included in clause (a) above with respect to Unconsolidated Affiliates,
all Unsecured Debt of each Unconsolidated Affiliate of the Consolidated Group
multiplied by the respective Unconsolidated Affiliate Interest of each member of
the Consolidated Group in such Unconsolidated Affiliate.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means, at any time, the Uniform Commercial Code as in effect in the
applicable jurisdiction at such time.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unconsolidated Affiliate” means an Affiliate of Parent whose financial
statements are not required to be consolidated with the financial statements of
Parent in accordance with GAAP.

“Unconsolidated Affiliate Interest” means, with respect to any Unconsolidated
Affiliate at any time, the fraction expressed as a percentage, obtained by
dividing (a) the total book value in accordance with GAAP (but determined
without giving effect to any depreciation) of all Equity Interests in such
Unconsolidated Affiliate held by the members of the Consolidated Group at such
time by (b) the total book value in accordance with GAAP (but determined without
giving effect to any depreciation) of all outstanding Equity Interests in such
Unconsolidated Affiliate at such time.

“Unencumbered Asset Value” means, for the Consolidated Group as of any date, the
sum of (without duplication) the following: (a) an amount equal to (i)(A) the
aggregate Net Operating Income from all Unencumbered Properties owned or leased
(as ground lessee) for the then most recently ended Calculation Period, minus
(B) the aggregate Annual Capital Expenditure Adjustment with respect to such
Unencumbered Properties, divided by (ii) the Capitalization Rate; provided that
in no event shall the amounts calculated in this clause (a) for any Unencumbered
Property be less than zero (0); plus (b) in the case of any Unencumbered
Property that is owned or leased (as ground lessee) for more than one (1) full
but less than four (4) full fiscal quarters, at Borrower’s election (which
election shall be irrevocable) either (x) an amount equal to (i)(A) the Net
Operating Income from such Unencumbered Property for the period the first (1st)
day of the first (1st) full fiscal quarter during which such Unencumbered
Property was owned and operated through the end of the last fiscal quarter in
the most recently ended Calculation Period, divided by the number of quarters in
such period and multiplied by four (4) minus (B) the Annual Capital Expenditure
Adjustment with respect to such Unencumbered Property, divided by (ii) the
Capitalization Rate, or (y) the aggregate undepreciated book value in accordance
with GAAP of such Unencumbered

 

31



--------------------------------------------------------------------------------

Property; provided that in no event shall the amounts calculated in this
clause (b) for any Property be less than zero (0); plus (c) the aggregate
undepreciated book value in accordance with GAAP of all Unencumbered Properties
owned or leased (as ground lessee) by the Consolidated Group for less than one
(1) full fiscal quarter; plus (d) without duplication of the amounts included in
clauses (a), (b), and (c) above with respect to Unconsolidated Affiliates, the
amounts described in clauses (a), (b), and (c) above of each Unconsolidated
Affiliate of the Consolidated Group multiplied by the respective Unconsolidated
Affiliate Interest of each member of the Consolidated Group in such
Unconsolidated Affiliate; provided that (a) the amount attributable to any
single Unencumbered Property shall be limited to twenty percent (20%) of
Unencumbered Asset Value and (b) the amount attributable to Unencumbered
Properties owned by Subsidiaries that are not Wholly-Owned Subsidiaries shall be
limited to twenty percent (20%) of Unencumbered Asset Value. All properties
owned or leased (as ground lessee) by the Consolidated Group as of the date of
the Existing Credit Agreement shall be deemed to be owned or leased (as ground
lessee) for four (4) fiscal quarters.

“Unencumbered Interest Coverage Ratio” means, as of any date, the ratio of
(a) Unencumbered NOI to (b) Unsecured Interest Expense; provided that (i) for
purposes of clause (a) of this definition, in the case of any acquisition or
Disposition of any direct or indirect interest in any Unencumbered Property
(including through the acquisition or Disposition of Equity Interests) by the
Consolidated Group during the most-recently ended Calculation Period,
Unencumbered NOI will be adjusted in a manner reasonably acceptable to
Administrative Agent (A) in the case of an acquisition, by adding thereto an
amount equal to the acquired Unencumbered Property’s actual Unencumbered NOI
(computed as if such Unencumbered Property was owned by the Consolidated Group
for the entire Calculation Period) generated during the portion of such
Calculation Period that such Unencumbered Property was not owned by the
Consolidated Group, and (B) in the case of a Disposition, by subtracting
therefrom an amount equal to the actual Unencumbered NOI generated by such
Unencumbered Property so disposed of during such Calculation Period (computed as
if such Unencumbered Property was Disposed of by the Consolidated Group prior to
the first (1st) day of such Calculation Period) and (ii) for purposes of clause
(b) of this definition, Unsecured Interest Expense for the most-recently ended
Calculation Period shall be adjusted on a pro forma basis in a manner reasonably
acceptable to Administrative Agent to reflect any Unsecured Debt incurred,
assumed, repaid, retired or defeased, as the case may be, in connection with the
acquisition or Disposition of any direct or indirect interest in Unencumbered
Property (including through the acquisition or Disposition of Equity Interests)
by the Consolidated Group during such Calculation Period as though such
Unsecured Debt was incurred, assumed, repaid, retired or defeased, as the case
may be, on the first (1st) day of such Calculation Period.

“Unencumbered NOI” means Net Operating Income from all Unencumbered Properties
for the most recently ended Calculation Period.

“Unencumbered Properties” means, as of any date, each Eligible Unencumbered
Property identified by Borrower in the most-recent Unencumbered Property Report
delivered to Administrative Agent, and “Unencumbered Property” means any one of
the Unencumbered Properties.

“Unencumbered Property Report” means a report in substantially the form of
Exhibit F (or such other form reasonably approved by Administrative Agent)
certified by a Responsible Officer of Parent, for itself and on behalf of
Borrower.

“United States” and “U.S.” mean the United States of America.

“Unmatured Surviving Obligation” means, at any time, any Obligation that is not
due and payable (and for which no claim with respect thereto has been asserted
or demanded) at such time and by the terms of the applicable Loan Document
survives the termination of such Loan Document.

 

32



--------------------------------------------------------------------------------

“Unreimbursed Amount” has the meaning specified in Section 2.03(f).

“Unrestricted Cash” means, as of any date, an amount equal to all cash and cash
equivalents of the Consolidated Group that are not subject to a Lien (other than
customary Liens in favor of any depositary bank where such cash is maintained)
or Negative Pledge (other than under the Loan Documents or pursuant to a
customary account agreement with the applicable depositary bank).

“Unsecured Debt” means, for any Person, Indebtedness of such Person that is not
Secured Debt. For purposes hereof, Unsecured Debt of a Person shall include
Indebtedness of such Person that is secured solely by Liens on Equity Interests
issued by such Person or any Affiliate of such Person.

“Unsecured Interest Expense” means, as of any date of determination, Interest
Expense on the Total Unsecured Debt for the most recently ended Calculation
Period.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regimes” has the meaning specified in Section 12.22.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(g)(ii)(B)(3).

“Wholly-Owned” means, with respect to the ownership by any Person of any
Property, that one hundred percent (100%) of the title to such Property is held
directly or indirectly by, or one hundred percent (100%) of such Property is
leased pursuant to an Acceptable Ground Lease directly or indirectly by, such
Person.

“Wholly-Owned Subsidiary” means, with respect to any Person on any date, any
corporation, partnership, limited liability company or other entity of which one
hundred percent (100%) of the Equity Interests and one hundred percent (100%) of
the ordinary voting power are, as of such date, owned and Controlled by such
Person.

“Withholding Agent” means Borrower and Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such

 

33



--------------------------------------------------------------------------------

Person’s successors and permitted assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law, rule or regulation shall,
unless otherwise specified, refer to such law, rule or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d)    Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

1.03    Accounting Terms.

(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, subject to Section 1.03(b),
applied in a manner consistent with that used in preparing the Audited Financial
Statements, except as otherwise specifically prescribed herein. Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Consolidated Group shall be deemed to be carried at one
hundred percent (100%) of the outstanding principal amount thereof, and the
effects of FASB ASC 825 on financial liabilities shall be disregarded.

(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Parent or Required Lenders shall so request, Administrative
Agent, the Lenders, Parent and Borrower shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of Parent, Borrower and Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) concurrently with the delivery of financial statements under
Section 8.01(a) or Section 8.01(b), Borrower shall provide to Administrative
Agent and the Lenders financial statements and other documents setting forth a

 

34



--------------------------------------------------------------------------------

reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Notwithstanding the foregoing, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any change to GAAP occurring after the Closing Date as a result
of the adoption of any proposals set forth in the Proposed Accounting Standards
Update, Leases (Topic 840), issued by the Financial Accounting Standards Board
on August 17, 2010, or any other proposals issued by the Financial Accounting
Standards Board in connection therewith, in each case if such change would
require treating any lease (or similar arrangement conveying the right to use)
as a capital lease where such lease (or similar arrangement) was not required to
be so treated under GAAP as in effect on the Closing Date.

1.04    Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Pacific time (daylight or standard, as
applicable).

1.06    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

1.07    Interest Rates. Administrative Agent does not warrant, nor accept
responsibility, nor shall Administrative Agent have any liability with respect
to the administration, submission or any other matter related to the rates in
the definition of “Eurodollar Rate” or with respect to any rate that is an
alternative or replacement for or successor to any such rate (including any
LIBOR Successor Rate) or the effect of any of the foregoing, or of any LIBOR
Successor Rate Conforming Changes.

Article II.

The Commitments and Credit Extensions

2.01    The Loans.

(a)    The Term Borrowing. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make a single loan to Borrower, on the
Closing Date, in an amount not to exceed such Term Lender’s Applicable
Percentage of the Term Facility. The Term Borrowing shall consist of Term Loans
made simultaneously by the Term Lenders in accordance with their respective
Applicable Percentage of the Term Facility. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed. Term Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

(b)    The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing,

 

35



--------------------------------------------------------------------------------

(i) the Total Revolving Credit Outstandings shall not exceed the Revolving
Credit Facility, and (ii) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Lender, plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all L/C Obligations,
plus such Revolving Credit Lender’s Applicable Revolving Credit Percentage of
the Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment. Within the limits of each Revolving
Credit Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, Borrower may borrow under this Section 2.01(b), prepay under
Section 2.05, and reborrow under this Section 2.01(b). Revolving Credit Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

2.02    Borrowings, Conversions and Continuations of Loans.

(a)    Each Revolving Credit Borrowing, each Term Borrowing, each conversion of
Revolving Credit Loans or Term Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon Borrower’s irrevocable
notice to Administrative Agent, which may be given by (x) telephone or (y) a
Committed Loan Notice, provided that any telephonic notice must be confirmed
immediately by delivery to Administrative Agent of a Committed Loan Notice. Each
such notice must be received by Administrative Agent not later than (i) 11:00
a.m. three (3) Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans, and (ii) 3:00 p.m. one (1) Business
Day prior to the requested date of any Borrowing of Base Rate Loans; provided,
however, that if Borrower wishes to request Eurodollar Rate Loans having an
Interest Period other than one (1), two (2), three (3) or six (6) months in
duration as provided in the definition of “Interest Period,” the applicable
notice must be received by Administrative Agent not later than 11:00 a.m. four
(4) Business Days prior to the requested date of such Borrowing, conversion or
continuation, whereupon Administrative Agent shall give prompt notice to the
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. Not later than 11:00 a.m., three (3) Business Days
before the requested date of such Borrowing, conversion or continuation,
Administrative Agent shall notify Borrower (which notice may be by telephone)
whether or not the requested Interest Period has been consented to by all the
Lenders. Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a minimum principal amount of $5,000,000. Except as provided
in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate
Loans shall be in a minimum principal amount of $500,000. Each Committed Loan
Notice shall specify (i) whether Borrower is requesting a Revolving Credit
Borrowing, a Term Borrowing, a conversion of Revolving Credit Loans or Term
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Revolving Credit Loans or Term Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
Borrower fails to specify a Type of Loan in a Committed Loan Notice or if
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Revolving Credit Loans or Term Loans shall be made as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month.

 

36



--------------------------------------------------------------------------------

(b)    Following receipt of a Committed Loan Notice, Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Revolving Credit Loans or Term Loans, and
if no timely notice of a conversion or continuation is provided by Borrower,
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in the preceding subsection. In the case
of a Revolving Credit Borrowing or a Term Borrowing, each Appropriate Lender
shall make the amount of its Loan available to Administrative Agent in
immediately available funds at Administrative Agent’s Office not later than
11:00 a.m. on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 6.02
(and, if such Borrowing is the initial Credit Extension, Section 6.01),
Administrative Agent shall make all funds so received available to Borrower in
like funds as received by Administrative Agent either by (i) crediting the
account of Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) Administrative Agent by
Borrower; provided, however, that if, on the date the Committed Loan Notice with
respect to a Revolving Credit Borrowing is given by Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Revolving Credit Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings, and
second, shall be made available to Borrower as provided above.

(c)    A Eurodollar Rate Loan may be continued or converted only on the last day
of an Interest Period for such Eurodollar Rate Loan unless Borrower makes all
payments required pursuant to Section 3.05 resulting therefrom. During the
existence of a Default, no Loans may be requested as, converted to or continued
as Eurodollar Rate Loans (other than Eurodollar Rate Loans with Interest Periods
of one (1) month) without the consent of Required Lenders.

(d)    Administrative Agent shall promptly notify Borrower and the Lenders of
the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, Administrative Agent shall notify Borrower and the Lenders of any
change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e)    After giving effect to (i) all Term Borrowings, all conversions of Term
Loans from one Type to the other, and all continuations of Term Loans as the
same Type and (ii) all Revolving Credit Borrowings, all conversions of Revolving
Credit Loans from one Type to the other, and all continuations of Revolving
Credit Loans as the same Type, there shall not be more than eight (8) Interest
Periods in effect with respect to the Revolving Credit Facility and the Term
Facility.

(f)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by Borrower, Administrative Agent, and such Lender.

2.03    Letters of Credit.

(a)    General. Subject to the terms and conditions set forth herein, in
addition to the Loans provided for in Section 2.01, Borrower may request that
L/C Issuer, and L/C Issuer agrees, in reliance on the agreements of the
Revolving Credit Lenders set forth in this Section 2.03, to issue (or to amend,
extend, reinstate or renew Letters of Credit previously issued by the L/C
Issuer), at any time and from time to time during the Availability Period,
Letters of Credit denominated in Dollars for its own account or the account of
any of its Subsidiaries in such form as is acceptable to Administrative Agent
and L/C Issuer in their reasonable determination, and L/C Issuer further agrees
to honor drawings under the Letters of Credit. Letters of Credit issued
hereunder shall constitute utilization of the Revolving Credit Commitments.

 

37



--------------------------------------------------------------------------------

(b)    Notice of Issuance, Amendment, Extension, Reinstatement or Renewal. To
request the issuance of a Letter of Credit (or the amendment of the terms and
conditions, extension of the terms and conditions, extension of the expiration
date, or reinstatement of amounts paid, or renewal of an outstanding Letter of
Credit), Borrower shall deliver (or transmit by electronic communication, if
arrangements for doing so have been approved by L/C Issuer) to L/C Issuer and to
Administrative Agent not later than 11:00 a.m. at least two (2) Business Days
(or such later date and time as Administrative Agent and L/C Issuer may agree in
a particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
extended, reinstated or renewed, and specifying the date of issuance, amendment,
extension, reinstatement or renewal (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with clause (d) of
this Section 2.03), the amount of such Letter of Credit, the name and address of
the beneficiary thereof, the purpose and nature of the requested Letter of
Credit and such other information as shall be necessary to prepare, amend,
extend, reinstate or renew such Letter of Credit. If requested by L/C Issuer,
Borrower also shall submit a Letter of Credit Application in connection with any
request for a Letter of Credit. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any
Letter of Credit Application or other agreement submitted by Borrower to, or
entered into by Borrower with, L/C Issuer relating to any Letter of Credit, the
terms and conditions of this Agreement shall control.

Unless L/C Issuer has received written notice from any Revolving Credit Lender,
Administrative Agent or any Loan Party, at least one (1) Business Day prior to
the requested date of issuance or amendment of the applicable Letter of Credit,
that one or more applicable conditions contained in Section 6.02 shall not then
be satisfied, then, subject to the terms and conditions hereof, L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of
Borrower or the applicable Subsidiary or enter into the applicable amendment, as
the case may be, in each case in accordance with L/C Issuer’s usual and
customary business practices.

If Borrower so requests, L/C Issuer agrees to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit shall permit L/C Issuer
to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon by Borrower and
L/C Issuer at the time such Letter of Credit is issued. Unless otherwise
directed by L/C Issuer, Borrower shall not be required to make a specific
request to L/C Issuer for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiration date not later than the date permitted pursuant to
Section 2.03(d); provided, that L/C Issuer shall not (i) permit any such
extension if (A) L/C Issuer has determined that it would not be permitted, or
would have no obligation, at such time to issue such Letter of Credit in its
extended form under the terms hereof (except that the expiration date may be
extended to a date that is no more than one year from the then-current
expiration date) or (B) it has received notice (which may be in writing or by
telephone (if promptly confirmed in writing)) on or before the day that is seven
Business Days before the Non-Extension Notice Date from Administrative Agent
that the Required Lenders have elected not to permit such extension or (ii) be
obligated to permit such extension if it has received notice (which may be in
writing or by telephone (if promptly confirmed in writing)) on or before the day
that is

 

38



--------------------------------------------------------------------------------

seven Business Days before the Non-Extension Notice Date from Administrative
Agent, any Lender or Borrower that one or more of the applicable conditions set
forth in Section 6.02 is not then satisfied, and in each such case directing L/C
Issuer not to permit such extension.

(c)    Limitations on Amounts, Issuance and Amendment. A Letter of Credit shall
be issued, amended, extended, reinstated or renewed only if (and upon issuance,
amendment, extension, reinstatement or renewal of each Letter of Credit Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, extension, reinstatement or renewal (i) the aggregate L/C
Obligations shall not exceed the L/C Sublimit, (ii) the Revolving Credit
Exposure of any Revolving Credit Lender shall not exceed its Revolving Credit
Commitment and (iii) the sum of the total Revolving Credit Exposures shall not
exceed the total Revolving Credit Commitments.

(i)    L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain L/C Issuer from issuing the
Letter of Credit, or any Law applicable to L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over L/C Issuer shall prohibit, or request that L/C
Issuer refrain from, the issuance of letters of credit generally or the Letter
of Credit in particular or shall impose upon L/C Issuer with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which L/C
Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon L/C Issuer any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which L/C Issuer in good faith
deems material to it;

(B)    the issuance of such Letter of Credit would violate one or more policies
of L/C Issuer applicable to letters of credit generally;

(C)    except as otherwise agreed by Administrative Agent and L/C Issuer, the
Letter of Credit is in an initial stated amount less than $200,000;

(D)    any Revolving Credit Lender is at that time a Defaulting Lender, unless
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to L/C Issuer (in its sole discretion) with Borrower or
such Revolving Credit Lender to eliminate L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which L/C
Issuer has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or

(E)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.

(ii)    L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

 

39



--------------------------------------------------------------------------------

(d)    Expiration Date. Each Letter of Credit shall have a stated expiration
date no later than the earlier of (i) the date twelve (12) months after the date
of the issuance of such Letter of Credit (or, in the case of any extension of
the expiration date thereof, whether automatic or by amendment, twelve
(12) months after the then current expiration date of such Letter of Credit),
unless the Required Revolving Lenders have approved such other expiration date,
and (ii) the Letter of Credit Expiration Date, unless all Revolving Credit
Lenders have approved such other expiration date.

(e)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount or extending the expiration date
thereof), and without any further action on the part of L/C Issuer or the
Revolving Credit Lenders, L/C Issuer hereby grants to each Revolving Credit
Lender, and each Revolving Credit Lender hereby acquires from L/C Issuer, a
participation in such Letter of Credit equal to such Revolving Credit Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. Each Revolving Credit Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this clause (e) in respect of
Letters of Credit is absolute, unconditional and irrevocable and shall not be
affected by any circumstance whatsoever, including any amendment, extension,
reinstatement or renewal of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Revolving Credit
Commitments.

In consideration and in furtherance of the foregoing, each Revolving Credit
Lender hereby absolutely, unconditionally and irrevocably agrees to pay to
Administrative Agent, for account of L/C Issuer, such Revolving Credit Lender’s
Applicable Percentage of each L/C Advance made by L/C Issuer not later than
1:00 p.m. on the Business Day specified in the notice provided by Administrative
Agent to the Revolving Credit Lenders pursuant to Section 2.03(f) until such L/C
Advance is reimbursed by Borrower or at any time after any reimbursement payment
is required to be refunded to Borrower for any reason, including after the
Maturity Date then in effect for the Revolving Credit Facility. Such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each such payment shall be made in the same manner as provided in
Section 2.02 with respect to Revolving Credit Loans made by such Revolving
Credit Lender (and Section 2.02 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Credit Lenders), and Administrative Agent shall
promptly pay to L/C Issuer the amounts so received by it from the Revolving
Credit Lenders. Promptly following receipt by Administrative Agent of any
payment from Borrower pursuant to Section 2.03(f), Administrative Agent shall
distribute such payment to L/C Issuer or, to the extent that Lenders have made
payments pursuant to this clause (e) to reimburse L/C Issuer, then to such
Revolving Credit Lenders and L/C Issuer as their interests may appear. Any
payment made by a Revolving Credit Lender pursuant to this clause (e) to
reimburse L/C Issuer for any L/C Advance shall not constitute a Loan and shall
not relieve Borrower of its obligation to reimburse such L/C Advance.

Each Revolving Credit Lender further acknowledges and agrees that its
participation in each Letter of Credit will be automatically adjusted to reflect
such Revolving Credit Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit at each time such Revolving
Credit Lender’s Revolving Credit Commitment is amended pursuant to the operation
of Section 2.14 or 2.15, as a result of an assignment in accordance with
Section 12.06 or otherwise pursuant to this Agreement.

(f)    Reimbursement. If L/C Issuer shall make any L/C Advance in respect of a
Letter of Credit, Borrower shall reimburse L/C Issuer in respect of such L/C
Advance by paying to Administrative Agent an amount equal to such L/C Advance
not later than 12:00 noon on (i) the Business Day that Borrower receives notice
of such L/C Advance, if such notice is received prior to

 

40



--------------------------------------------------------------------------------

10:00 a.m. or (ii) the Business Day immediately following the day that Borrower
receives such notice, if such notice is not received prior to such time,
provided that, if such L/C Advance is not less than $1,000,000, Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.02 or Section 2.04 that such payment be financed with a Revolving
Credit Borrowing of Base Rate Loans or Swing Line Loan in an equivalent amount
and, to the extent so financed, Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting Revolving Credit Borrowing of Base
Rate Committed Loans or Swing Line Loans. If Borrower fails to make such payment
when due, Administrative Agent shall notify each Revolving Credit Lender of the
applicable L/C Advance, the payment then due from Borrower in respect thereof
(the “Unreimbursed Amount”) and such Revolving Credit Lender’s Applicable
Percentage thereof. In such event, Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the date of
payment by L/C Issuer under a Letter of Credit in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in Section 6.02 (other than (x) the delivery of a Committed Loan
Notice and (y) the existence of a Default (other than a Default under
Section 10.01(f)) that is not an Event of Default). Any notice given by L/C
Issuer or Administrative Agent pursuant to this Section 2.03(f) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice. Notwithstanding the foregoing, any L/C Advance in respect of a
Letter of Credit made by L/C Issuer after the Maturity Date shall be due and
payable by Borrower on demand.

(g)    Obligations Absolute. Borrower’s obligation to reimburse L/C Advances as
provided in clause (f) of this Section 2.03 shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of:

(i)    any lack of validity or enforceability of this Agreement, any other Loan
Document or any Letter of Credit, or any term or provision herein or therein;

(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that Borrower or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)    any draft, demand, certificate or other document presented under a
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement in such draft or other document being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

(iv)    waiver by L/C Issuer of any requirement that exists for L/C Issuer’s
protection and not the protection of Borrower or any waiver by L/C Issuer which
does not in fact materially prejudice Borrower;

(v)    honor of a demand for payment presented electronically even if such
Letter of Credit required that demand be in the form of a draft;

 

41



--------------------------------------------------------------------------------

(vi)    any payment made by L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii)    payment by L/C Issuer under a Letter of Credit against presentation of
a draft or other document that does not comply strictly with the terms of such
Letter of Credit; or any payment made by L/C Issuer under such Letter of Credit
to any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or

(viii)    any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section 2.03,
constitute a legal or equitable discharge of, or provide a right of setoff
against, Borrower’s obligations hereunder.

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
promptly notify L/C Issuer. Borrower shall be conclusively deemed to have waived
any such claim against L/C Issuer and its correspondents unless such notice is
given as aforesaid.

None of Administrative Agent, the Revolving Credit Lenders, L/C Issuer, or any
of their Related Parties shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by L/C
Issuer or any payment or failure to make any payment thereunder (irrespective of
any of the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms, any error in translation or any consequence
arising from causes beyond the control of L/C Issuer; provided that the
foregoing shall not be construed to excuse L/C Issuer from liability to Borrower
to the extent of any direct damages (as opposed to consequential damages, claims
in respect of which are hereby waived by Borrower to the extent permitted by
applicable Law) suffered by Borrower that are caused by L/C Issuer’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of L/C Issuer (as finally determined by a court of competent
jurisdiction), L/C Issuer shall be deemed to have exercised care in each such
determination, and that:

(i)    L/C Issuer may replace a purportedly lost, stolen, or destroyed original
Letter of Credit or missing amendment thereto with a certified true copy marked
as such or waive a requirement for its presentation;

(ii)    L/C Issuer may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit and without regard to any non-documentary condition in such
Letter of Credit;

 

42



--------------------------------------------------------------------------------

(iii)    L/C Issuer shall have the right, in its reasonable discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and

(iv)    this sentence shall establish the standard of care to be exercised by
L/C Issuer when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof (and the parties hereto hereby
waive, to the extent permitted by applicable Law, any standard of care
inconsistent with the foregoing).

Without limiting the foregoing, none of Administrative Agent, the Lenders, L/C
Issuer, or any of their Related Parties shall have any liability or
responsibility by reason of (i) any presentation that includes forged or
fraudulent documents or that is otherwise affected by the fraudulent, bad faith,
or illegal conduct of the beneficiary or other Person (other than Administrative
Agent, the Lenders, L/C Issuer, or any of their Related Parties), (ii) L/C
Issuer declining to take-up documents and make payment (A) against documents
that are fraudulent, forged, or for other reasons by which that it is entitled
not to honor or (B) following Borrower’s waiver of discrepancies with respect to
such documents or request for honor of such documents or (iii) L/C Issuer
retaining proceeds of a Letter of Credit based on an apparently applicable
attachment order, blocking regulation, or third-party claim notified to L/C
Issuer (provided that L/C Issuer shall, upon receipt, promptly notify Borrower
of such order, regulation or claim).

(h)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by L/C Issuer and Borrower when a Letter of Credit is issued by
it, the rules of the ISP shall apply to each Letter of Credit. Notwithstanding
the foregoing, L/C Issuer shall not be responsible to Borrower for, and L/C
Issuer’s rights and remedies against Borrower shall not be impaired by, any
action or inaction of L/C Issuer required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where L/C
Issuer or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

(i)    L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and L/C Issuer shall have all of the benefits and immunities
(A) provided to Administrative Agent in Article XI with respect to any acts
taken or omissions suffered by L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article XI included L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to L/C Issuer.

(j)    Letter of Credit Fees. Borrower shall pay to Administrative Agent for the
account of each Revolving Credit Lender in accordance, subject to Section 2.17,
with its Applicable Revolving Credit Percentage a Letter of Credit fee (the
“Letter of Credit Fee”) for each Letter of Credit equal to the Applicable Margin
for Letters of Credit times the daily amount available to be drawn under such
Letter of Credit. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in

 

43



--------------------------------------------------------------------------------

accordance with Section 1.06. Letter of Credit Fees shall be (i) due and payable
on the last Business Day of each March, June, September and December, commencing
with the first (1st) such date to occur after the issuance of such Letter of
Credit, on the Maturity Date for the Revolving Credit Facility on the Letter of
Credit Expiration Date and thereafter on demand and (ii) computed on a quarterly
basis in arrears. If there is any change in the Applicable Margin during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Margin separately for each
period during such quarter that such Applicable Margin was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Revolving Lenders, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.

(k)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. Borrower shall pay directly to L/C Issuer for its own account a fronting
fee with respect to each issued and outstanding Letter of Credit, at a rate per
annum equal to the percentage separately agreed upon between Borrower and L/C
Issuer, computed on the amount of such Letter of Credit, and payable upon the
issuance thereof. Such fronting fee shall be due and payable on the last
Business Day of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
(1st) payment), commencing with the first (1st) such date to occur after the
issuance of such Letter of Credit, on the Maturity Date of the Revolving Credit
Facility, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. In addition, Borrower shall pay directly to L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

(l)    Interim Interest. If L/C Issuer shall make any L/C Advance, then, unless
Borrower reimburses such L/C Advance in full on the date such L/C Advance was
made, the unpaid amount thereof shall bear interest, for each day from and
including the date such L/C Advance is made to but excluding the date that
Borrower reimburses such L/C Advance, at the rate per annum then applicable to
Base Rate Loans; provided that if Borrower fails to reimburse such L/C Advance
when due pursuant to clause (f) of this Section 2.03, then Section 2.07(b) shall
apply. Interest accrued pursuant to this clause (l) shall be for the account of
L/C Issuer, except that interest accrued on and after the date of payment by any
Revolving Credit Lender pursuant to clause (f) of this Section 2.03 to reimburse
L/C Issuer shall be for the account of such Revolving Credit Lender to the
extent of such payment.

(m)    Replacement of L/C Issuer. L/C Issuer may be replaced at any time by
written agreement between Borrower, Administrative Agent, the replaced L/C
Issuer and the successor L/C Issuer. Administrative Agent shall notify the
Revolving Credit Lenders of any such replacement of L/C Issuer. At the time any
such replacement shall become effective, Borrower shall pay all unpaid fees
accrued for the account of the replaced L/C Issuer pursuant to Section 2.03(j).
From and after the effective date of any such replacement, (i) the successor L/C
Issuer shall have all the rights and obligations of an L/C Issuer under this
Agreement with respect to Letters of Credit to be issued by it thereafter and
(ii) references herein to the term “L/C Issuer” shall be deemed to include such
successor or any previous L/C Issuer, or such successor and all previous L/C
Issuer, as the context shall require. After the replacement of L/C Issuer
hereunder, the replaced L/C Issuer shall remain a party hereto and shall
continue to have all the rights and obligations of an L/C Issuer under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

44



--------------------------------------------------------------------------------

(n)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that Borrower receives notice from
Administrative Agent or the Required Revolving Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Credit Lenders with L/C Obligations
representing more than fifty percent (50%) of the total L/C Obligations)
demanding the deposit of cash collateral pursuant to this clause (n), Borrower
shall immediately deposit into an account established and maintained on the
books and records of Administrative Agent (the “Collateral Account”) an amount
in cash equal to the Minimum Collateral Amount, provided that the obligation to
deposit such Cash Collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, during the existence of any Event of Default with respect to
Borrower described in clause (f) of Section 10.01 (after any notice and cure
period contained therein). Such deposit shall be held by Administrative Agent as
collateral for the payment and performance of the obligations of Borrower under
this Agreement. In addition, and without limiting the foregoing or clause (d) of
this Section 2.03, if any L/C Obligations remain outstanding after the
expiration date specified in said clause (d), Borrower shall immediately deposit
into the Collateral Account an amount in cash equal to the Minimum Collateral
Amount; provided that Borrower shall Cash Collateralize in an amount equal to
the Minimum Collateral Amount each Letter of Credit that has an expiration date
beyond the Maturity Date then in effect for the Revolving Credit Facility at
least thirty (30) days prior to the Maturity Date then in effect for the
Revolving Credit Facility.

Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the Collateral Account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of Administrative Agent and at Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in the Collateral Account. Moneys in
the Collateral Account shall be applied by Administrative Agent to reimburse L/C
Issuer for L/C Advances for which it has not been reimbursed, and, to the extent
not so applied, shall be held for the satisfaction of the reimbursement
obligations of Borrower for the L/C Obligations at such time or, if the maturity
of the Revolving Credit Loans has been accelerated (but subject to the consent
of Lenders with L/C Obligations representing more than fifty percent (50%) of
the total L/C Obligations), be applied to satisfy other obligations of Borrower
under this Agreement. If Borrower is required to provide an amount of Cash
Collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to Borrower
within three Business Days after all Events of Default have been cured or
waived.

(o)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(p)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, Borrower shall be obligated to
reimburse, indemnify and compensate L/C Issuer hereunder for any and all
drawings under such Letter of Credit as if such Letter of Credit had been issued
solely for the account of Borrower. Borrower irrevocably waives any and all
defenses that might otherwise be available to it as a guarantor or surety of any
or all of the obligations of such Subsidiary in respect of such Letter of
Credit. Borrower hereby acknowledges that the issuance of Letters of Credit for
the account of Subsidiaries inures to the benefit of Borrower, and that
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

45



--------------------------------------------------------------------------------

2.04    Swing Line Loans.

(a)    The Swing Line. Subject to the terms and conditions set forth herein,
Swing Line Lender, in reliance upon the agreements of the other Revolving Credit
Lenders set forth in this Section 2.04, shall make loans (each such loan, a
“Swing Line Loan”) to Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Revolving Credit Percentage of
the Outstanding Amount of Revolving Credit Loans and L/C Obligations of the
Revolving Credit Lender acting as Swing Line Lender, may exceed the amount of
such Revolving Credit Lender’s Revolving Credit Commitment; provided, however,
that (x) after giving effect to any Swing Line Loan, (i) the Total Revolving
Credit Outstandings shall not exceed the Revolving Credit Facility, and (ii) the
aggregate Outstanding Amount of the Revolving Credit Loans of any Revolving
Credit Lender at such time, plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all L/C Obligations,
plus such Revolving Credit Lender’s Applicable Revolving Credit Percentage of
the Outstanding Amount of all Swing Line Loans at such time shall not exceed
such Revolving Credit Lender’s Revolving Credit Commitment, (y) Borrower shall
not use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan, and (z) Swing Line Lender shall not be under any obligation to make
any Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure. Within the foregoing limits, and subject
to the other terms and conditions hereof, Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Swing Line Loan.

(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon
Borrower’s irrevocable notice to Swing Line Lender and Administrative Agent,
which may be given by (A) telephone or (B) a Swing Line Loan Notice; provided
that any telephonic notice must be confirmed promptly by delivery to Swing Line
Lender and Administrative Agent of a Swing Line Loan Notice. Each Swing Line
Loan Notice must be received by Swing Line Lender and Administrative Agent not
later than 1:00 p.m. on the requested borrowing date, and shall specify (i) the
amount to be borrowed, which shall be a minimum of $500,000, and (ii) the
requested borrowing date, which shall be a Business Day. Promptly after receipt
by Swing Line Lender of any Swing Line Loan Notice, Swing Line Lender will
confirm with Administrative Agent (by telephone or in writing) that
Administrative Agent has also received such Swing Line Loan Notice and, if not,
Swing Line Lender will notify Administrative Agent (by telephone or in writing)
of the contents thereof. Unless Swing Line Lender has received notice (by
telephone or in writing) from Administrative Agent (including at the request of
any Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed
Swing Line Borrowing (A) directing Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article VI is not then satisfied, then, subject to the
terms and conditions hereof, Swing Line Lender will, not later than 3:00 p.m. on
the borrowing date specified in such Swing Line Loan Notice, make the amount of
its Swing Line Loan available to Borrower.

 

46



--------------------------------------------------------------------------------

(c)    Refinancing of Swing Line Loans.

(i)    Swing Line Lender at any time in its sole discretion may request, on
behalf of Borrower (which hereby irrevocably authorizes Swing Line Lender to so
request on its behalf), that each Revolving Credit Lender make a Base Rate Loan
in an amount equal to such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum specified therein
for the principal amount of Base Rate Loans, but subject to the unutilized
portion of the Revolving Credit Commitments and the conditions set forth in
Section 6.02 (other than (x) the delivery of a Committed Loan Notice and (y) the
existence of a Default (other than a Default under Section 10.01(f)) that is not
an Event of Default). Swing Line Lender shall furnish Borrower with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
Administrative Agent. Each Revolving Credit Lender shall make an amount equal to
its Applicable Revolving Credit Percentage of the amount specified in such
Committed Loan Notice available to Administrative Agent in immediately available
funds (and Administrative Agent may apply Cash Collateral available with respect
to the applicable Swing Line Loan) for the account of Swing Line Lender at
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to Borrower in such amount. Administrative Agent shall
remit the funds so received to Swing Line Lender.

(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by Swing Line Lender as set forth herein shall be
deemed to be a request by Swing Line Lender that each of the Revolving Credit
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to Administrative Agent for the account of Swing Line Lender
pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii)    If any Revolving Credit Lender fails to make available to
Administrative Agent for the account of Swing Line Lender any amount required to
be paid by such Revolving Credit Lender pursuant to the foregoing provisions of
this Section 2.04(c) by the time specified in Section 2.04(c)(i), Swing Line
Lender shall be entitled to recover from such Revolving Credit Lender (acting
through Administrative Agent), on demand, such amount with interest thereon for
the period from the date such payment is required to the date on which such
payment is immediately available to Swing Line Lender at a rate per annum equal
to the greater of the Federal Funds Rate and a rate determined by Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by Swing Line
Lender in connection with the foregoing. If such Revolving Credit Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Credit Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or funded participation in the relevant
Swing Line Loan, as the case may be. A certificate of Swing Line Lender
submitted to any Revolving Credit Lender (through Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

 

47



--------------------------------------------------------------------------------

(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender may have against Swing Line
Lender, Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 6.02 (other than (x) the delivery of a Committed Loan Notice and (y) the
existence of a Default (other than a Default under Section 10.01(f)) that is not
an Event of Default). No such funding of risk participations shall relieve or
otherwise impair the obligation of Borrower to repay Swing Line Loans, together
with interest as provided herein.

(d)    Repayment of Participations.

(i)    At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if Swing Line Lender receives any
payment on account of such Swing Line Loan, Swing Line Lender will distribute to
such Revolving Credit Lender its Applicable Revolving Credit Percentage thereof
in the same funds as those received by Swing Line Lender.

(ii)    If any payment received by Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by Swing Line Lender
under any of the circumstances described in Section 12.05 (including pursuant to
any settlement entered into by Swing Line Lender in its discretion), each
Revolving Credit Lender shall pay to Swing Line Lender its Applicable Revolving
Credit Percentage thereof on demand of Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate. Administrative Agent will make
such demand upon the request of Swing Line Lender. The obligations of the
Revolving Credit Lenders under this clause shall survive the payment in full of
the Obligations and the termination of this Agreement.

(e)    Interest for Account of Swing Line Lender. Swing Line Lender shall be
responsible for invoicing Borrower for interest on the Swing Line Loans. Until
each Revolving Credit Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of any Swing Line Loan, interest in
respect of such Applicable Revolving Credit Percentage shall be solely for the
account of Swing Line Lender.

(f)    Payments Directly to Swing Line Lender. Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to Swing
Line Lender.

2.05    Prepayments.

(a)    Borrower may, upon notice to Administrative Agent, at any time or from
time to time voluntarily prepay Revolving Credit Loans and Term Loans in whole
or in part without premium or penalty; provided that (i) such notice must be in
a form acceptable to Administrative Agent and be received by Administrative
Agent not later than 11:00 a.m. (A) three (3) Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a minimum
principal amount of $5,000,000; and (iii) any prepayment of Base Rate Loans
shall be in a minimum principal

 

48



--------------------------------------------------------------------------------

amount of $500,000 or, in each case, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate
Loans are to be prepaid, the Interest Period(s) of such Loans. Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility) of such
prepayment. If such notice is given by Borrower, Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided, however, that Borrower shall be
entitled to make any such payment conditional on the receipt of other financing
or the proceeds of other transactions (if such payment is made in connection
with a refinancing or other payment in full of the Loans) to the extent
specified in such notice. Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Subject to Section 2.17,
each such prepayment shall be applied to the Loans of the Lenders in accordance
with their respective Applicable Percentages in respect of the relevant
Facilities.

(b)    Borrower may, upon notice to Swing Line Lender (with a copy to
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by Swing Line Lender and Administrative Agent
not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000 or, if less, the
entire principal amount of Swing Line Loans then outstanding. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
Borrower, Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein; provided,
however, that Borrower shall be entitled to make any such payment conditional on
the receipt of other financing or the proceeds of other transactions (if such
prepayment is made in connection with a refinancing or other payment in full of
the Loans) to the extent specified in such notice.

(c)    If for any reason the Total Revolving Credit Outstandings at any time
exceed the Revolving Credit Facility at such time, then Borrower shall, within
five (5) Business Days, prepay the Revolving Credit Loans, the Swing Line Loans,
and L/C Borrowings and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided, however, that Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Revolving Credit
Loans and Swing Line Loans the Total Revolving Credit Outstandings exceed the
Revolving Credit Facility at such time.

2.06    Termination or Reduction of Commitments.

(a)    Optional. Borrower may, upon notice to Administrative Agent, terminate
the Revolving Credit Facility, the Letter of Credit Sublimit or the Swing Line
Sublimit, or from time to time permanently reduce the Revolving Credit Facility,
the Letter of Credit Sublimit or the Swing Line Sublimit; provided that (a) any
such notice shall be received by Administrative Agent not later than 11:00 a.m.
three (3) Business Days prior to the date of termination or reduction, (b) any
such partial reduction shall be in a minimum aggregate amount of $10,000,000,
(c) Borrower shall not terminate or reduce (i) the Revolving Credit Facility if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Credit Outstandings would exceed the Revolving Credit Facility,
(ii) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, or (C) the Swing Line Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Swing Line Sublimit.

 

49



--------------------------------------------------------------------------------

(b)    Mandatory. (i) The aggregate Term Commitments shall be automatically and
permanently reduced to zero (0) on the Closing Date and (ii) if, after giving
effect to any reduction of the Revolving Credit Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the Revolving
Credit Facility, such Sublimit shall be automatically reduced by the amount of
such excess.

(c)    Application of Commitment Reductions; Payment of Fees. Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit or the Revolving Credit
Commitments under this Section 2.06. Upon any reduction of the Revolving Credit
Facility, the Revolving Credit Commitment of each Revolving Credit Lender shall
be reduced by such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of such reduction amount. All fees in respect of the Revolving Credit
Facility accrued until the effective date of any termination of the Revolving
Credit Facility shall be paid on the effective date of such termination.

(d)    Effect on Fees. Any termination or reduction of any Revolving Credit
Commitments under this Section 2.06 shall terminate or proportionately reduce
the fees in respect of the Revolving Credit Facility accruing after the
effective date of such termination or reduction including those under
Section 2.09.

2.07    Repayment of Loans.

(a)    Borrower shall repay to the Revolving Credit Lenders on the Maturity Date
with respect to the Revolving Credit Facility the aggregate principal amount of
all Revolving Credit Loans outstanding on such date.

(b)    Borrower shall repay to the Term Lenders on the Maturity Date with
respect to the Term Facility the aggregate principal amount of all Term Loans
outstanding on such date. At any time that there shall exist a Defaulting
Lender, immediately upon request of Swing Line Lender, Borrower shall repay the
outstanding Swing Line Loans made by Swing Line Lender in an amount sufficient
to eliminate any Fronting Exposure in respect of such Swing Line Loans.

(c)    Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the date five (5) Business Days after such Loan is made and (ii) the
Maturity Date with respect to the Revolving Credit Facility.

2.08    Interest.

(a)    Revolving Credit Facility. Subject to the provisions of subsection (d)
below, (i) each Eurodollar Rate Loan under the Revolving Credit Facility shall
bear interest on the outstanding principal amount thereof for each Interest
Period at a rate per annum equal to the Eurodollar Rate for such Interest Period
plus the Applicable Margin for the Revolving Credit Facility; and (ii) each Base
Rate Loan under the Revolving Credit Facility shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin for the
Revolving Credit Facility.

 

50



--------------------------------------------------------------------------------

(b)    Term Facility. Subject to the provisions of subsection (d) below,
(i) each Eurodollar Rate Loan under the Term Facility shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Margin for the Term Facility; and (ii) each Base Rate Loan under the Term
Facility shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Margin for the Term Facility.

(c)    Swing Line. Subject to subsection (d) below, each Swing Line Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin for the Revolving Credit Facility.

(d)    Default Interest.

(i)    If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)    If any amount (other than principal of any Loan) payable by Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
such amount shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii)    Upon the occurrence of an Event of Default pursuant to Section 10.01(f)
or 10.01(g) and upon the request of Required Lenders if any other Event of
Default exists (other than as set forth in clauses (b)(i) and (b)(ii) above),
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(e)    Payment. Interest on each Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.09    Fees. In addition to certain fees described in Sections 2.03(j) and
2.03(k):

(a)    Facility Fee. Borrower shall pay to Administrative Agent for the account
of each Revolving Credit Lender in accordance with its Applicable Revolving
Credit Percentage, a facility fee equal to the applicable Revolving Credit
Facility Facility Fee Rate set forth in the definition of Applicable Margin
times the actual daily amount of the Revolving Credit Facility (or, if the
Revolving Credit Facility terminated, on the actual daily Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations), regardless of
usage, subject to adjustment as provided in Section 2.17. The facility fee shall
accrue at all times during the Availability Period (and thereafter so long as
any Revolving Credit Loans, Swing Line Loans or L/C Obligations remain
outstanding), including at any time during which one or more of the conditions
in Article VI is not met, and shall be due and payable quarterly in arrears on
the first (1st) Business Day after the end of each March, June, September and
December, and on the last day of the Availability Period (and, if

 

51



--------------------------------------------------------------------------------

applicable, thereafter on demand). The facility fee shall be calculated
quarterly in arrears, and if there is any change in the Revolving Credit
Facility Facility Fee Rate set forth in the definition of Applicable Margin
during any quarter, the actual daily amount shall be computed and multiplied by
the applicable Revolving Credit Facility Facility Fee Rate separately for each
period during such quarter that such Revolving Credit Facility Facility Fee Rate
was in effect.

(b)    Other Fees.

(i)    Borrower shall pay to Arrangers and Administrative Agent for their own
respective accounts fees in the amounts and at the times specified in the Fee
Letters. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

(ii)    Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Margin.

(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b)    If, as a result of any restatement of or other adjustment to the
financial statements of Borrower or for any other reason, Borrower or the
Lenders determine that (i) the Leverage Ratio as calculated by Borrower as of
any applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, Borrower shall
immediately and retroactively be obligated to pay to Administrative Agent for
the account of the applicable Lenders or L/C Issuer, as the case may be,
promptly on demand by Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by Administrative Agent, any Lender or L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of Administrative Agent, any Lender or L/C
Issuer, as the case may be, under Section 2.03(c)(i) or 2.03(c)(ii) or under
Article X. Borrower’s obligations under this paragraph shall survive for the
nine (9)- month period immediately following the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.

2.11    Evidence of Debt.

(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by Administrative Agent
in the ordinary course of business. Administrative Agent shall maintain the
Register in accordance with Section 12.06(c). The accounts or records maintained
by Administrative Agent and each Lender shall be conclusive

 

52



--------------------------------------------------------------------------------

absent manifest error of the amount of the Credit Extensions made by the Lenders
to Borrower and the interest and payments thereon. Any failure to so record or
any error in doing so shall not, however, limit or otherwise affect the
obligation of Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of Administrative Agent in
respect of such matters, the accounts and records of Administrative Agent shall
control in the absence of manifest error. Upon the request of any Lender made
through Administrative Agent, Borrower shall execute and deliver to such Lender
(through Administrative Agent) a Note, which shall evidence such Lender’s Loans
in addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b)    In addition to the accounts and records referred to in subsection (a)
above, each Lender and Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit and Swing Line Loans. In the
event of any conflict between the accounts and records maintained by
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of Administrative Agent shall control in
the absence of manifest error.

2.12    Payments Generally; Administrative Agent’s Clawback.

(a)    General. All payments to be made by Borrower shall be made free and clear
of and without condition or deduction for any counterclaim, defense, recoupment
or setoff. Except as otherwise expressly provided herein, all payments by
Borrower hereunder shall be made to Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. Administrative Agent will promptly distribute to each
Lender its Applicable Percentage in respect of the relevant Facility (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

(b)    Clawback.

(i)    Funding by Lenders; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to Administrative Agent such Lender’s
share of such Borrowing, Administrative Agent may assume that such Lender has
made such share available on such date in accordance with Section 2.02 (or, in
the case of a Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to Administrative Agent, then the applicable
Lender and Borrower severally agree to pay to Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to Borrower to but excluding

 

53



--------------------------------------------------------------------------------

the date of payment to Administrative Agent, at (A) in the case of a payment to
be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by Administrative Agent in connection with the foregoing,
and (B) in the case of a payment to be made by Borrower, the interest rate
applicable to such Loans. If Borrower and such Lender shall pay such interest to
Administrative Agent for the same or an overlapping period, Administrative Agent
shall promptly remit to Borrower the amount of such interest paid by Borrower
for such period. If such Lender pays its share of the applicable Borrowing to
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by Borrower shall be without
prejudice to any claim Borrower may have against a Lender that shall have failed
to make such payment to Administrative Agent.

(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to Administrative Agent for the account of the
Lenders or L/C Issuer hereunder that Borrower will not make such payment,
Administrative Agent may assume that Borrower has made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
the Appropriate Lenders or L/C Issuer, as the case may be, the amount due. In
such event, if Borrower has not in fact made such payment, then each of the
Appropriate Lenders or L/C Issuer, as the case may be, severally agrees to repay
to Administrative Agent forthwith on demand the amount so distributed to such
Lender or L/C Issuer, in immediately available funds with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by Administrative Agent in accordance
with banking industry rules on interbank compensation.

A notice of Administrative Agent to any Lender or Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to Borrower by Administrative Agent because the conditions to the
applicable Credit Extension set forth in Article VI are not satisfied or waived
in accordance with the terms hereof, Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Revolving Credit Loans and Term Loans, to fund participations in Letters
of Credit and Swing Line Loans and to make payments pursuant to Section 12.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 12.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 12.04(c).

(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

54



--------------------------------------------------------------------------------

2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any of the Facilities due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities due and payable to
all Lenders hereunder and under the other Loan Documents at such time obtained
by all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time, then the Lender receiving such
greater proportion shall (x) notify Administrative Agent of such fact, and
(y) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Facilities then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be, provided that:

(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)    the provisions of this Section 2.13 shall not be construed to apply to
(x) any payment made by or on behalf of Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.16, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to Borrower or any Affiliate
thereof (as to which the provisions of this Section 2.13 shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14    Extension of Maturity Date in Respect of the Revolving Credit Facility.

(a)    Requests for Extension. Borrower may, by written notice to Administrative
Agent (who shall promptly notify the Lenders) not earlier than one hundred and
twenty (120) days and not later than thirty (30) days prior to the Initial
Revolving Maturity Date, request that the Initial Revolving Maturity Date be
extended to the First Extended Revolving Maturity Date. If the Initial Revolving
Maturity Date is extended to the First Extended Revolving Maturity Date, then
Borrower may, by written notice to Administrative Agent (who shall promptly
notify the Lenders) not earlier than one hundred and twenty (120) days and not
later than thirty (30) days prior to the First Extended Revolving Maturity Date,
request that the First Extended Revolving Maturity Date be extended to the
Second Extended Revolving Maturity Date.

 

55



--------------------------------------------------------------------------------

(b)    Conditions Precedent. As a condition precedent to the extension of the
Initial Revolving Maturity Date to the First Extended Revolving Maturity Date
and the extension of the First Extended Revolving Maturity Date to the Second
Extended Revolving Maturity Date pursuant to this Section 2.14 (the effective
date of each such extension being an “Extension Date”):

(i)    Borrower shall deliver to Administrative Agent a certificate of (in
sufficient copies for each Lender) signed by a Responsible Officer of Parent,
for itself and on behalf of Borrower, certifying as of the date of the notice
described in Section 2.14(a) and as of the applicable Extension Date, and after
giving effect to such extension, that (1) the resolutions adopted by Parent, for
itself and on behalf of Borrower, with respect to the transactions contemplated
hereunder (including the extensions provided for herein) and delivered on the
Closing Date remain in full force and effect or certifying new resolutions of
Parent, for itself or on behalf of Borrower, approving or consenting to the
applicable extension, (2) the representations and warranties contained in
Article VII and the other Loan Documents are true and correct in all material
respects (without duplication of any materiality qualifiers therein) on and as
of the applicable Extension Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects (without duplication of any
materiality qualifiers therein) as of such earlier date, and except that for
purposes of this Section 2.14, the representations and warranties contained in
each of Sections 7.05(a) and 7.05(b) shall be deemed to refer to the most recent
statements furnished pursuant to Sections 8.01(a) and 8.01(b), respectively, and
(3) no Default exists;

(ii)    on the applicable Extension Date, Borrower shall pay to Administrative
Agent, for the pro rata account of each Lender in accordance with their
respective Applicable Revolving Credit Percentages, an extension fee equal to
0.0625% of the Revolving Credit Facility as of such date, which fee shall, when
paid, be fully earned and non-refundable under any circumstances;

(iii)    on the date of the notice described in Section 2.14(a) and the
applicable Extension Date and after giving effect thereto, (A) the
representations and warranties contained in Article VII and the other Loan
Documents are true and correct in all material respects (without duplication of
any materiality qualifiers therein) on and as of such Extension Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
(without duplication of any materiality qualifiers therein) as of such earlier
date, and except that for purposes of this Section 2.14, the representations and
warranties contained in each of Sections 7.05(a) and 7.05(b) shall be deemed to
refer to the most recent statements furnished pursuant to Sections 8.01(a) and
8.01(b), respectively, and (B) no Default exists; and

(iv)    at least three (3) days prior to the effective date of such extension,
any Loan Party that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation shall have delivered, to each Lender that so requests, a
Beneficial Ownership Certification in relation to such Loan Party.

(c)    Conflicting Provisions. This Section 2.14 shall supersede any provisions
in Section 12.01 to the contrary.

 

56



--------------------------------------------------------------------------------

2.15    Increase in Total Credit Exposure.

(a)    Request for Increase. Provided there exists no Default, upon notice to
Administrative Agent (which shall promptly notify the Lenders), Borrower may
from time to time, request an increase in the Total Credit Exposure of all
Lenders (which increase may take the form of additional Revolving Credit
Commitments under the Revolving Credit Facility, an increase to the Term
Facility, or one or more additional term loan tranches) by an amount (for all
such requests) not exceeding $900,000,000; provided that (i) any such request
for an increase shall be in a minimum amount of $20,000,000 or, if less, the
unused portion of the increase permitted under this Section 2.15, or such lesser
amount as Borrower and Administrative Agent shall agree, (ii) Borrower may make
a maximum of four (4) such requests, and (iii) after giving effect to each such
request, the Aggregate Commitments shall not exceed $1,500,000,000 (less the
amount of any termination or reduction of the Aggregate Commitments pursuant to
Section 2.06). At the time of sending such notice, Borrower (in consultation
with Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
(10) Business Days from the date of delivery of such notice to the Lenders).

(b)    Lender Elections to Increase. Each Lender shall notify Administrative
Agent within such time period whether or not it agrees to increase its Total
Credit Exposure and, if so, whether by an amount equal to, greater than, or less
than its Applicable Percentage of such requested increase. Any Lender not
responding within such time period shall be deemed to have declined to increase
its Total Credit Exposure.

(c)    Notification by Administrative Agent; Additional Lenders. Administrative
Agent shall notify Borrower and each Lender of the Lenders’ responses to each
request made hereunder. To achieve the full amount of a requested increase and
subject to the approval of Administrative Agent, L/C Issuer and Swing Line
Lender (which approvals shall not be unreasonably withheld, conditioned or
delayed), Borrower may also invite additional Eligible Assignees to become
Lenders (each, an “Additional Lender”) pursuant to a joinder agreement in form
and substance reasonably satisfactory to Administrative Agent and its counsel.

(d)    Effective Date and Allocations. If the Total Credit Exposure of any
Lender is increased in accordance with this Section 2.15, Administrative Agent
and Borrower shall determine the effective date (the “Increase Effective Date”)
and the final allocation of such increase. Administrative Agent shall promptly
notify Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.

(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (i) Borrower shall deliver to Administrative Agent a certificate of
each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(x) certifying and attaching the resolutions adopted by such Loan Party with
respect to the transactions contemplated hereunder (including such increase) and
delivered on the Closing Date remain in full force and effect or certifying new
resolutions of such Loan Party approving or consenting to such increase, and
(y) in the case of Borrower, certifying that, before and after giving effect to
such increase, (A) the representations and warranties contained in Article VII
and the other Loan Documents are true and correct in all material respects
(without duplication of any materiality qualifiers therein) on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (without duplication of any materiality
qualifiers therein) as of such earlier date, and except that for purposes of
this Section 2.15, the representations and warranties contained in each of
Sections 7.05(a) and 7.05(b) shall be deemed to refer to the most recent

 

57



--------------------------------------------------------------------------------

statements furnished pursuant to Sections 8.01(a) and 8.01(b), respectively, and
(B) no Default exists, and (ii) (x) upon the reasonable request of any
Additional Lender made at least seven (7) days prior to the Increase Effective
Date, Borrower shall have provided to such Additional Lender, and such
Additional Lender shall be reasonably satisfied with, the documentation and
other information so requested in connection with applicable “know your
customer” and anti-money-laundering rules and regulations, including the Act, in
each case at least three (3) days prior to the Increase Effective Date and
(y) at least three (3) days prior to the Increase Effective Date, any Loan Party
that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation shall have delivered, to each Lender that so requests, a Beneficial
Ownership Certification in relation to such Loan Party. To the extent that the
increase of the Total Credit Exposure shall take the form of a new term loan
tranche, this Agreement shall be amended, in form and substance reasonably
satisfactory to Administrative Agent and Borrower, to include such terms as are
customary for a term loan commitment. Borrower shall prepay any Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Loans ratable with any revised Applicable Percentages arising from
any nonratable increase in the Total Credit Exposure of any Lender under this
Section 2.15, and each Loan Party shall execute and deliver such documents or
instruments as Administrative Agent may reasonably require to evidence such
increase in the Total Credit Exposure of any Lender and to ratify each such Loan
Party’s continuing obligations hereunder and under the other Loan Documents.

(f)    Conflicting Provisions. This Section 2.15 shall supersede any provisions
in Section 2.13 or 12.01 to the contrary.

2.16    Cash Collateral.

(a)    Obligation to Cash Collateralize. At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of
Administrative Agent or L/C Issuer (with a copy to Administrative Agent),
Borrower shall Cash Collateralize L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender (determined after giving effect to Section 2.17(a)(iv)
and any Cash Collateral provided by such Defaulting Lender) in an amount not
less than the Minimum Collateral Amount.

(b)    Grant of Security Interest. Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) Administrative Agent, for the benefit of Administrative Agent, L/C
Issuer and the Lenders, and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.16(c). If at any time Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than Administrative Agent or L/C Issuer as herein provided (other than the
applicable depositary bank, subject to the applicable control agreement with
Administrative Agent), or that the total amount of such Cash Collateral is less
than the Minimum Collateral Amount, Borrower will, promptly upon demand by
Administrative Agent, pay or provide to Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, interest bearing deposit accounts at Bank of
America. Borrower shall pay on demand therefor from time to time all customary
account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

 

58



--------------------------------------------------------------------------------

(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.03, 2.04, 2.05, 2.17 or 10.02 in respect of Letters of Credit shall
be held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.

(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 12.06(b)(vi))) or (ii) the
determination by Administrative Agent and L/C Issuer that there exists excess
Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.17    Defaulting Lenders.

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 12.01.

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 12.08 shall be applied at such time or times as may
be determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to L/C Issuer or Swing Line Lender hereunder; third, to Cash
Collateralize L/C Issuer’s Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.16; fourth, as Borrower may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by Administrative Agent; fifth, if so
determined by Administrative Agent and Borrower, to be held in a deposit account
and released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.16; sixth, to the payment of any
amounts owing to the Lenders, L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, L/C Issuer
or Swing Line Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under

 

59



--------------------------------------------------------------------------------

this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to Borrower as a result of any judgment of a
court of competent jurisdiction obtained by Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which such Defaulting Lender has not fully funded its appropriate share and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 6.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Obligations owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Obligations owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in L/C
Obligations and Swing Line Loans are held by the Lenders pro rata in accordance
with the Commitments hereunder without giving effect to Section 2.17(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)    Certain Fees.

(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09 for any period during which that Lender is a Defaulting Lender (and
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.16.

(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, Borrower shall (1) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to L/C Issuer and
Swing Line Lender, as applicable, the amount of any such fee otherwise payable
to such Defaulting Lender to the extent allocable to L/C Issuer’s or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender, unless such Fronting
Exposure has been Cash Collateralized by Borrower in accordance with the
provisions of this Agreement, and (3) not be required to pay the remaining
amount of any such fee.

(iv)    Reallocation of Applicable Revolving Credit Percentages to Reduce
Fronting Exposure. All or any part of such Defaulting Lender’s participation in
L/C Obligations and Swing Line Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Applicable Revolving
Credit Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. Subject to Section 12.20, no reallocation
hereunder shall constitute a waiver or release

 

60



--------------------------------------------------------------------------------

of any claim of any party hereunder against a Defaulting Lender arising from
that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in Section 2.17(a)(iv) above cannot, or can only partially, be
effected, Borrower shall, without prejudice to any right or remedy available to
it hereunder or under applicable Law, (A) first, prepay Swing Line Loans in an
amount equal to Swing Line Lender’s Fronting Exposure and (B) second, Cash
Collateralize L/C Issuer’s Fronting Exposure in accordance with the procedures
set forth in Section 2.16.

(b)    Defaulting Lender Cure. If Borrower, Administrative Agent, Swing Line
Lender and L/C Issuer agree in writing that a Lender is no longer a Defaulting
Lender, Administrative Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swing Line Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable Revolving
Credit Percentages (without giving effect to Section 2.17(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

(c)    New Swing Line Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) Swing Line Lender shall not be required to fund any Swing
Line Loans unless it is satisfied that it will have no Fronting Exposure after
giving effect to such Swing Line Loan and (ii) L/C Issuer shall not be required
to issue, extend, increase, reinstate or renew any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

Article III.

Taxes, Yield Protection and Illegality

3.01    Taxes.

(a)    Defined Terms. For purposes of this Section 3.01, the phrase “applicable
Law” includes FATCA.

(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Law. If
any applicable Law (as determined in the good faith discretion of the applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

61



--------------------------------------------------------------------------------

(c)    Payment of Other Taxes by Borrower. Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(d)    Indemnification by Borrower. Each of the Loan Parties shall indemnify
each Recipient within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to Borrower by a Lender or L/C
Issuer (with a copy to Administrative Agent), or by Administrative Agent on its
own behalf or on behalf of a Lender or L/C Issuer, shall be conclusive absent
manifest error.

(e)    Indemnification by the Lenders. Each Lender and L/C Issuer shall
severally indemnify Administrative Agent, within 10 days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender or L/C Issuer (but
only to the extent that any Loan Party has not already indemnified
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.06(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender or L/C Issuer, in each case, that are payable or
paid by Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error. Each Lender and L/C Issuer hereby authorizes
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or L/C Issuer, as the case may be, under any Loan Document or
otherwise payable by Administrative Agent to the Lender or L/C Issuer, as the
case may be, from any other source against any amount due to Administrative
Agent under this clause (e).

(f)    Evidence of Payments. Upon request by Borrower or Administrative Agent,
as the case may be, after any payment of Taxes by Borrower or by Administrative
Agent to a Governmental Authority as provided in this Section 3.01, Borrower
shall deliver to Administrative Agent, or Administrative Agent shall deliver to
Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to Borrower or Administrative Agent, as the case may be.

(g)    Status of Lenders; Tax Documentation.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and Administrative Agent, at the time or times reasonably
requested by Borrower or Administrative Agent, such properly completed and
executed documentation reasonably requested by Borrower or Administrative Agent
as will permit such payments

 

62



--------------------------------------------------------------------------------

to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by Borrower or Administrative Agent, shall
deliver such other documentation prescribed by applicable Law or reasonably
requested by Borrower or Administrative Agent as will enable Borrower or
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two (2) sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 3.01(g)(ii)(A), 3.01(g)(ii)(B) and 3.01(g)(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)    Without limiting the generality of the foregoing:

(A)    any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), whichever of
the following is applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” Article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” Article of such tax treaty;

(2)    executed copies of IRS Form W-8ECI,

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or

 

63



--------------------------------------------------------------------------------

(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), executed
copies of any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 3.01(g)(ii)(D), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement. For
purposes of determining withholding Taxes imposed under FATCA, from and after
the Closing Date, Borrower and Administrative Agent shall treat (and the Lenders
hereby authorize Administrative Agent to treat) the Obligations as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify Borrower and Administrative Agent in writing of its legal
inability to do so.

(h)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or L/C Issuer, or have any obligation to pay to any
Lender or L/C Issuer, any refund of Taxes withheld or deducted from funds paid
for the account of such Lender or L/C Issuer, as the case may

 

64



--------------------------------------------------------------------------------

be. If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to such Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by a Loan Party under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that such Loan Party, upon the request of the Recipient,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection, in no event will the applicable Recipient be required to pay any
amount to any Loan Party pursuant to this Section 3.01(h) the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. This Section 3.01(h)
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

(i)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or L/C Issuer, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02    Illegality.

(a)    If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, upon
notice thereof by such Lender to Borrower through Administrative Agent, (i) any
obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended and replaced
with an obligation to make Base Rate Loans in lieu thereof, and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurodollar
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies Administrative Agent and
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) Borrower shall, upon demand from such
Lender (with a copy to Administrative Agent), prepay or, if applicable, convert
all Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, Administrative Agent shall during the period of
such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurodollar Rate. Upon any
such prepayment or conversion, Borrower shall also pay accrued interest on the
amount so prepaid or converted, together with any additional amounts required
pursuant to Section 3.05.

 

65



--------------------------------------------------------------------------------

3.03    Inability to Determine Rates.

(a)    If in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof (i) Administrative Agent determines that
(A) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (B) (x) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan and (y) the circumstances described in Section 3.03(c)(i) do not
apply (in each case with respect to clause (i) above, “Impacted Loans”), or
(ii) Administrative Agent or Required Lenders determine that for any reason the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurodollar Rate Loan, Administrative Agent will promptly
so notify Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to the
extent of the affected Eurodollar Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until Administrative Agent (or, in the case of a determination by
Required Lenders described in clause (ii) of Section 3.03(a), until
Administrative Agent upon the instruction of Required Lenders) revokes such
notice. Upon receipt of such notice, Borrower may revoke any pending request for
a Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

(b)    Notwithstanding the foregoing, if Administrative Agent has made the
determination described in clause (a)(i) of this Section 3.03, Administrative
Agent, in consultation with Borrower and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) Administrative Agent revokes the notice delivered with respect to the
Impacted Loans under clause (a) of the first sentence of this Section 3.03,
(2) Administrative Agent or the Required Lenders notify Administrative Agent and
Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (3) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides Administrative Agent and Borrower written notice thereof.

 

66



--------------------------------------------------------------------------------

(c)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if Administrative Agent determines (which determination shall be
conclusive absent manifest error), or Borrower or Required Lenders notify
Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower) that Borrower or Required Lenders (as applicable) have determined,
that:

(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including because the LIBOR Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or

(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is reasonably satisfactory to Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or

(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by Administrative Agent or
receipt by Administrative Agent of such notice, as applicable, Administrative
Agent and Borrower may amend this Agreement solely for the purpose of replacing
LIBOR in accordance with this Section 3.03 with (x) one or more SOFR-Based Rates
or (y) another alternate benchmark rate giving due consideration to any evolving
or then existing convention for similar U.S. dollar denominated syndicated
credit facilities for such alternative benchmarks and, in each case, including
any mathematical or other adjustments to such benchmark giving due consideration
to any evolving or then existing convention for similar U.S. dollar denominated
syndicated credit facilities for such benchmarks, which adjustment or method for
calculating such adjustment shall be published on an information service as
selected by Administrative Agent from time to time in its reasonable discretion
and may be periodically updated (the “Adjustment;” and any such proposed rate, a
“LIBOR Successor Rate”), and any such amendment shall become effective at
5:00 p.m. on the fifth (5th) Business Day after Administrative Agent shall have
posted such proposed amendment to all Lenders and Borrower unless, prior to such
time, Lenders comprising the Required Lenders have delivered to Administrative
Agent written notice that such Required Lenders (A) in the case of an amendment
to replace LIBOR with a rate described in clause (x), object to the Adjustment;
or (B) in the case of an amendment to replace LIBOR with a rate described in
clause (y), object to such amendment; provided that for the avoidance of doubt,
in the case of clause (A), the Required Lenders shall not be entitled to object
to any SOFR-Based Rate contained in any such amendment. Such LIBOR Successor
Rate shall be applied in a manner consistent with market practice; provided that
to the extent such market practice is not administratively feasible for
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), Administrative Agent will promptly so notify Borrower and each
Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.

 

67



--------------------------------------------------------------------------------

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
(0) for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate, Administrative
Agent will have the right to make LIBOR Successor Rate Conforming Changes from
time to time and, notwithstanding anything to the contrary herein or in any
other Loan Document, any amendments implementing such LIBOR Successor Rate
Conforming Changes will become effective without any further action or consent
of any other party to this Agreement; provided that, with respect to any such
amendment effected, Administrative Agent shall post each such amendment
implementing such LIBOR Successor Conforming Changes to the Lenders reasonably
promptly after such amendment becomes effective.

3.04    Increased Costs; Reserves on Eurodollar Rate Loans.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
L/C Issuer;

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii)    impose on any Lender or L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or L/C Issuer, Borrower will pay to
such Lender or L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b)    Capital Requirements. If any Lender or L/C Issuer determines that any
Change in Law affecting such Lender or L/C Issuer or any Lending Office of such
Lender or such Lender’s or L/C Issuer’s holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or L/C Issuer’s capital or on the capital of
such Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Line Loans held by, such Lender, or
the Letters of Credit issued by L/C Issuer, to a level below that which such
Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
L/C Issuer’s policies and the policies of such Lender’s or L/C Issuer’s holding
company with respect to capital adequacy), then from time to time Borrower will
pay to such Lender or L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or L/C Issuer or such Lender’s or L/C
Issuer’s holding company for any such reduction suffered.

 

68



--------------------------------------------------------------------------------

(c)    Certificates for Reimbursement. A certificate of a Lender or L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or L/C
Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to Borrower shall be
conclusive absent manifest error. Borrower shall pay such Lender or L/C Issuer,
as the case may be, the amount shown as due on any such certificate within ten
(10) Business Days after receipt thereof.

(d)    Delay in Requests. Failure or delay on the part of any Lender or L/C
Issuer to demand compensation pursuant to the provisions of this Section 3.04
(including clause (e) below) shall not constitute a waiver of such Lender’s or
L/C Issuer’s right to demand such compensation, provided that Borrower shall not
be required to compensate a Lender or L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six (6) months prior to the date that such Lender or L/C
Issuer, as the case may be, notifies Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the six
(6)- month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e)    Reserves on Eurodollar Rate Loans. Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
Borrower shall have received at least ten (10) Business Days’ prior notice (with
a copy to Administrative Agent) of such additional interest from such Lender. If
a Lender fails to give notice ten (10) Business Days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable ten
(10) Business Days from receipt of such notice.

3.05    Compensation for Losses. Upon demand of any Lender (with a copy to
Administrative Agent) from time to time, Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)    any failure by Borrower (for a reason other than (i) the failure of such
Lender to make a Loan, (ii) the delivery by such Lender of a notice under
Section 3.02 or (iii) the delivery of a notice by Administrative Agent under
Section 3.03) to prepay, borrow, continue or convert any Loan other than a Base
Rate Loan on the date or in the amount notified by Borrower; or

(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by Borrower pursuant to
Section 12.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.

 

69



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06    Mitigation Obligations; Replacement of Lenders.

(a)    Designation of a Different Lending Office. Each Lender may make any
Credit Extension to Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligation of Borrower to repay the
Credit Extension in accordance with the terms of this Agreement. If any Lender
requests compensation under Section 3.04, or requires Borrower to pay any
Indemnified Taxes or additional amounts to any Lender, L/C Issuer, or any
Governmental Authority for the account of any Lender or L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of Borrower such Lender or L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or L/C Issuer,
as the case may be, to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender or L/C Issuer, as the case may be. Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender or
L/C Issuer in connection with any such designation or assignment.

(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 or if any Lender gives a notice pursuant
to Section 3.02, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.06(a),
Borrower may replace such Lender in accordance with Section 12.13.

3.07    Survival. All of Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of Administrative Agent.

Article IV.

Parent Guaranty

4.01    The Guaranty. Parent hereby guarantees to Administrative Agent and each
of the holders of the Obligations, as hereinafter provided, as primary obligor
and not as surety, the prompt payment of the Obligations (the “Guaranteed
Obligations”) in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof. Parent hereby further agrees that
if any of the Guaranteed Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateral or otherwise), Parent will promptly pay the same, without any demand
or notice whatsoever, and that in the case of any extension of time of payment
or renewal of any of the Guaranteed Obligations, the same will be promptly paid
in full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.

 

70



--------------------------------------------------------------------------------

4.02    Obligations Unconditional. The obligations of Parent under Section 4.01
are absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Loan Documents or other
documents relating to the Obligations, or any substitution, compromise, release,
impairment or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable Laws,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.02 that the obligations of Parent
hereunder shall be absolute and unconditional under any and all circumstances.
Parent agrees that Parent shall have no right of subrogation, indemnity,
reimbursement or contribution against Borrower or any other Guarantor for
amounts paid under this Article IV until such time as the Obligations have been
irrevocably paid in full and the commitments relating thereto have expired or
been terminated. Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by applicable Laws, the occurrence of any
one or more of the following shall not alter or impair the liability of Parent
hereunder, which shall remain absolute and unconditional as described above:

(a)    at any time or from time to time, without notice to Parent, the time for
any performance of or compliance with any of the Guaranteed Obligations shall be
extended, or such performance or compliance shall be waived;

(b)    any of the acts mentioned in any of the provisions of any of the Loan
Documents, or other documents relating to the Guaranteed Obligations or any
other agreement or instrument referred to therein shall be done or omitted;

(c)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents or other documents
relating to the Guaranteed Obligations, or any other agreement or instrument
referred to therein shall be waived or any other guarantee of any of the
Guaranteed Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

(d)    any Lien granted to, or in favor of, Administrative Agent or any of the
holders of the Guaranteed Obligations as security for any of the Guaranteed
Obligations shall fail to attach or be perfected; or

(e)    any of the Guaranteed Obligations shall be determined to be void or
voidable (including for the benefit of any creditor of Parent) or shall be
subordinated to the claims of any Person (including any creditor of Parent).

With respect to its obligations hereunder, Parent hereby expressly waives
diligence, presentment, demand of payment, protest notice of acceptance of the
guaranty given hereby and of Credit Extensions that may constitute obligations
guaranteed hereby, notices of amendments, waivers and supplements to the Loan
Documents and other documents relating to the Guaranteed Obligations, or the
compromise, release or exchange of collateral or security, and all notices
whatsoever, and any requirement that Administrative Agent or any holder of the
Guaranteed Obligations exhaust any right, power or remedy or proceed against any
Person under any of the Loan Documents or any other documents relating to the
Guaranteed Obligations or any other agreement or instrument referred to

4.03    Reinstatement. Neither Parent’s obligations hereunder nor any remedy for
the enforcement thereof shall be impaired, modified, changed or released in any
manner whatsoever by an impairment, modification, change, release or limitation
of the liability of Borrower, by reason of Borrower’s bankruptcy or insolvency
or by reason of the invalidity or unenforceability of all or any portion of the

 

71



--------------------------------------------------------------------------------

Guaranteed Obligations. The obligations of Parent under this Article IV shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Guaranteed Obligations is rescinded
or must be otherwise restored by any holder of any of the Obligations, whether
as a result of any proceedings pursuant to any Debtor Relief Law or otherwise,
and Parent agrees that it will indemnify Administrative Agent and each holder of
Guaranteed Obligations on demand for all reasonable out-of-pocket costs and
expenses (including all reasonable fees, expenses and disbursements of any law
firm or other outside counsel incurred by Administrative Agent) incurred by
Administrative Agent or such holder of Guaranteed Obligations in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any Debtor Relief Law.

4.04    Certain Waivers. Parent acknowledges and agrees that (a) the guaranty
given hereby may be enforced without the necessity of resorting to or otherwise
exhausting remedies in respect of any other security or collateral interests,
and without the necessity at any time of having to take recourse against
Borrower hereunder or against any collateral securing the Guaranteed Obligations
or otherwise, (b) it will not assert any right to require the action first be
taken against Borrower or any other Person (including any co-guarantor) or
pursuit of any other remedy or enforcement any other right and (c) nothing
contained herein shall prevent or limit action being taken against Borrower
hereunder, under the other Loan Documents or the other documents and agreements
relating to the Guaranteed Obligations or from foreclosing on any security or
collateral interests relating hereto or thereto, or from exercising any other
rights or remedies available in respect thereof, if neither Borrower nor
Guarantors shall timely perform their obligations, and the exercise of any such
rights and completion of any such foreclosure proceedings shall not constitute a
discharge of Parent’s obligations hereunder unless as a result thereof, the
Guaranteed Obligations shall have been paid in full and the commitments relating
thereto shall have expired or been terminated, it being the purpose and intent
that Parent’s obligations hereunder be absolute, irrevocable, independent and
unconditional under all circumstances.

4.05    Remedies. Parent agrees that, to the fullest extent permitted by
applicable Laws, as between Guarantors, on the one hand, and Administrative
Agent and the holders of the Guaranteed Obligations, on the other hand, the
Guaranteed Obligations may be declared to be forthwith due and payable as
provided in Section 10.02 (and shall be deemed to have become automatically due
and payable in the circumstances provided in Section 10.02) for purposes of
Section 4.01, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Guaranteed Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Guaranteed Obligations being deemed to
have become automatically due and payable), the Guaranteed Obligations (whether
or not due and payable by any other Person) shall forthwith become due and
payable by Parent for purposes of Section 4.01.

4.06    Rights of Contribution. Parent hereby agrees that, in connection with
payments made hereunder, Parent shall have a right of contribution from each
other Guarantor in accordance with applicable Laws. Such contribution rights
shall be subordinate and subject in right of payment to the Guaranteed
Obligations until such time as the Guaranteed Obligations have been irrevocably
paid in full and the commitments relating thereto shall have expired or been
terminated, and Parent shall not exercise any such contribution rights until the
Guaranteed Obligations have been irrevocably paid in full and the commitments
relating thereto shall have expired or been terminated.

4.07    Guaranty of Payment; Continuing Guaranty. The guarantee in this Article
IV is a guaranty of payment and performance, and not merely of collection, and
is a continuing guarantee, and shall apply to all Guaranteed Obligations
whenever arising.

 

72



--------------------------------------------------------------------------------

Article V.

Subsidiary Guarantors

5.01    Subsidiary Guarantors. Unless the Subsidiary Guarantors have been
released from their obligations under the Subsidiary Guaranty pursuant to
Section 5.02(b), pursuant to the Subsidiary Guaranty, Borrower shall cause each
Subsidiary of Borrower that owns an Unencumbered Property to (a) become a
Subsidiary Guarantor by executing and delivering to Administrative Agent the
Subsidiary Guaranty (or an addendum thereto in the form attached to the
Subsidiary Guaranty), and (b) deliver to Administrative Agent documents of the
types referred to in Sections 6.01(a)(iii), 6.01(a)(iv), and 6.01(a)(vi), all
such documentation to be in form, content and scope reasonably satisfactory to
Administrative Agent.

5.02    Release of Subsidiary Guarantors.

(a)    If a Subsidiary Guarantor no longer owns an Unencumbered Property (or no
longer holds a direct or indirect interest in any Subsidiary that owns an
Unencumbered Property), then Administrative Agent agrees to execute and deliver
to Borrower, within five (5) Business Days of Administrative Agent’s receipt of
Borrower’s request, a release of the applicable Subsidiary Guarantor from the
Subsidiary Guaranty so long as no Default shall exist, result from, or be
continuing after giving effect to such release.

(b)    If Parent attains an Investment Grade Rating, then, at the written
request of Borrower, the Subsidiary Guarantors shall be released and discharged
from all obligations (accrued or unaccrued) under the Subsidiary Guaranty (other
than those that expressly survive termination thereof), provided that the
following conditions have been satisfied: (i) no Default shall exist, result
from, or be continuing after giving effect to such release; and (ii) the
Subsidiary Guarantors shall not guarantee any other Unsecured Debt.

Article VI.

Conditions Precedent to Credit Extensions

6.01    Conditions of Initial Credit Extension. The obligation of L/C Issuer and
each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a)    Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) or electronic copies
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance reasonably
satisfactory to Administrative Agent and each of the Lenders:

(i)    executed counterparts of this Agreement and the Subsidiary Guaranty, in
each case sufficient in number for distribution to Administrative Agent, each
Lender, Parent, and Borrower;

(ii)    a Note executed by Borrower in favor of each Lender requesting a Note;

(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party;

 

73



--------------------------------------------------------------------------------

(iv)    such documents and certifications as Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(v)    favorable opinions of Latham & Watkins LLP, counsel to the Loan Parties,
and Venable LLP, counsel to Borrower and Parent, each addressed to
Administrative Agent and each Lender, as to the matters concerning the Loan
Parties and the Loan Documents as Administrative Agent may reasonably request;

(vi)    a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals of any Governmental
Authority required in connection with the execution, delivery and performance by
such Loan Party and the validity against such Loan Party of the Loan Documents
to which it is a party, and such consents, licenses and approvals shall be in
full force and effect, or (B) stating that no such consents, licenses or
approvals are so required;

(vii)    a certificate signed by a Responsible Officer of Parent, for itself and
on behalf of Borrower, certifying (A) that the conditions specified in
Sections 6.02(a) and (b) have been satisfied, and (B) that there has been no
event or circumstance since December 31, 2018 that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect;

(viii)    a duly completed Unencumbered Property Report and Compliance
Certificate certifying compliance with the financial covenants set forth in
Section 9.13, in each case prepared as of September 30, 2019, on a pro forma
basis, and signed by a Responsible Officer of Parent, for itself and on behalf
of Borrower;

(ix)    such other certificates, documents, instruments or information as
Administrative Agent, L/C Issuer, Swing Line Lender or Required Lenders may
reasonably require, including the Borrower’s Instruction Certificate and
Borrower Remittance Instructions, if needed; and

(x)    (i) Upon the reasonable request of any Lender made at least seven
(7) days prior to the Closing Date, Borrower shall have provided to such Lender,
and such Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including the Act, in each case at
least three (3) days prior to the Closing Date and (ii) at least three (3) days
prior to the Closing Date, any Loan Party that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation shall have delivered, to
each Lender that so requests, a Beneficial Ownership Certification in relation
to such Loan Party.

(b)    Any fees required to be paid pursuant to the Loan Documents on or before
the Closing Date shall have been paid.

(c)    Borrower and Parent shall have entered into amendments to all other
senior Unsecured Debt facilities, each in form and substance reasonably
satisfactory to Administrative Agent, as necessary to conform the applicable
terms of such facilities to the definitions of

 

74



--------------------------------------------------------------------------------

“Capitalization Rate” and “Specified Capitalization Rate Properties” herein and
the terms contained in Section 9.13; provided that, notwithstanding the
foregoing, Borrower and Parent shall only be required to use commercially
reasonable efforts to enter into such conforming amendments relating to their
4.29% Guaranteed Senior Notes due August 6, 2025, their 3.93% Guaranteed Senior
Notes due July 13, 2027 and their 3.88% Series 2019A Guaranteed Senior Notes due
July 16, 2029 and 4.03% Series 2019B Guaranteed Senior Notes due July 16, 2034.

(d)    Unless waived by Administrative Agent, Borrower shall have paid all fees,
charges and disbursements of counsel to Administrative Agent (directly to such
counsel if requested by Administrative Agent) required to be paid pursuant to
the Loan Documents to the extent invoiced prior to or on the Closing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
Borrower and Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 11.03, for purposes of determining compliance with the conditions
specified in this Section 6.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

6.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:

(a)    The representations and warranties of Borrower and each other Loan Party
contained in Article VII or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (without duplication of any
materiality qualifiers therein) on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (without duplication of any materiality qualifiers therein) as of such
earlier date, and except that for purposes of this Section 6.02, the
representations and warranties contained in subsections (a) and (b) of
Section 7.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 8.01.

(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

(c)    Administrative Agent and, if applicable, L/C Issuer or Swing Line Lender
shall have received a Request for Credit Extension in accordance with the
requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 6.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

75



--------------------------------------------------------------------------------

Article VII.

Representations and Warranties

Each of Parent and Borrower represents and warrants to Administrative Agent and
the Lenders that:

7.01    Existence, Qualification and Power; Compliance with Laws. Each member of
the Consolidated Group (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) in the case of
the Loan Parties, execute, deliver and perform its obligations under the Loan
Documents to which it is a party, and (c) is duly qualified and is licensed and,
as applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c) to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

7.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of (or requirement to create) any Lien under,
or require any payment to be made under (i) any material Contractual Obligation
to which such Person is a party or affecting such Person or the properties of
such Person or any of its Subsidiaries or (ii) any material order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (c) violate in any material respect any
applicable Law.

7.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
approvals, consents, exemptions, actions, notices or filings which have been
duly obtained, taken, given or made and are in full force and effect.

7.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except to the extent such enforceability
may be limited by any applicable Debtor Relief Laws and by general principles of
equity.

7.05    Financial Statements; No Material Adverse Effect.

(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present the financial
condition of Parent as of the date thereof and its results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein.

 

76



--------------------------------------------------------------------------------

(b)    The unaudited consolidated balance sheet of Parent dated September 30,
2019, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of Parent as of the date thereof and
their results of operations for the period covered thereby, subject, in the case
of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.

(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

7.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of Borrower, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against any
member of the Consolidated Group or against any of their properties or revenues
that (a) purport to adversely affect this Agreement or any other Loan Document,
or any of the loan transactions contemplated hereby, or (b) except as
specifically disclosed in Schedule 7.06, either individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect, and there has
been no material adverse change in the status, or financial effect on any member
of the Consolidated Group, of the matters described on Schedule 7.06.

7.07    No Default. No member of the Consolidated Group is in default under or
with respect to any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

7.08    Ownership of Property; Liens. Each member of the Consolidated Group has
good record and marketable title in fee simple to, or valid leasehold interests
in, all Properties necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Unencumbered
Property is subject to any Liens (other than Permitted Liens).

7.09    Environmental Compliance. Except as set forth on Schedule 7.09 and
except with respect to any other matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, no
member of the Consolidated Group (a) has failed to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (b) has become subject to any
Environmental Liability, (c) has received written notice of any claim with
respect to any Environmental Liability, or (d) knows of any basis for any
Environmental Liability.

7.10    Insurance. The properties of the Consolidated Group are insured with
financially sound and reputable insurance companies not Affiliates of any member
of the Consolidated Group (after giving effect to reasonable and prudent
self-insurance), in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the members of the Consolidated Group
operate.

7.11    Taxes. The members of the Consolidated Group have filed all Federal and
all material state and other tax returns and reports required to be filed, and
have paid all Federal and all material state and other taxes, assessments, fees
and other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. There is no
proposed tax assessment against any member of the Consolidated Group that would,
if made, have a Material Adverse Effect. No member of the Consolidated Group is
in breach of any obligations under the Tax Matters Agreement or other similar
agreements.

 

77



--------------------------------------------------------------------------------

7.12    ERISA Compliance.

(a)    Except as, individually or in the aggregate, would not reasonably be
expected to result in liability of the Consolidated Group of $20,000,000 or
more, (i) each Plan is in compliance with the applicable provisions of ERISA,
the Code and other Federal or state Laws; (ii) each Pension Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination letter from the IRS to the effect that the form of such
Plan is qualified under Section 401(a) of the Code and the trust related thereto
has been determined by the IRS to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the IRS; and (iii) to the knowledge of Parent and Borrower,
nothing has occurred that would prevent or cause the loss of such tax-qualified
status.

(b)    There are no pending or, to the knowledge of Parent and Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c)    Except as, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, (i) no ERISA Event has occurred, and
no Loan Party or any ERISA Affiliate is aware of any fact, event or circumstance
that could reasonably be expected to constitute or result in an ERISA Event with
respect to any Pension Plan or Multiemployer Plan; (ii) each Loan Party and each
ERISA Affiliate has met all applicable requirements under the Pension Funding
Rules in respect of each Pension Plan, and no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained;
(iii) no Loan Party or any ERISA Affiliate has incurred any liability to the
PBGC other than for the payment of premiums, and there are no premium payments
which have become due that are unpaid; (iv) no Loan Party or any ERISA Affiliate
has engaged in a transaction that is subject to Section 4069 or Section 4212(c)
of ERISA; and (v) no Pension Plan or Multiemployer Plan has been terminated by
the plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any such plan. With
respect to any Pension Plan, as of the most recent annual valuation date for
such Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is sixty percent (60%) or higher, except to the
extent that a Pension Plan with a funding target attainment percentage lower
than sixty percent (60%) would not be underfunded by an amount in excess of
$20,000,000 in order to achieve a funding target attainment percentage of at
least sixty percent (60%) with respect to such Pension Plan.

(d)    The underlying assets of each Loan Party do not constitute Plan Assets.

7.13    Subsidiaries; Equity Interests. As of the Closing Date, Parent has no
Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 7.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and nonassessable and are owned by the
applicable member of the Consolidated Group in the amounts specified on Part
(a) of Schedule 7.13 free and clear of all Liens. As of the Closing Date, Parent
has no direct or indirect equity investments in any other corporation or entity
other than those specifically disclosed in Part (b) of Schedule 7.13.

 

78



--------------------------------------------------------------------------------

7.14    Margin Regulations; Investment Company Act.

(a)    Neither Parent nor Borrower is engaged and will not engage, principally
or as one of their important activities, in the business of purchasing or
carrying margin stock (within the meaning of Regulation U), or extending credit
for the purpose of purchasing or carrying margin stock.

(b)    None of Parent, Borrower, any Person Controlling Borrower, or any other
member of the Consolidated Group is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

7.15    Disclosure.

(a)    Parent and Borrower have disclosed to Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
any member of the Consolidated Group is subject that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any member of the Consolidated
Group to Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.

(b)    As of the Closing Date, the information included in the Beneficial
Ownership Certificate, if applicable, is true and correct in all respects.

7.16    Compliance with Laws. Each member of the Consolidated Group is in
compliance in all material respects with the requirements of all applicable Laws
and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

7.17    Taxpayer Identification Number. Each Loan Party’s true and correct U.S.
taxpayer identification number is set forth on Schedule 12.02.

7.18    Solvency. Each of Parent and Borrower is, individually, Solvent, and the
other Loan Parties, when taken on a consolidated basis with Parent and Borrower
are Solvent.

7.19    REIT Status. Parent is in compliance with Section 8.14.

7.20    OFAC. Neither Parent, nor any of its Subsidiaries, nor, to the knowledge
of Parent and the Loan Parties, any director, officer, employee, agent,
Affiliate or representative thereof, is an individual or entity that is, or is
owned or controlled by one or more individuals or entities that are
(i) currently the subject or target of any Sanctions, (ii) included on OFAC’s
List of Specially Designated Nationals, Her Majesty’s Treasury’s Consolidated
List of Financial Sanctions Targets, or any similar list enforced by any other
relevant sanctions authority with jurisdiction over Parent or any of its
Subsidiaries, or (iii) located, organized or resident in a Designated
Jurisdiction. To Borrower’s knowledge, Borrower and its Subsidiaries have
conducted their businesses in compliance in all material respects with all
applicable Sanctions.

 

79



--------------------------------------------------------------------------------

7.21    Anti-Corruption Laws. Parent and its Subsidiaries have conducted their
businesses in compliance in all material respects with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar
applicable anti-corruption or anti-bribery legislation in other jurisdictions
applicable to Parent or any of its Subsidiaries and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

7.22    Unencumbered Properties. Each Unencumbered Property is an Eligible
Unencumbered Property.

7.23    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.

7.24    Covered Entities. To Borrower’s knowledge, no Loan Party is a Covered
Entity.

Article VIII.

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than any Unmatured Surviving Obligation) hereunder shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding:

8.01    Financial Statements. Each of Parent and Borrower shall deliver to
Administrative Agent and each Lender, in form and detail substantially similar
to those delivered to Administrative Agent on or prior to the Closing Date or
otherwise reasonably satisfactory to Administrative Agent:

(a)    as soon as available, but in any event within one hundred and twenty
(120) days after the end of each fiscal year of Parent (or, if earlier, fifteen
(15) days after the date required to be filed with the SEC (without giving
effect to any extension permitted by the SEC)) (commencing with the fiscal year
ended December 31, 2019), a consolidated and consolidating balance sheet of
Parent as at the end of such fiscal year (including consolidating financial
information with respect to Borrower), and the related consolidated and
consolidating statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit, and such consolidating statements to be certified by
the chief executive officer, chief financial officer, treasurer or controller of
Parent to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
Parent;

(b)    as soon as available, but in any event within sixty (60) days after the
end of each fiscal quarter in any fiscal year of Parent (or, if earlier, five
(5) Business Days after the date required to be filed with the SEC (without
giving effect to any extension permitted by the SEC)) (commencing with the
fiscal quarter ended December 31, 2019), a consolidated balance sheet of Parent
as at the end of such fiscal quarter, the related consolidated statements of
income or operations for such fiscal quarter and for the portion of Parent’s
fiscal year then ended, and the related consolidated statements of changes in
shareholders’ equity, and cash flows for the portion of

 

80



--------------------------------------------------------------------------------

Parent’s fiscal year then ended, in each case setting forth in comparative form,
as applicable, the figures for the corresponding fiscal quarter of the previous
fiscal year and the corresponding portion of the previous fiscal year, all in
reasonable detail, such consolidated statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller of Parent as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Consolidated Group in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes;

(c)    as soon as available, but in any event not later than ninety (90) days
after the end of each fiscal year of Parent, forecasts prepared by management of
Parent of consolidated balance sheets and statements of income or operations and
cash flows of the Consolidated Group on a quarterly basis for the immediately
following fiscal year (including the fiscal year in which the Maturity Date
occurs); and

(d)    (i) as soon as reasonably practicable, but in any event not later than
ninety (90) days after the end of each fiscal year of Parent, a capital and
operating budget for each Unencumbered Property; and (ii) as soon as reasonably
practicable but in any event within sixty (60) days after the end of each fiscal
quarter in any fiscal year of Parent (A) a statement of all income and expenses
in connection with each Unencumbered Property, certified by a Responsible
Officer of Parent, for itself and on behalf of Borrower, in writing as fairly
presenting the financial information contained therein and (B) a current rent
roll, certified by a Responsible Officer of Parent, for itself and on behalf of
Borrower, as true and correct in all material respects.

As to any information contained in materials furnished pursuant to
Section 8.02(e), Parent and Borrower shall not be separately required to furnish
such information under clause (a) or (b) above, but the foregoing shall not be
in derogation of the obligation of Parent and Borrower to furnish the
information and materials described in clauses (a) and (b) above at the times
specified therein.

8.02    Certificates; Other Information. Each of Parent and Borrower shall
deliver to Administrative Agent and each Lender:

(a)    concurrently with the delivery of the financial statements referred to in
Sections 8.01(a) and 8.01(b), a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
Parent (which delivery may, unless Administrative Agent, or a Lender requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes);

(b)    concurrently with the delivery of the financial statements referred to in
Sections 8.01(a) and 8.01(b), a duly completed Unencumbered Property Report
signed by the chief executive officer, chief financial officer, treasurer or
controller of Parent (which delivery may, unless Administrative Agent, or a
Lender requests executed originals, be by electronic communication including fax
or email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

(c)    promptly after any request by Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
Parent by independent accountants in connection with the accounts or books of
any member of the Consolidated Group, or any audit of any of them;

 

81



--------------------------------------------------------------------------------

(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of Parent, and copies of all annual, regular, periodic and special
reports and registration statements which Parent may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to Administrative Agent pursuant
hereto;

(e)    promptly after the furnishing thereof, copies of any notice of default
sent to, or received from, any holder of debt securities in a principal amount
greater than $20,000,000 of any member of the Consolidated Group pursuant to the
terms of any indenture, loan or credit or similar agreement;

(f)    promptly, and in any event within five (5) Business Days after receipt
thereof by any member of the Consolidated Group, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any member of the Consolidated Group;

(g)    promptly, of any announcement of any change in any Debt Rating;

(h)    promptly following any request therefor, provide information and
documentation reasonably requested by Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including the Act and the
Beneficial Ownership Regulation; and

(i)    promptly, such additional information regarding the business, financial
or corporate affairs of the Consolidated Group, as Administrative Agent or any
Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 8.01(a) or (b), or
Section 8.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Parent posts such documents, or provides a link thereto on Parent’s website on
the Internet at the website address listed on Schedule 12.02; or (ii) on which
such documents are posted on Parent’s behalf on an Internet or intranet website,
if any, to which each Lender and Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by Administrative Agent);
provided that: (i) Parent or Borrower shall deliver paper copies of such
documents to Administrative Agent or any Lender upon its request to Parent or
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by Administrative Agent or such Lender and
(ii) Borrower shall notify Administrative Agent (by facsimile or electronic
mail) of the posting of any such documents and provide to Administrative Agent
by electronic mail electronic versions (i.e., soft copies) of such documents.
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by Borrower with any such request
by a Lender for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

Borrower hereby acknowledges that (a) Administrative Agent and/or Arrangers may,
but shall not be obligated to, make available to the Lenders and L/C Issuer
materials and/or information provided by or on behalf of Borrower hereunder
(collectively, “Borrower Materials”) by posting Borrower Materials on
IntraLinks, SyndTrak, ClearPar or a substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to Parent or its Subsidiaries, or the
respective securities of any

 

82



--------------------------------------------------------------------------------

of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Borrower hereby agrees that
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” Borrower shall be deemed to have
authorized Administrative Agent, Arrangers, L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to Borrower or its securities for purposes of United States Federal
and state securities Laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 12.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) Administrative Agent and Arrangers shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.”

8.03    Notices. Each of Parent and Borrower shall promptly notify
Administrative Agent and each Lender:

(a)    of the occurrence of any Default;

(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any member of the Consolidated Group;
(ii) any action, suit, dispute, litigation, investigation, proceeding or
suspension between any member of the Consolidated Group and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any member of the Consolidated Group,
including pursuant to any applicable Environmental Laws, in each case which has
resulted or could reasonably be expected to result in a Material Adverse Effect;

(c)    of the occurrence of any ERISA Event;

(d)    any material litigation, arbitration or governmental investigation or
proceeding instituted or, to the knowledge of any Loan Party, threatened in
writing against any Unencumbered Property, and any material development in any
such litigation, arbitration or governmental investigation or proceeding; and

(e)    of any material change in accounting policies or financial reporting
practices by Parent.

Each notice pursuant to this Section 8.03 shall be accompanied by a statement of
a Responsible Officer of Parent, for itself and on behalf of Borrower, setting
forth details of the occurrence referred to therein and stating what action
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 8.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

8.04    Payment of Obligations. Each of Parent and Borrower shall, and shall
cause each other member of the Consolidated Group to, pay and discharge as the
same shall become due and payable, all its obligations and liabilities,
including (a) all material Tax liabilities, assessments and governmental charges
or levies upon a member of the Consolidated Group or its properties or assets,
unless the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by such member of the Consolidated Group; and (b) all lawful and
material claims which, if unpaid, would by law become a Lien upon its property,
unless the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by such member of the Consolidated Group.

 

83



--------------------------------------------------------------------------------

8.05    Preservation of Existence, Etc. Each of Parent and Borrower shall, and
shall cause each other member of the Consolidated Group to: (a) preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 9.03 or 9.04; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

8.06    Maintenance of Properties. Each of Parent and Borrower shall, and shall
cause each other Loan Party to, subject to the terms of all existing leases
which demise any part of the Unencumbered Properties, keep the Unencumbered
Properties in good order, repair, operating condition, and appearance, causing
all necessary repairs, renewals, replacements, additions, and improvements to be
promptly made, and not allow any of the Unencumbered Properties to be misused,
abused or wasted or to deteriorate (ordinary wear and tear excepted).

8.07    Maintenance of Insurance. Each of Parent and Borrower shall, and shall
cause each other member of the Consolidated Group to, maintain with financially
sound and reputable insurance companies not Affiliates of any member of the
Consolidated Group, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons.

8.08    Compliance with Laws. Each of Parent and Borrower shall, and shall cause
each other member of the Consolidated Group to, comply in all material respects
with the requirements of all applicable Laws (including Environmental Laws) and
all orders, writs, injunctions and decrees applicable to it or to its business
or property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
Each applicable Loan Party shall keep, or cause to be kept, the Unencumbered
Properties free of any Hazardous Material (other than routine office, cleaning,
janitorial and other materials and supplies necessary to operate, maintain,
repair, improve and lease the Unencumbered Properties, in each case in
commercially reasonable quantities and used and stored in compliance with all
Environmental Laws) to the extent that such action could reasonably be expected
to have a Material Adverse Effect.

8.09    Books and Records. Each of Parent and Borrower shall, and shall cause
each other member of the Consolidated Group to, maintain: (a) proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of Borrower or such member of the
Consolidated Group, as the case may be; and (b) such books of record and account
in material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over Borrower or such Subsidiary, as
the case may be.

8.10    Inspection Rights. Each of Parent and Borrower shall, and shall cause
each other member of the Consolidated Group to, permit representatives and
independent contractors of Administrative Agent (who may be accompanied by any
Lender or any representative of any Lender) to visit and inspect and photograph
any of its properties (including Unencumbered Properties), to examine its
corporate, financial and operating records, and all recorded data of any kind or
nature, regardless of the medium of recording

 

84



--------------------------------------------------------------------------------

including all software, writings, plans, specifications and schematics, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants (with
a representative of the Consolidated Group being provided an opportunity to be
present in such discussions), all at the expense of Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to Parent, Borrower or such other member
of the Consolidated Group, as applicable; provided, however, that (i) when an
Event of Default has occurred and is continuing Administrative Agent (or any of
its representatives or independent contractors) may do any of the foregoing at
the expense of Borrower at any time during normal business hours and without
advance notice; and (ii) unless an Event of Default has occurred and is
continuing, (x) Borrower shall not be required to pay the expenses for
Administrative Agent for more than one visit in any calendar year and (y) shall
not be required to pay the expenses for any visit by any Lender.

8.11    Use of Proceeds. Borrower shall use the proceeds of the Credit
Extensions for general corporate purposes not in contravention of any Law or of
any Loan Document.

8.12    Environmental Matters. Each of Parent and Borrower shall, and shall
cause each other member of the Consolidated Group to comply with all
Environmental Laws except where the failure to so comply could not reasonably be
expected to result in a Material Adverse Effect.

8.13    Keepwell. Each of Borrower and Parent at the time the Subsidiary
Guaranty by any Specified Loan Party becomes effective with respect to any Swap
Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under the
Subsidiary Guaranty and the other Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering Borrower’s or Parent’s obligations
and undertakings under this Section 8.13 voidable under applicable Law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations and undertakings of each of Borrower and Parent under
this Section 8.13 shall remain in full force and effect until the Obligations
have been indefeasibly paid and performed in full. Each of Borrower and Parent
intends this Section 8.13 to constitute, and this Section 8.13 shall be deemed
to constitute, a Guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

8.14    REIT Status. Parent shall have elected to be taxed as a REIT for its
taxable year ending December 31, 2013 and will at all times continue to operate
in a manner to qualify for taxation as a REIT.

8.15    Further Assurances. Each of Parent, Borrower and each Loan Party shall,
promptly upon request by Administrative Agent, or any Lender through
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as Administrative
Agent, or any Lender through Administrative Agent, may reasonably require from
time to time in order to (i) carry out more effectively the provisions of the
Loan Documents, and (ii) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto Administrative Agent or any Lender the
rights granted to Administrative Agent or any Lender under any Loan Document or
under any other instrument executed in connection with any Loan Document to
which any Loan Party or any of its Subsidiaries is or is to be a party, and
cause each of its Subsidiaries to do so.

 

85



--------------------------------------------------------------------------------

8.16    Anti-Corruption Laws; Sanctions. Each of Parent, Borrower and each Loan
Party shall conduct its businesses in compliance in all material respects with
the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, and other similar applicable anti-corruption or anti-bribery legislation
in other jurisdictions and with all applicable Sanctions having jurisdiction
over Parent, Borrower or any other Loan Party, and maintain policies and
procedures designed to promote and achieve compliance with such laws and
Sanctions.

Article IX.

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than any Unmatured Surviving Obligation) hereunder shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding:

9.01    Liens. Each of Parent and Borrower shall not, and shall not permit any
other member of the Consolidated Group to, directly or indirectly create, incur,
assume or suffer to exist any Lien upon any Unencumbered Property, other than
the following:

(a)    Liens pursuant to any Loan Document;

(b)    Liens for Taxes, assessments and governmental charges and levies not yet
delinquent or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(c)    (i) carriers’, warehousemen’s or other like Liens arising in the ordinary
course of business which are (A) not overdue for a period of more than thirty
(30) days, (B) do not materially and adversely affect the operation of such
Unencumbered Property, or (C) being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP; and
(ii) mechanics’ and materialmen’s Liens arising in the ordinary course of
business in an aggregate amount (as to all such Liens) not exceeding $1,000,000,
which are (A) not then being enforced in a pending civil action to foreclose
unless any such Lien has been removed from the applicable Unencumbered Property
by the filing of an appropriate bond in accordance with the California Civil
Code, (B) do not materially and adversely affect the operation of such
Unencumbered Property, or (C) being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(d)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(e)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(f)    easements, rights-of-way, restrictions, restrictive covenants,
encroachments, protrusions, and other similar encumbrances affecting any
Property which, in the aggregate, are not substantial in amount, and which do
not in any case materially detract from the value of such Property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;

 

86



--------------------------------------------------------------------------------

(g)    tenant leases and other interests of lessees and lessors under leases of
real property made in the ordinary course of business; and

(h)    Liens securing judgments and attachments not constituting an Event of
Default under Section 10.01(h).

9.02    Investments. Each of Parent and Borrower shall not, and shall not permit
any other member of the Consolidated Group to, make any Investments, except:

(a)    Investments held by a member of the Consolidated Group on the Closing
Date and listed on Schedule 9.02;

(b)    Investments held by a member of the Consolidated Group in the form of
cash or cash equivalents;

(c)    advances to officers, directors and employees of a member of the
Consolidated Group in an aggregate amount not to exceed $2,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(d)    Investments of any member of the Consolidated Group in any other member
of the Consolidated Group;

(e)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss;

(f)    Investments in income producing Properties and assets incidental thereto
(including Investments in Equity Interests of Persons who own such Properties
and assets);

(g)    Investments in unimproved land holdings and construction in progress
(including Investments in the Equity Interests of Persons who own such
unimproved land holdings and construction in progress);

(h)    Investments in mortgages, mezzanine loans and notes receivable (including
Investments in the Equity Interests of Persons who own such mortgages, mezzanine
loans and notes receivable);

(i)    Investments in Unconsolidated Affiliates; and

(j)    additional Investments in an aggregate amount not to exceed $5,000,000.

9.03    Fundamental Changes. Each of Parent and Borrower shall not, and shall
not permit any other member of the Consolidated Group to, merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person
(including, in each case, pursuant to a Division), except that, so long as no
Default exists or would result therefrom:

(a)    any Subsidiary may merge or consolidate with (i) Borrower, provided that
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Subsidiary Guarantor is merging with
another Subsidiary, the continuing or surviving Person shall be or become a
Subsidiary Guarantor;

 

87



--------------------------------------------------------------------------------

(b)    any Subsidiary may dissolve or liquidate into (i) Borrower, provided that
Borrower shall be the continuing or surviving Person, or (ii) another
Subsidiary; provided that when any Subsidiary Guarantor is dissolving or
liquidating into another Subsidiary, the continuing or surviving Person shall be
or become a Subsidiary Guarantor;

(c)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Subsidiary Guarantor,
then the transferee must either be Borrower or a Subsidiary Guarantor;

(d)    Borrower or any Subsidiary may merge or consolidate with any Person that
is not a member of the Consolidated Group so long as: (i) after giving effect to
such merger or consolidation, no Default has occurred and is continuing; (ii) if
such merger or consolidation is with Borrower, then Borrower shall be the
continuing or surviving Person; and (iii) if such merger or consolidation is
with a Subsidiary Guarantor, then the continuing or surviving Person shall be or
become a Subsidiary Guarantor; and

(e)    any Subsidiary may Dispose of all or substantially all of its assets in a
Disposition permitted pursuant to Section 9.04 (other than Section 9.04(f)).

Notwithstanding the foregoing, any Subsidiary that is not a Subsidiary Guarantor
may merge or consolidate with, or liquidate or dissolve into, or Dispose of all
or substantially of its assets to, any other Subsidiary that is not a Subsidiary
Guarantor whether or not a Default exists before or after giving effect to such
merger, consolidation, liquidation, dissolution or Disposition.

9.04    Dispositions. Each of Parent and Borrower shall not, and shall not
permit any other member of the Consolidated Group to, make any Disposition or
enter into any agreement to make any Disposition, except:

(a)    Dispositions of obsolete, worn out or surplus property, whether now owned
or hereafter acquired, in the ordinary course of business;

(b)    Dispositions in the ordinary course of business;

(c)    Dispositions of equipment to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement property;

(d)    Dispositions of property by any Subsidiary to Borrower or to a
Wholly-Owned Subsidiary; provided that if the transferor of such property is a
Subsidiary Guarantor, the transferee thereof must either be Borrower or a
Subsidiary Guarantor;

(e)    Dispositions of Properties so long as no Default exists or would result
therefrom; and

(f)    Dispositions permitted by Section 9.03 (other than Section 9.03(e)).

 

88



--------------------------------------------------------------------------------

9.05    Restricted Payments. Each of Parent and Borrower shall not, and shall
not permit any other member of the Consolidated Group to, declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except:

(a)    each Subsidiary may make Restricted Payments to Borrower and any other
Person that owns an Equity Interest in such Subsidiary, ratably according to
their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;

(b)    each member of the Consolidated Group may declare and make dividend
payments or other distributions, and may make other Restricted Payments, in each
case payable solely in the common stock or other common Equity Interests of such
Person or of Parent;

(c)    so long as no Default shall have occurred and be continuing at the time
thereof or would result therefrom, each member of the Consolidated Group may
purchase, redeem or otherwise acquire Equity Interests issued by it with the
proceeds received from an issue of new shares of its common stock or other
Equity Interests within ninety (90) days before such Restricted Payment;

(d)    Borrower may make Restricted Payments to Parent and, to the extent
corresponding distributions to other holders of its Equity Interests are
required by its Organization Documents, to such other holders of Equity
Interests, in amounts sufficient to permit Parent to make, and Parent may make,
Restricted Payments, for any twelve (12)- month period, not to exceed an amount
equal to the greater of: (i)(A) ninety-five percent (95%) multiplied by
(B) Funds From Operations for such period and (ii) the aggregate amount of
Restricted Payments required to be made by Parent in order for it to
(A) maintain its REIT status and (B) avoid the payment of federal or state
income or excise tax; provided that to the extent a Default is then-existing or
would result from the making of such Restricted Payment by Parent (other than a
Default specified in Sections 10.01(f) or 10.01(g) or a Default that has
resulted in Administrative Agent exercising its remedies under Section 10.02(b),
in which case no Restricted Payments otherwise permitted under this clause
(d) may be made), Borrower may only make Restricted Payments to Parent and, to
the extent corresponding distributions to other holders of its Equity Interests
are required by its Organization Documents, to such other holders of Equity
Interests, in amounts sufficient to permit Parent to make, and Parent may make,
Restricted Payments in the minimum amount required in order for Parent to
(A) maintain its REIT status and (B) avoid the payment of federal or state
income or excise tax;

(e)    any member of the Consolidated Group may make non-cash Restricted
Payments in connection with employee, trustee and director stock option plans or
similar employee, trustee and director incentive arrangements; and

(f)    so long as no Default shall have occurred and be continuing at the time
thereof or would result therefrom, with respect to an equity award granted
pursuant to an equity incentive compensation plan to any current or former
director, employee, independent contractor or other service provider, in each
case, of any of Parent, Borrower or Subsidiary thereof, (i) the withholding of
Equity Interests to satisfy any applicable withholding Tax obligations and/or
exercise or purchase price, (ii) the repurchase or acquisition by Parent or
Borrower of such entity’s Equity Interests or (iii) the grant, award,
modification or payment of any such equity award.

9.06    Change in Nature of Business. Each of Parent and Borrower shall not, and
shall not permit any other member of the Consolidated Group to, engage in any
material line of business substantially different from those lines of business
conducted by the Consolidated Group on the date hereof or any business
substantially related or incidental thereto.

 

89



--------------------------------------------------------------------------------

9.07    Transactions with Affiliates. Each of Parent and Borrower shall not, and
shall not permit any other member of the Consolidated Group to, enter into any
transaction of any kind with any Affiliate of a member of the Consolidated
Group, whether or not in the ordinary course of business; provided that the
foregoing shall not apply to:

(a)    any transaction in the ordinary course of business (i) on fair and
reasonable terms substantially as favorable to such member of the Consolidated
Group as would be obtainable by such member of the Consolidated Group at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate or (ii) that comply with the requirements of the North America
Security Administrators Association’s Statement of Policy of Real Estate
Investment Trusts;

(b)    payments to or from such Affiliates under leases of commercial space on
market terms;

(c)    payment of fees under asset or property management agreements under terms
and conditions available from qualified management companies;

(d)    Investments by members of the Consolidated Group in Unconsolidated
Affiliates otherwise permitted pursuant to this Agreement;

(e)    transactions between members of the Consolidated Group otherwise
permitted (or not prohibited) hereunder; and

(f)    Restricted Payments permitted under Section 9.05.

9.08    Burdensome Agreements. Each of Parent and Borrower shall not, and shall
not permit any other member of the Consolidated Group to, enter into or permit
to exist any Contractual Obligation (other than the Loan Documents) that
(a) constitutes a Negative Pledge with respect to any Unencumbered Property or
the Equity Interests in any member of the Consolidated Group (other than
Borrower) that directly owns an Unencumbered Property, or (b) limits the ability
of any member of the Consolidated Group to transfer ownership of any
Unencumbered Property or the Equity Interests in any member of the Consolidated
Group (other than Borrower) that directly owns an Unencumbered Property.

9.09    Use of Proceeds. Each of Parent and Borrower shall not use the proceeds
of any Credit Extension, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

9.10    Amendments of Organization Documents. Each of Parent and Borrower shall
not, and shall not permit any other member of the Consolidated Group to, amend
any of its Organization Documents in any manner that would adversely affect any
Loan Party’s ability to pay its Obligations hereunder or materially and
adversely impairs any rights or remedies of Administrative Agent or any Lender
under the Loan Documents or applicable Laws.

9.11    Accounting Changes. Each of Parent and Borrower shall not, and shall not
permit any other member of the Consolidated Group to, make any change in fiscal
year.

9.12    Sanctions. Each of Parent and Borrower shall not, and shall not permit
any other member of the Consolidated Group to, directly or indirectly, use the
proceeds of any Credit Extension or lend, contribute or otherwise make available
such proceeds to any Subsidiary, joint venture partner or other Person, to fund
any activities of or business with any Person, that, at the time of such
funding, is the subject

 

90



--------------------------------------------------------------------------------

of Sanctions, or in any other manner that will result in a violation by any
Person (including any Person participating in the transaction, whether as
Lender, Arranger, Administrative Agent, L/C Issuer, Swing Line Lender or
otherwise) of Sanctions.

9.13    Financial Covenants. Each of Parent and Borrower shall not:

(a)    Maximum Leverage Ratio. Permit the Leverage Ratio, as of the last day of
any fiscal quarter of Parent, to exceed sixty percent (60%); provided that for
the four (4) consecutive quarters following any Significant Acquisition, the
Leverage Ratio may exceed sixty percent (60%), but it may not exceed sixty-five
percent (65%); provided further that such adjustment for any Significant
Acquisition may only occur up to two (2) times during the term of this
Agreement.

(b)    Maximum Secured Leverage Ratio. Permit Total Secured Debt, as of the last
day of any fiscal quarter of Parent, to be greater than forty-five percent (45%)
of Total Asset Value. Notwithstanding the foregoing, each of Parent and Borrower
shall not, and shall not permit any other member of the Consolidated Group to,
secure any Indebtedness outstanding under or pursuant to any Pari Passu Facility
or any Material Credit Facility unless and until the Obligations (including the
Guaranties) shall concurrently be secured equally and ratably with such
Indebtedness pursuant to documentation reasonably acceptable to Administrative
Agent in substance and in form including an intercreditor agreement and opinions
of counsel to Parent, Borrower and/or any other members of the Consolidated
Group, as the case may be, in a form that is reasonably acceptable to
Administrative Agent.

(c)    Minimum Tangible Net Worth. Permit Tangible Net Worth, at any time, to be
less than the sum of (i) $2,061,865,500, and (ii) an amount equal to
seventy-five percent (75%) of the net equity proceeds received by Parent after
September 30, 2019 (other than any such proceeds that are received within ninety
(90) days before or after any redemption of Equity Interests of Parent or
Borrower permitted hereunder).

(d)    Minimum Fixed Charge Coverage Ratio. Permit the ratio of (i) Adjusted
EBITDA to (ii) Fixed Charges for the Calculation Period ending as of the last
day of any fiscal quarter of Parent, to be less than 1.50 to 1.0.

(e)    Unencumbered Leverage Ratio. Permit Total Unsecured Debt, as of the last
day of any fiscal quarter of Parent, to be greater than sixty percent (60%) of
Unencumbered Asset Value as of such day; provided that for the four
(4) consecutive quarters following any Significant Acquisition, the Unencumbered
Leverage Ratio may exceed sixty percent (60%), but it may not exceed sixty-five
percent (65%); provided further that such adjustment for any Significant
Acquisition may only occur up to two (2) times during the term of this
Agreement.

(f)    Unencumbered Interest Coverage Ratio. Permit the Unencumbered Interest
Coverage Ratio for the Calculation Period ending as of the last day of any
fiscal quarter of Parent to be less than 1.75 to 1.0.

9.14    ERISA Compliance. No Loan Party shall take any action that would cause
its underlying assets to constitute Plan Assets.

9.15    Anti-Corruption Laws. No Loan Party shall directly or indirectly use the
proceeds of any Credit Extension for any purpose which would breach the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or other
similar applicable anti-corruption or anti-bribery legislation in other
jurisdictions which have jurisdiction over the Loan Parties.

 

91



--------------------------------------------------------------------------------

Article X.

Events of Default and Remedies

10.01    Events of Default. Any of the following shall constitute an event of
default (each, an “Event of Default”):

(a)    Non-Payment. Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three (3) Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five (5) Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

(b)    Specific Covenants. Any member of the Consolidated Group fails to perform
or observe any term, covenant or agreement contained in any of Section 8.01,
8.02, 8.03, 8.05(a) (as it relates to any Loan Party), 8.10 or 8.11 or Article
IX; or

(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days, or if such failure is capable of cure but not
within thirty (30) days, such longer period (but in no event to exceed an
additional thirty (30) days) as may be reasonably necessary to cure such failure
so long as such Loan Party commences such cure within the initial thirty
(30) days and Administrative Agent is satisfied that such Loan Party is
diligently pursuing such cure; or

(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (without duplication of any materiality
qualifiers therein) when made or deemed made; or

(e)    Cross-Default. (i) any member of the Consolidated Group (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including amounts owing to all creditors under
any combined or syndicated credit arrangement) of more than (x) $80,000,000,
either individually or in the aggregate, with respect to Recourse Debt or
(y) $150,000,000, either individually or in the aggregate with respect to
Non-Recourse Debt, and such failure continues after the expiration of any
applicable period of grace or notice, or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which any member of the Consolidated
Group is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as defined in such Swap Contract) under such Swap Contract as
to which any member of the Consolidated Group is an Affected Party (as defined
in such Swap Contract) and, in either event, the Swap Termination Value owed by
such member of the Consolidated Group as a result thereof is greater than
$80,000,000; or

 

92



--------------------------------------------------------------------------------

(f)    Insolvency Proceedings, Etc. Any member of the Consolidated Group (other
than Immaterial Subsidiaries) institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or

(g)    Inability to Pay Debts; Attachment. (i) Any member of the Consolidated
Group (other than Immaterial Subsidiaries) becomes unable or admits in writing
its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied in an aggregate amount (as to all such writs, warrants or process)
exceeding $5,000,000 against all or any material part of the property of any
such Person and remains unreleased, unvacated or not fully bonded for a period
of sixty (60) days after its issue or levy; or

(h)    Judgments. There is entered against any member of the Consolidated Group
and remains outstanding (i) one or more final judgments or orders for the
payment of money in an aggregate amount (as to all such judgments or orders)
exceeding $40,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of ten (10) consecutive Business
Days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i)    ERISA. An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result,
individually or in the aggregate with any other ERISA Event, in liability of any
member of the Consolidated Group under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC that has, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; or

(j)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the Obligations
(other than Unmatured Surviving Obligations), ceases to be in full force and
effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any provision of Loan Document; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any provision of Loan
Document; or

(k)    Change of Control. There occurs any Change of Control; or

(l)    REIT Status. Parent ceases to be treated as a REIT in any taxable year;
or

 

93



--------------------------------------------------------------------------------

(m)    Stock Exchange Listing. Parent’s common Equity Interests shall cease to
be traded on the New York Stock Exchange, NASDAQ, or other nationally recognized
exchange reasonably acceptable to Required Lenders.

10.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, Administrative Agent shall, at the request of, or may, with the
consent of, Required Lenders, take any or all of the following actions:

(a)    declare the commitment of each Lender to make Loans and any obligation of
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by Borrower;

(c)    require that Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d)    exercise on behalf of itself, the Lenders and L/C Issuer all rights and
remedies available to it, the Lenders and L/C Issuer under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of Borrower to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of
Administrative Agent or any Lender.

10.03    Application of Funds. After the exercise of remedies provided for in
Section 10.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 10.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.16 and 2.17, be applied by Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent and amounts payable under
Article III) payable to Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and L/C Issuer (including fees, charges and
disbursements of counsel to the respective Lenders and L/C Issuer (including the
reasonable allocated cost of internal counsel) and amounts payable under Article
III), ratably among them in proportion to the respective amounts described in
this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

 

94



--------------------------------------------------------------------------------

Fourth, to payment of that portion of the Obligations constituting (i) unpaid
principal of the Loans and L/C Borrowings and (ii) breakage, termination or
other payments due under any Swap Contract (that relates solely to the
Obligations) between any Loan Party and Administrative Agent, any Lender or any
Affiliate of Administrative Agent or a Lender, ratably among the Lenders, the
applicable Affiliates (with respect to clause (ii)) and L/C Issuer in proportion
to the respective amounts described in this clause Fourth held by them;

Fifth, to Administrative Agent for the account of L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
Borrower pursuant to Sections 2.03 and 2.16; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law;

provided that Excluded Swap Obligations with respect to any Subsidiary Guarantor
shall not be paid with amounts received from such Subsidiary Guarantor or its
assets, but appropriate adjustments shall be made with respect to payments from
other Loan Parties to preserve the allocation to Obligations otherwise set forth
in this Section 10.03. Subject to Sections 2.03 and 2.16, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as Cash Collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above.

Article XI.

Administrative Agent

11.01    Appointment and Authority. Each of the Lenders and L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as Administrative
Agent hereunder and under the other Loan Documents and authorizes Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to Administrative Agent by the terms hereof or thereof, together with
such actions and powers as are reasonably incidental thereto. The provisions of
this Article are solely for the benefit of Administrative Agent, the Lenders and
L/C Issuer, and except for any provision which provides specific rights to
Borrower or any other Loan Party, neither Borrower nor any other Loan Party
shall have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

11.02    Rights as a Lender. The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Administrative
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as Administrative Agent hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, own securities of, act
as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with Borrower or any Subsidiary thereof or other
Affiliate thereof as if such Person were not Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

95



--------------------------------------------------------------------------------

11.03    Exculpatory Provisions. Administrative Agent or Arranger, as
applicable, shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing,
Administrative Agent or Arranger, as applicable:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents), provided that Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose Administrative Agent to liability or that is contrary to any Loan
Document or applicable Law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law;

(c)    shall not have any duty or responsibility to disclose, and shall not be
liable for the failure to disclose, to any Lender or L/C Issuer, any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any of the Loan Parties or
any of their Affiliates, that is communicated to, obtained by or in the
possession of, Administrative Agent, Arranger or any of their Related Parties in
any capacity, except for notices, reports and other documents expressly required
to be furnished to the Lenders by Administrative Agent herein;

(d)    shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 12.01 and 10.02) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by a final and nonappealable judgment. Administrative Agent shall
not be deemed to have knowledge of any Default, unless and until notice
describing such Default is given in writing to Administrative Agent by Borrower,
a Lender or L/C Issuer; and

(e)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article VI or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Administrative Agent.

11.04    Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a

 

96



--------------------------------------------------------------------------------

Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or L/C
Issuer, Administrative Agent may presume that such condition is satisfactory to
such Lender or L/C Issuer unless Administrative Agent shall have received notice
to the contrary from such Lender or L/C Issuer prior to the making of such Loan
or the issuance of such Letter of Credit. Administrative Agent may consult with
legal counsel (who may be counsel for Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

11.05    Delegation of Duties. Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by Administrative
Agent. Administrative Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

11.06    Resignation of Administrative Agent.

(a)    Administrative Agent may at any time give notice of its resignation to
the Lenders, L/C Issuer and Borrower. Upon receipt of any such notice of
resignation, Required Lenders shall have the right, in consultation with
Borrower and subject to Borrower’s approval (such approval not to be
unreasonably withheld, delayed or conditioned) so long as no Event of Default
exists, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by Required Lenders,
shall have been approved by Borrower (so long as no Event of Default exists and
pursuant to the requirements above) and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation (or such earlier day as shall be agreed by Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and L/C Issuer, appoint
a successor Administrative Agent meeting the qualifications set forth above,
provided that in no event shall any such successor Administrative Agent be a
Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, Required Lenders may, to the
extent permitted by applicable Law, by notice in writing to Borrower and such
Person remove such Person as Administrative Agent and, in consultation with
Borrower and subject to Borrower’s approval (such approval not to be
unreasonably withheld, delayed or conditioned) so long as no Event of Default
exists, appoint a successor. If no such successor shall have been so appointed
by Required Lenders, shall have been approved by Borrower (so long as no Event
of Default exists and pursuant to the requirements above) and shall have
accepted such appointment within thirty (30) days (or such earlier day as shall
be agreed by Required Lenders) (the “Removal Effective Date”), then such removal
shall nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) except for any indemnity

 

97



--------------------------------------------------------------------------------

payments or other amounts then owed to the retiring or removed Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through Administrative Agent shall instead be made by or to each Lender
and L/C Issuer directly, until such time, if any, as Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(i) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section 11.06) . The fees
payable by Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between Borrower and
such successor. After the retiring or removed Administrative Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article XI and Section 12.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

(d)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section 11.06 shall also constitute its resignation as L/C Issuer and Swing
Line Lender. If Bank of America resigns as an L/C Issuer, it shall retain all
the rights, powers, privileges and duties of L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.04(c). Upon the appointment by Borrower of a
successor L/C Issuer or Swing Line Lender hereunder (which successor shall in
all cases be a Lender other than a Defaulting Lender), (i) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as applicable, (ii) the
retiring L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

11.07    Non-Reliance on Administrative Agent, Arranger and Other Lenders. Each
Lender and L/C Issuer expressly acknowledges that none of Administrative Agent
nor Arranger has made any representation or warranty to it, and that no act by
Administrative Agent or Arranger hereafter taken, including any consent to, and
acceptance of any assignment or review of the affairs of any Loan Party or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by Administrative Agent or Arranger to any Lender or L/C Issuer as to any
matter, including whether Administrative Agent or Arranger have disclosed
material information in their (or their Related Parties’) possession. Each
Lender and L/C Issuer represents to Administrative Agent and Arranger that it
has, independently and without reliance upon Administrative Agent, Arranger, any
other Lender or any of their Related Parties and based

 

98



--------------------------------------------------------------------------------

on such documents and information as it has deemed appropriate, made its own
credit analysis of, appraisal of, and investigation into, the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Subsidiaries, and all applicable
bank or other regulatory Laws relating to the transactions contemplated hereby,
and made its own decision to enter into this Agreement and to extend credit to
Borrower hereunder. Each Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon Administrative Agent, Arranger, any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties. Each Lender and L/C Issuer represents and
warrants that (i) the Loan Documents set forth the terms of a commercial lending
facility and (ii) it is engaged in making, acquiring or holding commercial loans
in the ordinary course and is entering into this Agreement as a Lender or L/C
Issuer for the purpose of making, acquiring or holding commercial loans and
providing other facilities set forth herein as may be applicable to such Lender
or L/C Issuer, and not for the purpose of purchasing, acquiring or holding any
other type of financial instrument, and each Lender and L/C Issuer agrees not to
assert a claim in contravention of the foregoing. Each Lender and L/C Issuer
represents and warrants that it is sophisticated with respect to decisions to
make, acquire and/or hold commercial loans and to provide other facilities set
forth herein, as may be applicable to such Lender or L/C Issuer, and either it,
or the Person exercising discretion in making its decision to make, acquire
and/or hold such commercial loans or to provide such other facilities, is
experienced in making, acquiring or holding such commercial loans or providing
such other facilities.

11.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers, Syndication Agent or other agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as Administrative Agent, a Lender or L/C Issuer hereunder.

11.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, Administrative Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, L/C Issuer
and Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, L/C Issuer and
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, L/C Issuer and Administrative Agent under
Sections 2.03(i), 2.03(j), 2.09 and 12.04) allowed in such judicial proceeding;
and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to Administrative Agent and, in
the event that Administrative Agent shall consent to the making of such payments
directly to the Lenders and L/C Issuer, to pay to Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of Administrative Agent and its agents and counsel, and any other amounts due
Administrative Agent under Sections 2.09 and 12.04.

 

99



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or L/C Issuer
any plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or L/C Issuer to authorize
Administrative Agent to vote in respect of the claim of any Lender or L/C Issuer
in any such proceeding.

11.10    Guaranty Matters. The Lenders and L/C Issuer irrevocably authorize
Administrative Agent, and Administrative Agent hereby agrees for the benefit of
the Loan Parties, to release any Subsidiary Guarantor from its obligations under
any Subsidiary Guaranty if such Subsidiary Guarantor (a) no longer owns an
Unencumbered Property (or no longer holds a direct or indirect interest in any
Subsidiary that owns an Unencumbered Property), or (b) otherwise ceases to be
required to be a Subsidiary Guarantor pursuant to the terms of this Agreement or
the Subsidiary Guaranty. Upon request by Administrative Agent at any time,
Required Lenders will confirm in writing Administrative Agent’s authority to
release any Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty pursuant to this Section 11.10.

11.11    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of Borrower or any other Loan Party, that at least
one of the following is and will be true:

(i)    such Lender is not using Plan Assets with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments or this Agreement,

(ii)    the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of subsections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

 

100



--------------------------------------------------------------------------------

(iv)    such other representation, warranty and covenant as may be agreed in
writing between Administrative Agent, in its sole discretion, and such Lender.

(b)    In addition, unless either (1) subclause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with subclause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of,
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of Borrower or any other Loan Party, that Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

Article XII.

Miscellaneous

12.01    Amendments, Etc. Subject to Section 3.03(c), no amendment or waiver of
any provision of this Agreement or any other Loan Document, and no consent to
any departure by Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by Required Lenders and Borrower or the applicable Loan
Party, as the case may be, and acknowledged by Administrative Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a)    waive any condition set forth in Section 6.01 (other than
Section 6.01(d)) without the written consent of each Lender;

(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 10.02) without the written consent of
such Lender;

(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees or other amounts payable hereunder or under
any other Loan Document, or change the manner of computation of any financial
ratio (including any change in any applicable defined term) used in determining
the Applicable Margin that would result (on the date of the effectiveness of
such amendment) in a reduction of any interest rate on any Loan or any fee
payable hereunder without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of Borrower to pay interest or Letter of Credit Fees at the Default Rate;

(e)    change (i) Section 10.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;
or (ii) the order of application of any reduction in the Commitments or any
prepayment of Loans among the Facilities from the application thereof set forth
in the applicable provisions of Section 2.06(c) in any manner that

 

101



--------------------------------------------------------------------------------

materially and adversely affects the Lenders under a Facility without the
written consent of (A) if such Facility is the Term Facility, each Term Lender
and (B) if such Facility is the Revolving Credit Facility, each Revolving Credit
Lender;

(f)    change (i) any provision of this Section 12.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender; or (ii) the definition of “Required Revolving
Lenders” or “Required Term Lenders” without the written consent of each Lender
under the applicable Facility;

(g)    release Parent from the Guaranty provided by Parent, without the written
consent of each Lender; or

(h)    release all or substantially all of the value of the Subsidiary Guaranty
without the written consent of each Lender, except to the extent the release of
any Subsidiary Guarantor is permitted pursuant to Sections 11.10 (in which case
such release may be made by Administrative Agent acting alone);

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by L/C Issuer in addition to the Lenders required above,
affect the rights or duties of L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by Swing Line
Lender in addition to the Lenders required above, affect the rights or duties of
Swing Line Lender under this Agreement; (iii) no amendment, waiver or consent
shall, unless in writing and signed by Administrative Agent in addition to the
Lenders required above, affect the rights or duties of Administrative Agent
under this Agreement or any other Loan Document; and (iv) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of Administrative Agent (without the consent of
any Lender) and Borrower (i) to add one or more additional term loan facilities
to this Agreement subject to the limitations in Section 2.15 and to permit the
extensions of credit and all related obligations and liabilities arising in
connection therewith from time to time outstanding to share ratably (or on a
basis subordinated to the existing Facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the obligations and liabilities from
time to time outstanding in respect of the existing Facilities hereunder, and
(ii) in connection with the foregoing, to permit, as deemed appropriate by
Administrative Agent, the Lenders providing such additional credit facilities to
participate in any required vote or action required to be approved by Required
Lenders or by any other number, percentage or class of Lenders hereunder.

 

102



--------------------------------------------------------------------------------

12.02    Notices; Effectiveness; Electronic Communication.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i)    if to Borrower, Administrative Agent, L/C Issuer or Swing Line Lender, to
the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 12.02; and

(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)    Electronic Communications. Notices and other communications to the
Lenders and L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by Administrative Agent, provided that
the foregoing shall not apply to notices to any Lender or L/C Issuer pursuant to
Article II if such Lender or L/C Issuer, as applicable, has notified
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. Administrative Agent, Swing Line Lender,
L/C Issuer or Borrower may each, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT

 

103



--------------------------------------------------------------------------------

OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall Administrative Agent or any of its Related Parties (collectively,
the “Agent Parties”) have any liability to Borrower, any Lender, L/C Issuer or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of Borrower’s or
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided that in no event shall any
Agent Party have any liability to any Loan Party, any Lender, any L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d)    Change of Address, Etc. Each of Borrower, Administrative Agent, L/C
Issuer and Swing Line Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to Borrower,
Administrative Agent, L/C Issuer and Swing Line Lender. In addition, each Lender
agrees to notify Administrative Agent from time to time to ensure that
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to Borrower or its securities for purposes of United
States Federal or state securities Laws.

(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. Administrative
Agent, L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic notices, Committed Loan Notices, Letter of Credit
Applications and Swing Line Loan Notices) purportedly given by or on behalf of
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. Borrower shall indemnify Administrative
Agent, L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of Borrower. All
telephonic notices to and other telephonic communications with Administrative
Agent may be recorded by Administrative Agent, and each of the parties hereto
hereby consents to such recording.

12.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
L/C Issuer or Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by law.

 

104



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 10.02 for the benefit of all the Lenders and
L/C Issuer; provided, however, that the foregoing shall not prohibit
(a) Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) L/C Issuer or Swing
Line Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as L/C Issuer or Swing Line Lender, as the case may be)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 12.08 (subject to the terms of
Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) Required Lenders shall have the rights
otherwise ascribed to Administrative Agent pursuant to Section 10.02 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of
Required Lenders, enforce any rights and remedies available to it and as
authorized by Required Lenders.

12.04    Expenses; Indemnity; Damage Waiver.

(a)    Costs and Expenses. Borrower shall pay (i) all reasonable and documented
direct, out-of-pocket third party expenses incurred by Administrative Agent and
its Affiliates (including the reasonable fees, charges and disbursements of a
single counsel (and appropriate local counsel) for Administrative Agent and its
Affiliates) in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented direct, out-of-pocket third party expenses incurred by L/C Issuer in
connection with the issuance, amendment, extension, reinstatement or renewal of
any Letter of Credit or any demand for payment thereunder and (iii) all
reasonable and documented direct, out-of-pocket third party expenses incurred by
Administrative Agent, any Lender or L/C Issuer (including the fees, charges and
disbursements of any counsel for Administrative Agent, any Lender or L/C Issuer;
provided that absent a conflict of interest, Borrower shall not be required to
pay for more than one (1) counsel (and appropriate local and special counsel)),
in connection with the enforcement or protection of the rights (A) in connection
with this Agreement and the other Loan Documents, including the rights of
Administrative Agent, Lenders and L/C Issuer under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b)    Indemnification by Loan Parties. Each Loan Party shall indemnify
Administrative Agent (and any sub-agent thereof), each Lender and L/C Issuer,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
reasonable and documented fees, disbursements and other charges of a single
counsel to all Indemnitees taken as a whole and, if reasonably necessary, a
single local counsel for all Indemnitees taken as a whole in each relevant
jurisdiction, and in the case of an actual or perceived conflict of interest,
additional counsel in each relevant jurisdiction to the affected Indemnitees),
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including Borrower or any other Loan Party) other than such Indemnitee and its
Related Parties

 

105



--------------------------------------------------------------------------------

arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of Administrative
Agent (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by L/C Issuer to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
Borrower or any of its Subsidiaries, or any Environmental Claim or Environmental
Liability related in any way to any member of the Consolidated Group, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any member of the Consolidated
Group, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
Without limiting the provisions of Section 3.01(d), this Section 12.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

(c)    Reimbursement by Lenders. To the extent that Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to Administrative Agent (or any sub-agent
thereof), L/C Issuer, Swing Line Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to Administrative Agent (or any
such sub-agent), L/C Issuer, Swing Line Lender or such Related Party, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided further that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against Administrative
Agent (or any such sub-agent), L/C Issuer or Swing Line Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for
Administrative Agent (or any such sub-agent), L/C Issuer or Swing Line Lender in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, Borrower shall not assert, and hereby waives, and acknowledges
that no other Person shall have, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this

 

106



--------------------------------------------------------------------------------

Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

(e)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.

(f)    Survival. The agreements in this Section 12.04 and the indemnity
provisions of Section 12.02(e) shall survive the resignation of Administrative
Agent, L/C Issuer and Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

12.05    Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Administrative Agent, L/C Issuer or any Lender, or
Administrative Agent, L/C Issuer or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Administrative
Agent, L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and L/C Issuer severally agrees to
pay to Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders and L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

12.06    Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither Borrower
nor Parent may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (e) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of
Administrative Agent, L/C Issuer and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such assignments) that equal at least the amount specified in
Section 12.06(b)(i)(B) in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 

107



--------------------------------------------------------------------------------

(B)    in any case not described in Section 12.06(b)(i)(A), the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of Administrative Agent and, so long as no Event of
Default has occurred and is continuing, Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed).

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations under
separate Facilities on a non-pro-rata-basis;

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section 12.06 and,
in addition:

(A)    the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender
(other than a Defaulting Lender), an Affiliate of a Lender (other than a
Defaulting Lender) or an Approved Fund with respect to such Lender; provided
that Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to Administrative Agent within ten
(10) Business Days after having received notice thereof;

(B)    the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Revolving Credit Commitment or Term Commitment if such assignment is to a Person
that is not a Lender (to the extent such Lender is not a Defaulting Lender) with
a Commitment in respect of the applicable Facility, an Affiliate of such Lender
(to the extent such Lender is not a Defaulting Lender) or an Approved Fund with
respect to such Lender or (2) any Term Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund; and

 

108



--------------------------------------------------------------------------------

(C)    the consent of L/C Issuer and Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of any Revolving Credit Commitment if such assignment is to a Person
that is not a Lender (to the extent such Lender is not a Defaulting Lender) with
a Revolving Credit Commitment, an Affiliate of such a Lender (to the extent such
Lender is not a Defaulting Lender) or an Approved Fund with respect to such a
Lender.

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to Administrative Agent an Administrative
Questionnaire, and the tax forms required in Section 3.01(g).

(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
Borrower or any member of the Consolidated Group, or (B) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural person (or a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of a natural
Person).

(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and Administrative Agent, the applicable
pro rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to Administrative Agent, L/C Issuer, any Lender or
Borrower hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 12.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a

 

109



--------------------------------------------------------------------------------

waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c)    Register. Administrative Agent, acting solely for this purpose as an
agent of Borrower (and such agency being solely for Tax purposes), shall
maintain at Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent in electronic form) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and Borrower, Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by Borrower and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Administrative Agent, sell participations to any Person
(other than a natural person, or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of one or more natural
Persons, a Defaulting Lender or Borrower or any of Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) Borrower, Administrative Agent, the
Lenders and L/C Issuer shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 12.04(c) without regard to the existence of any
participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 12.01 that affects such Participant. Subject to subsection (b) of this
Section, Borrower agrees that each Participant shall be entitled to the benefits
of, and be subject to the obligations in, Sections 3.01, 3.04 and 3.05 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section (it being understood that the
documentation required under Section 3.01(g) shall be delivered to the Lender
who sells the participation) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 3.06 and 12.13 as if it were an assignee under paragraph (b) of this
Section and (B) shall not be entitled to receive any greater payment under
Sections 3.01 or 3.04, with respect to any participation, than the Lender from
whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at
Borrower’s request and expense, to use reasonable efforts to cooperate with
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law,

 

110



--------------------------------------------------------------------------------

each Participant also shall be entitled to the benefits of Section 12.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon thirty (30) days’ notice to Borrower and
the Lenders, resign as L/C Issuer and/or upon thirty (30) days’ notice to
Borrower, resign as Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by Borrower to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer or Swing Line
Lender, as the case may be. If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of Swing
Line Lender provided for hereunder with respect to Swing Line Loans made by it
and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the
appointment of a successor L/C Issuer and/or Swing Line Lender, (x) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (y) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

12.07    Treatment of Certain Information; Confidentiality. Each of
Administrative Agent, the Lenders and L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, its auditors and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential and shall either have a legal

 

111



--------------------------------------------------------------------------------

obligation or shall agree to keep such information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.15(c) or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to Borrower and its obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency in connection with rating Borrower
or its Subsidiaries or the credit facilities provided hereunder or (ii) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the prior written consent of
Borrower or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
Administrative Agent, any Lender, L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than Borrower. In
addition, Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments. For purposes of
this Section, “Information” means all information received from Parent or any
Subsidiary relating to Parent or any Subsidiary or any of their respective
businesses, other than any such information that is available to Administrative
Agent, any Lender or L/C Issuer on a nonconfidential basis prior to disclosure
by Parent or any Subsidiary. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of Administrative Agent, the Lenders and L/C Issuer acknowledges that
(a) the Information may include material non-public information concerning
Parent or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

12.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, L/C Issuer and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, L/C Issuer or any such Affiliate to or for the credit or the account of
Borrower or any other Loan Party against any and all of the obligations of
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or L/C Issuer or their respective
Affiliates, irrespective of whether or not such Lender, L/C Issuer or Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender or L/C
Issuer different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit

 

112



--------------------------------------------------------------------------------

of Administrative Agent, L/C Issuer and the Lenders, and (y) the Defaulting
Lender shall provide promptly to Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, L/C Issuer and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, L/C Issuer or
their respective Affiliates may have. Each Lender and L/C Issuer agrees to
notify Borrower and Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

12.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to Borrower. In determining whether the interest
contracted for, charged, or received by Administrative Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

12.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to Administrative Agent or L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 6.01, this Agreement shall become
effective when it shall have been executed by Administrative Agent and when
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
other electronic imaging means (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.

12.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation (other than Unmatured
Surviving Obligations) hereunder shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding.

12.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 12.12, if and to the extent that the enforceability of any provisions in
this Agreement relating

 

113



--------------------------------------------------------------------------------

to Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in
good faith by Administrative Agent, L/C Issuer or Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

12.13    Replacement of Lenders. If Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then Borrower may, at its sole expense and
effort, upon notice to such Lender and Administrative Agent, require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 12.06), all of its
interests, rights (other than its exiting rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a)    Borrower shall have paid, or caused to be paid, to Administrative Agent
the assignment fee specified in Section 12.06(b);

(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or
Borrower (in the case of all other amounts);

(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

(d)    such assignment does not conflict with applicable Laws; and

(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

Each party hereto agrees that (a) an assignment required pursuant to this
Section 12.13 may be effected pursuant to an Assignment and Assumption executed
by Borrower, Administrative Agent and the assignee and (b) the Lender required
to make such assignment need not be a party thereto in order for such assignment
to be effective and shall be deemed to have consented to and be bound by the
terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided, further that any such documents shall be
without recourse to or warranty by the parties thereto.

Notwithstanding anything in this Section 12.13 to the contrary, (i) the Lender
that acts as L/C Issuer may not be replaced hereunder at any time it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such Lender (including the furnishing of a backstop letter of
credit in form and substance, and issued by an issuer, reasonably satisfactory
to L/C Issuer or the depositing of cash collateral into a cash collateral
account in amounts and pursuant to arrangements reasonably satisfactory to L/C
Issuer) have been made with respect to such outstanding Letter of Credit and
(ii) the Lender that acts as Administrative Agent may not be replaced hereunder
except in accordance with the terms of Section 11.06.

 

114



--------------------------------------------------------------------------------

12.14    Governing Law; Jurisdiction; Etc.

(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)    SUBMISSION TO JURISDICTION. PARENT, BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST ADMINISTRATIVE AGENT, ANY
LENDER, L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
ADMINISTRATIVE AGENT, ANY LENDER OR L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST PARENT, BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION 12.14. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

115



--------------------------------------------------------------------------------

12.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

12.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
Borrower and each other Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i)(A) the arranging and other services
regarding this Agreement provided by Administrative Agent and Arrangers, and the
Lenders are arm’s-length commercial transactions between Borrower , each other
Loan Party and their respective Affiliates, on the one hand, and Administrative
Agent and Arrangers, and the Lenders, on the other hand, (B) each of Borrower
and the other Loan Parties has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) Borrower and
each other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii)(A) Administrative Agent, each Arranger and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for Borrower, any other Loan Party or
any of their respective Affiliates, or any other Person and (B) neither
Administrative Agent, any Arranger nor any Lender has any obligation to
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and
(iii) Administrative Agent, any Arranger and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of Borrower, the other Loan Parties and their
respective Affiliates, and neither Administrative Agent, any Arranger nor any
Lender has any obligation to disclose any of such interests to Borrower, any
other Loan Party or any of their respective Affiliates. To the fullest extent
permitted by law, each of Borrower and the other Loan Parties hereby waives and
releases any claims that it may have against Administrative Agent and any
Arranger or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

12.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including Assignment and Assumptions,
amendments or other modifications, Committed Loan Notices, Swing Line Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by Administrative Agent, or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records

 

116



--------------------------------------------------------------------------------

Act, or any other similar state Laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
Administrative Agent pursuant to procedures approved by it.

12.18    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies Borrower that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
the Loan Parties, which information includes the name and address of the Loan
Parties and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the Act.
Borrower shall, and shall cause all other Loan Parties to, promptly following a
request by Administrative Agent or any Lender, provide all documentation and
other information that Administrative Agent or such Lender reasonably requests
in order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

12.19    Time of the Essence. Time is of the essence of the Loan Documents.

12.20    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender or L/C Issuer that is an
EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

12.21    Resignation of Existing Administrative Agent; Restatement of Existing
Credit Agreement.

(a)    Effective on the Closing Date, (i) Existing Administrative Agent hereby
resigns as administrative agent under the Existing Credit Agreement and Borrower
and Lenders hereby accept such resignation and (ii) Existing Administrative
Agent shall have no further obligations as administrative agent under the
Existing Credit Agreement.

(b)    Existing Administrative Agent shall (i) retain any administrative fees
previously paid to Existing Administrative Agent under the Existing Credit
Agreement, which fees have been fully earned and are non-refundable and (ii) not
be entitled to any administrative fees pursuant to this Agreement.

 

117



--------------------------------------------------------------------------------

(c)    Existing Administrative shall, at Borrower’s expense, take such actions
and furnish such additional documents, instruments and agreements as may be
reasonably requested from time to time by Administrative Agent in order to
effectuate and evidence the resignation of Existing Administrative Agent and
appointment of Administrative Agent hereunder.

(d)    The parties hereto agree that as of the Closing Date: (i) the Obligations
hereunder represent the amendment, restatement, extension, and consolidation of
the “Obligations” under the Existing Credit Agreement; (ii) this Agreement
amends, restates, supersedes, and replaces the Existing Credit Agreement in its
entirety; and (iii) any Guaranty executed pursuant to this Agreement amends,
restates, supersedes, and replaces the “Guaranty” executed pursuant to the
Existing Credit Agreement. On the Closing Date, (A) the commitment of any
“Lender” under the Existing Credit Agreement that is not continuing as a Lender
hereunder shall terminate, and (B) Administrative Agent shall reallocate the
Commitments hereunder to reflect the terms hereof.

12.22    Acknowledgment Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)    As used in this Section 12.22, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

118



--------------------------------------------------------------------------------

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. §252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. §47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. §382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

12.23    Time of the Essence. Time is of the essence of the Loan Documents.

12.24    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Remainder of page intentionally blank. Signature pages follow.]

 

119



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER: REXFORD INDUSTRIAL REALTY, L.P., a Maryland limited partnership By:  
REXFORD INDUSTRIAL REALTY, INC.,   a Maryland corporation,   its General Partner
  By:  

/s/ Adeel Khan

  Name:   Adeel Khan   Title:   Chief Financial Officer PARENT: REXFORD
INDUSTRIAL REALTY, INC., a Maryland corporation, By:  

/s/ Adeel Khan

Name:   Adeel Khan Title:   Chief Financial Officer

Signature Page to Rexford Industrial

Third Amended and Restated

Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative Agent

By:

 

/s/ Charlene Wright-Jones

Name:

 

Charlene Wright-Jones

Title:

 

Vice President

Signature Page to Rexford Industrial

Third Amended and Restated

Credit Agreement



--------------------------------------------------------------------------------

LENDERS: CITIBANK,N.A., as a Lender By:  

/s/ Christopher J. Albano

Name:   Christopher J. Albano Title:   Authorized Signatory

Signature Page to Rexford Industrial

Third Amended and Restated

Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, Swing Line Lender and L/C Issuer

By:

 

/s/ Faina Birger

Name:

 

Faina Birger

Title:

 

Senior Vice President

Signature Page to Rexford Industrial

Third Amended and Restated

Credit Agreement



--------------------------------------------------------------------------------

CITIZENS BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Nan E. Delahunt

Name:   Nan E. Delahunt Title:   Vice President

Signature Page to Rexford Industrial

Third Amended and Restated

Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Gina Park

Name:   Gina Park Title:   Vice President

Signature Page to Rexford Industrial

Third Amended and Restated

Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ David C. Drouillard

Name:   David C. Drouillard Title:   Sr.Vice President

Signature Page to Rexford Industrial

Third Amended and Restated

Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender

By:

 

/s/ Travis Myers

Name:

 

Travis Myers

Title:

 

Vice President

Signature Page to Rexford Industrial

Third Amended and Restated

Credit Agreement



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Andy Moore

Name:   Andy Moore Title:   Authorized Signatory

Signature Page to Rexford Industrial

Third Amended and Restated

Credit Agreement



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ Susan Wolfe

Name:   Susan Wolfe Title:   Assistant Vice President

Signature Page to Rexford Industrial

Third Amended and Restated

Credit Agreement



--------------------------------------------------------------------------------

TRUIST BANK, as a Lender By:  

/s/ Karen Cadiente

Name:   Karen Cadiente Title:   Assistant Vice President

Signature Page to Rexford Industrial

Third Amended and Restated

Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Revolving
Credit
Commitment      Applicable
Revolving Credit
Percentage     Term
Commitment      Applicable
Percentage Term
Facility  

Bank of America, N.A.

   $ 70,000,000        14.000000000 %    $ 14,500,000        14.500000000 % 

Citibank, N.A.

   $ 70,000,000        14.000000000 %    $ 14,500,000        14.500000000 % 

Citizens Bank, National Association

   $ 52,500,000        10.500000000 %    $ 12,250,000        12.250000000 % 

PNC Bank, National Association

   $ 52,500,000        10.500000000 %    $ 12,250,000        12.250000000 % 

U.S. Bank National Association

   $ 52,500,000        10.500000000 %    $ 12,250,000        12.250000000 % 

JPMorgan Chase Bank, N.A.

   $ 52,500,000        10.500000000 %    $ 12,250,000        12.250000000 % 

Regions Bank

   $ 48,750,000        9.750000000 %    $ 12,250,000        12.250000000 % 

Capital One National Association

   $ 52,500,000        10.500000000 %    $ 9,750,000        9.750000000 % 

Truist Bank

   $ 48,750,000        9.750000000 %      —          —    

Total

   $ 500,000,000        100.000000000 %    $ 100,000000        100.000000000 % 

 

Schedule 2.01



--------------------------------------------------------------------------------

SCHEDULE 7.06

LITIGATION

None.

 

Schedule 7.06



--------------------------------------------------------------------------------

SCHEDULE 7.09

ENVIRONMENTAL MATTERS

None.

 

Schedule 7.09



--------------------------------------------------------------------------------

SCHEDULE 7.13

SUBSIDIARIES; OTHER EQUITY INVESTMENTS

Part (a) Subsidiaries

 

Subsidiary

  

Ownership Percentage

  

Owner

Rexford Industrial Realty, L.P.    100% General Partnership Interest    Rexford
Industrial Realty, Inc. Rexford Business Center - Fullerton, LLC    100%
Membership Interest    Rexford Industrial Realty, L.P. Rexford Industrial - 1065
Walnut, LLC    100% Membership Interest    Rexford Industrial Realty, L.P.
Rexford Industrial - 228th Street, LLC    100% Membership Interest    Rexford
Industrial Realty, L.P. Rexford Industrial - 2980 San Fernando, LLC    100%
Membership Interest    Rexford Industrial Realty, L.P. Rexford Industrial - 301
N Figueroa, LLC    100% Membership Interest    Rexford Industrial Realty, L.P.
Rexford Industrial - 3233 Mission Oaks, LLC    100% Membership Interest   
Rexford Industrial Realty, L.P. Rexford Industrial - 9615 Norwalk, LLC    100%
Membership Interest    Rexford Industrial Realty, L.P. Rexford Industrial -
Alton, LLC    100% Membership Interest    Rexford Industrial Realty, L.P.
Rexford Industrial - Corona Sherborn, LLC    100% Membership Interest    Rexford
Industrial Realty, L.P. Rexford Industrial - Fairview, LLC    100% Membership
Interest    Rexford Industrial Realty, L.P. Rexford Industrial - Gale, LLC   
100% Membership Interest    Rexford Industrial Realty, L.P. Rexford Industrial -
Gilbert LaPalma, LLC    100% Membership Interest    Rexford Industrial Realty,
L.P. Rexford Industrial - Hindry, LLC    100% Membership Interest    Rexford
Industrial Realty, L.P. Rexford Industrial - Holland, LLC    100% Membership
Interest    Rexford Industrial Realty, L.P. Rexford Industrial - Icon, LLC   
100% Membership Interest    Rexford Industrial Realty, L.P. Rexford Industrial -
Imperial Highway, LLC    100% Membership Interest    Rexford Industrial Realty,
L.P. Rexford Industrial - Industry Way, LLC    100% Membership Interest   
Rexford Industrial Realty, L.P. Rexford Industrial - Jurupa, LLC    100%
Membership Interest    Rexford Industrial Realty, L.P. Rexford Industrial -
Madera Industrial, LLC    100% Membership Interest    Rexford Industrial Realty,
L.P.

 

Schedule 7.13



--------------------------------------------------------------------------------

Subsidiary

  

Ownership Percentage

  

Owner

Rexford Industrial - Nelson, LLC    100% Membership Interest    Rexford
Industrial Realty, L.P. Rexford Industrial - SDLAOC, LLC    100% Membership
Interest    Rexford Industrial Realty, L.P. Rexford Industrial - Stowe, LLC   
100% Membership Interest    Rexford Industrial Realty, L.P. Rexford Industrial -
Vanowen, LLC    100% Membership Interest    Rexford Industrial Realty, L.P.
Rexford Industrial - Western, LLC    100% Membership Interest    Rexford
Industrial Realty, L.P. Rexford Industrial Realty and Management, Inc.    100%
Equity Interest    Rexford Industrial Realty, L.P. RIF I - Don Julian, LLC   
100% Membership Interest    Rexford Industrial Realty, L.P. RIF I - Lewis Road,
LLC    100% Membership Interest    Rexford Industrial Realty, L.P. RIF I -
Monrovia, LLC    100% Membership Interest    Rexford Industrial Realty, L.P. RIF
I - Oxnard, LLC    100% Membership Interest    Rexford Industrial Realty, L.P.
RIF I - Valley Blvd., LLC    100% Membership Interest    Rexford Industrial
Realty, L.P. RIF I - Walnut, LLC    100% Membership Interest    Rexford
Industrial Realty, L.P. RIF II - Bledsoe Avenue, LLC    100% Membership Interest
   Rexford Industrial Realty, L.P. RIF II - Crocker, LLC    100% Membership
Interest    Rexford Industrial Realty, L.P. RIF II - Easy Street, LLC    100%
Membership Interest    Rexford Industrial Realty, L.P. RIF II - La Jolla
Sorrento Business Park, LLC    100% Membership Interest    Rexford Industrial
Realty, L.P. RIF II - Orangethorpe, LLC    100% Membership Interest    Rexford
Industrial Realty, L.P. RIF II - Orangethorpe TIC, LLC    100% Membership
Interest    Rexford Industrial Realty, L.P. RIF II - Pioneer Avenue, LLC    100%
Membership Interest    Rexford Industrial Realty, L.P. RIF III - Avenue
Stanford, LLC    100% Membership Interest    Rexford Industrial Realty, L.P. RIF
III - Broadway, LLC    100% Membership Interest    Rexford Industrial Realty,
L.P. RIF III - Empire Lakes, LLC    100% Membership Interest    Rexford
Industrial Realty, L.P. RIF III - Impala, LLC    100% Membership Interest   
Rexford Industrial Realty, L.P. RIF III - Irwindale, LLC    100% Membership
Interest    Rexford Industrial Realty, L.P. RIF III - Santa Fe Springs, LLC   
100% Membership Interest    Rexford Industrial Realty, L.P. RIF III - Yarrow
Drive, LLC    100% Membership Interest    Rexford Industrial Realty, L.P. RIF
III - Yarrow Drive II, LLC    100% Membership Interest    Rexford Industrial
Realty, L.P. RIF IV - Burbank, LLC    100% Membership Interest    Rexford
Industrial Realty, L.P. RIF IV - Central Avenue, LLC    100% Membership Interest
   Rexford Industrial Realty, L.P.

 

Schedule 7.13



--------------------------------------------------------------------------------

Subsidiary

  

Ownership Percentage

  

Owner

RIF IV - Cornerstone, LLC    100% Membership Interest    Rexford Industrial
Realty, L.P. RIF IV - East 46th Street, LLC    100% Membership Interest   
Rexford Industrial Realty, L.P. RIF IV - Harbor Warner, LLC    100% Membership
Interest    Rexford Industrial Realty, L.P. RIF IV - Newton, LLC    100%
Membership Interest    Rexford Industrial Realty, L.P. RIF IV - Poinsettia, LLC
   100% Membership Interest    Rexford Industrial Realty, L.P. RIF IV - San
Gabriel, LLC    100% Membership Interest    Rexford Industrial Realty, L.P. RIF
IV - West 33rd Street, LLC    100% Membership Interest    Rexford Industrial
Realty, L.P. RIF V - 240th Street, LLC    100% Membership Interest    Rexford
Industrial Realty, L.P. RIF V - 3360 San Fernando, LLC    100% Membership
Interest    Rexford Industrial Realty, L.P. RIF V - Arrow Business Center, LLC
   100% Membership Interest    Rexford Industrial Realty, L.P. RIF V - Arroyo,
LLC    100% Membership Interest    Rexford Industrial Realty, L.P. RIF V -
Calvert, LLC    100% Membership Interest    Rexford Industrial Realty, L.P. RIF
V - Campus Avenue, LLC    100% Membership Interest    Rexford Industrial Realty,
L.P. RIF V - Del Norte, LLC    100% Membership Interest    Rexford Industrial
Realty, L.P. RIF V - GGC Alcorn, LLC    100% Membership Interest    Rexford
Industrial Realty, L.P. RIF V - Glendale Commerce Center, LLC    100% Membership
Interest    Rexford Industrial Realty, L.P. RIF V - Golden Valley, LLC    100%
Membership Interest    Rexford Industrial Realty, L.P. RIF V - Grand Commerce
Center, LLC    100% Membership Interest    Rexford Industrial Realty, L.P. RIF V
- Jersey, LLC    100% Membership Interest    Rexford Industrial Realty, L.P. RIF
V - MacArthur, LLC    100% Membership Interest    Rexford Industrial Realty,
L.P. RIF V - Normandie Business Center, LLC    100% Membership Interest   
Rexford Industrial Realty, L.P. RIF V - Odessa, LLC    100% Membership Interest
   Rexford Industrial Realty, L.P. RIF V - Paramount Business Center, LLC   
100% Membership Interest    Rexford Industrial Realty, L.P. RIF V - Shoemaker
Industrial Park, LLC    100% Membership Interest    Rexford Industrial Realty,
L.P. RIF V - Vinedo, LLC    100% Membership Interest    Rexford Industrial
Realty, L.P. Rexford Industrial - 1145 Arroyo, LLC    100% Membership Interest
   Rexford Industrial Realty, L.P. Rexford Industrial - 1150 Aviation, LLC   
100% Membership Interest    Rexford Industrial Realty, L.P. Rexford Industrial -
1175 Aviation, LLC    100% Membership Interest    Rexford Industrial Realty,
L.P. Rexford Industrial - 12154 Montague, LLC    100% Membership Interest   
Rexford Industrial Realty, L.P.

 

Schedule 7.13



--------------------------------------------------------------------------------

Subsidiary

  

Ownership Percentage

  

Owner

Rexford Industrial - 1245 Aviation, LLC    100% Membership Interest    Rexford
Industrial Realty, L.P. Rexford Industrial - 14421 Bonelli, LLC    100%
Membership Interest    Rexford Industrial Realty, L.P. Rexford Industrial - 1601
Mission, LLC    100% Membership Interest    Rexford Industrial Realty, L.P.
Rexford Industrial - 16121 Carmenita, LLC    100% Membership Interest    Rexford
Industrial Realty, L.P. Rexford Industrial - 18115 Main, LLC    100% Membership
Interest    Rexford Industrial Realty, L.P. Rexford Industrial - 19402 Susana,
LLC    100% Membership Interest    Rexford Industrial Realty, L.P. Rexford
Industrial - 218 Turnbull Canyon, LLC    100% Membership Interest    Rexford
Industrial Realty, L.P. Rexford Industrial - 2328 Teller, LLC    100% Membership
Interest    Rexford Industrial Realty, L.P. Rexford Industrial - 3100 Fujita,
LLC    100% Membership Interest    Rexford Industrial Realty, L.P. Rexford
Industrial - 3150 Ana, LLC    100% Membership Interest    Rexford Industrial
Realty, L.P. Rexford Industrial - 3340 San Fernando, LLC    100% Membership
Interest    Rexford Industrial Realty, L.P. Rexford Industrial - 415 Motor, LLC,
   100% Membership Interest    Rexford Industrial Realty, L.P. Rexford
Industrial - 4416 Azusa Canyon, LLC    100% Membership Interest    Rexford
Industrial Realty, L.P. Rexford Industrial - 5300 Sheila, LLC    100% Membership
Interest    Rexford Industrial Realty, L.P. Rexford Industrial - 5421 Argosy,
LLC    100% Membership Interest    Rexford Industrial Realty, L.P. Rexford
Industrial - 5593 Fresca, LLC    100% Membership Interest    Rexford Industrial
Realty, L.P. Rexford Industrial - 635 8th, LLC    100% Membership Interest   
Rexford Industrial Realty, L.P. Rexford Industrial - 687 Eucalyptus, LLC    100%
Membership Interest    Rexford Industrial Realty, L.P. Rexford Industrial - 8315
Hanan, LLC    100% Membership Interest    Rexford Industrial Realty, L.P.
REXFORD INDUSTRIAL - 8542 SLAUSON, LLC    100% Membership Interest    Rexford
Industrial Realty, L.P. Rexford Industrial - 8985 Crestmar, LLC    100%
Membership Interest    Rexford Industrial Realty, L.P. Rexford Industrial - 9200
Mason, LLC    100% Membership Interest    Rexford Industrial Realty, L.P.
Rexford Industrial - 9250 Mason, LLC    100% Membership Interest    Rexford
Industrial Realty, L.P. Rexford Industrial - 9750 San Fernando, LLC    100%
Membership Interest    Rexford Industrial Realty, L.P. Rexford Industrial -
Azusa Canyon, LLC    100% Membership Interest    Rexford Industrial Realty, L.P.

 

Schedule 7.13



--------------------------------------------------------------------------------

Subsidiary

  

Ownership Percentage

  

Owner

Rexford Industrial - Berry, LLC    100% Membership Interest    Rexford
Industrial Realty, L.P. Rexford Industrial - Conejo Spectrum, LLC    100%
Membership Interest    Rexford Industrial Realty, L.P. Rexford Industrial -
Eastvale, LLC    100% Membership Interest    Rexford Industrial Realty, L.P.
Rexford Industrial - Safari, LLC    100% Membership Interest    Rexford
Industrial Realty, L.P. Rexford Industrial - Storm, LLC    100% Membership
Interest    Rexford Industrial Realty, L.P.

 

Schedule 7.13



--------------------------------------------------------------------------------

Part (b) Other Equity Investments

None.

 

Schedule 7.13



--------------------------------------------------------------------------------

SCHEDULE 9.02

EXISTING INVESTMENTS

None.

 

Schedule 9.02



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:                     ,             

To:    Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of February 13, 2020 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Rexford Industrial
Realty, L.P., a Maryland limited partnership, Rexford Industrial Realty, Inc., a
Maryland corporation, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

The undersigned hereby requests (select one):

☐ A Borrowing of [Revolving Credit] [Term] Loans

☐ A conversion or continuation of [Revolving Credit] [Term] Loans

1.    On                                          
                                        (a Business Day).

2.    In the amount of $                                         
                .

3.    Comprised of [Base Rate Loans] [Eurodollar Rate Loans].

4.    For Eurodollar Rate Loans: with an Interest Period of [14 days] [[1] [2]
[3] [6] months].

The Revolving Credit Borrowing, if any, requested herein complies with the
requirements in the proviso to the first sentence of Section 2.01(b) of the
Agreement.

[SIGNATURE PAGE FOLLOWS]

 

Exhibit A



--------------------------------------------------------------------------------

BORROWER: REXFORD INDUSTRIAL REALTY, L.P., a Maryland limited partnership By:  
REXFORD INDUSTRIAL REALTY, INC.,   a Maryland corporation,   its General Partner

 

         By:  

 

  Name:     Title:  

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:                 ,         

 

To:

Bank of America, N.A., as Swing Line Lender

    

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of February 13, 2020 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), Rexford Industrial
Realty, L.P., a Maryland limited partnership, Rexford Industrial Realty, Inc., a
Maryland corporation, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

The undersigned hereby requests a Swing Line Loan:

1.    On                                                                      
(a Business Day).

2.    In the amount of $                                              .

The Swing Line Borrowing requested herein complies with the requirements of the
proviso to the first sentence of Section 2.04(a) of the Agreement.

[SIGNATURE PAGE FOLLOWS]

 

Exhibit B



--------------------------------------------------------------------------------

BORROWER: REXFORD INDUSTRIAL REALTY, L.P., a Maryland limited partnership By:  
REXFORD INDUSTRIAL REALTY, INC.,   a Maryland corporation,   its General Partner

  By:  

 

  Name:     Title:  

 

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF AMENDED AND RESTATED REVOLVING CREDIT NOTE

FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to
[                            ] or registered assigns (“Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Revolving Credit Loan from time to time made by Lender to
Borrower under that certain Third Amended and Restated Credit Agreement, dated
as of February 13, 2020 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Rexford Industrial
Realty, L.P., a Maryland limited partnership, Rexford Industrial Realty, Inc., a
Maryland corporation, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to Administrative Agent for the account of Lender in Dollars in immediately
available funds at Administrative Agent’s Office. If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Revolving
Credit Note is also entitled to the benefits of the Guarantees of the
Guarantors. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Revolving Credit Note shall become, or may be declared to be, immediately due
and payable all as provided in the Agreement. Revolving Credit Loans made by
Lender shall be evidenced by one or more loan accounts or records maintained by
Lender in the ordinary course of business. Lender may also attach schedules to
this Revolving Credit Note and endorse thereon the date, amount and maturity of
its Revolving Credit Loans and payments with respect thereto.

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

This Amended and Restated Revolving Credit Note amends, restates, supersedes,
and replaces one or more promissory notes executed pursuant to the Existing
Credit Agreement.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[SIGNATURE PAGE FOLLOWS]

 

Exhibit C-1 – Page 1



--------------------------------------------------------------------------------

BORROWER: REXFORD INDUSTRIAL REALTY, L.P., a Maryland limited partnership By:  
REXFORD INDUSTRIAL REALTY, INC.,   a Maryland corporation,   its General Partner

  By:  

 

  Name:     Title:  

 

Exhibit C-1 – Page 2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of Loan

Made

 

Amount of

Loan Made

 

End of

Interest

Period

 

Amount of

Principal or

Interest Paid

This Date

 

Outstanding

Principal

Balance

This Date

 

Notation

Made By

 

Exhibit C-1 – Page 3



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF AMENDED AND RESTATED TERM NOTE

FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to
[                            ] or registered assigns (“Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Term Loan from time to time made by Lender to Borrower under that
certain Third Amended and Restated Credit Agreement, dated as of February 13,
2020 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Rexford Industrial Realty, L.P., a Maryland
limited partnership, Rexford Industrial Realty, Inc., a Maryland corporation,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

Borrower promises to pay interest on the unpaid principal amount of each Term
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to Administrative Agent for the account
of Lender in Dollars in immediately available funds at Administrative Agent’s
Office. If any amount is not paid in full when due hereunder, such unpaid amount
shall bear interest, to be paid upon demand, from the due date thereof until the
date of actual payment (and before as well as after judgment) computed at the
per annum rate set forth in the Agreement.

This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Note is also entitled to
the benefits of the Guarantees of the Guarantors. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Term Note shall become, or may be
declared to be, immediately due and payable all as provided in the Agreement.
Each Term Loan made by Lender shall be evidenced by one or more loan accounts or
records maintained by Lender in the ordinary course of business. Lender may also
attach schedules to this Term Note and endorse thereon the date, amount and
maturity of its Term Loans and payments with respect thereto.

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

This Amended and Restated Term Note amends, restates, supersedes, and replaces
one or more promissory notes executed pursuant to the Existing Credit Agreement.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[SIGNATURE PAGE FOLLOWS]

 

Exhibit C-2 – Page 1



--------------------------------------------------------------------------------

BORROWER: REXFORD INDUSTRIAL REALTY, L.P., a Maryland limited partnership By:  
REXFORD INDUSTRIAL REALTY, INC.,   a Maryland corporation,   its General Partner

    By:  

 

  Name:     Title:  

 

Exhibit C-2 – Page 2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of Loan

Made

 

Amount of

Loan Made

 

End of

Interest

Period

 

Amount of

Principal or

Interest Paid

This Date

 

Outstanding

Principal

Balance This

Date

 

Notation

Made By

 

Exhibit C-2 – Page 3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,        

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of February 13, 2020 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Rexford Industrial
Realty, L.P., a Maryland limited partnership (“Borrower”), Rexford Industrial
Realty, Inc., a Maryland corporation (“Parent”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [                                    ] of Parent, and that, as
such, he/she is authorized to execute and deliver this Certificate to
Administrative Agent on the behalf of Parent, for itself and on behalf of
Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.    Parent has delivered the year-end audited financial statements required by
Section 8.01(a) of the Agreement for the fiscal year of Parent ended as of the
above date, together with the report and opinion of an independent certified
public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.    Parent has delivered the unaudited financial statements required by
Section 8.01(b) of the Agreement for the fiscal quarter of Parent ended as of
the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations, shareholders’ equity
and cash flows of the Consolidated Group in accordance with GAAP as at such date
and for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.

2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Consolidated Group during the accounting period covered by such financial
statements.

3.    A review of the activities of the Consolidated Group during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period Borrower, Parent and each other
Loan Party performed and observed all of their respective Obligations under the
Loan Documents, and

[select one:]

[to the knowledge of the undersigned, during such fiscal period Borrower, Parent
and each other Loan Party performed and observed each covenant and condition of
the Loan Documents applicable to it, and no Default has occurred and is
continuing.]

 

Exhibit D – Page 1



--------------------------------------------------------------------------------

—or—

[to the knowledge of the undersigned, during such fiscal period the following
covenants or conditions have not been performed or observed and the following is
a list of each such Default and its nature and status:]

4.    The representations and warranties of Borrower, Parent and each other Loan
Party contained in Article VII of the Agreement, and any representations and
warranties of any other Loan Party that are contained in any document furnished
at any time under or in connection with the Loan Documents, are true and correct
on and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 7.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 8.01 of the Agreement, and shall refer to the
Consolidated Group rather than to the predecessor of Parent, including the
statements in connection with which this Compliance Certificate is delivered.

5.    The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                 ,             .

[SIGNATURE PAGE FOLLOWS]

 

Exhibit D – Page 2



--------------------------------------------------------------------------------

PARENT: REXFORD INDUSTRIAL REALTY, INC., a Maryland corporation

By:  

 

Name:   Title:  

 

Exhibit D – Page 3



--------------------------------------------------------------------------------

For the Quarter/Year ended                             (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.   Section 9.13(a) – Maximum Leverage Ratio.      A.    Total Indebtedness as
of the Statement Date:    $   B.    Total Asset Value as of the Statement Date:
   $                 C.    Total Leverage Ratio (Line I.A divided by Line I.B):
                   %      Maximum permitted:    60%1 II.   Section 9.13(b) –
Maximum Secured Leverage Ratio.      A.    Total Secured Debt as of the
Statement Date:    $   B.    Total Asset Value as of the Statement Date:    $  
C.    Total Secured Leverage Ratio (Line II.A divided by Line II.B):   
                %      Maximum permitted:    45% III.   Section 9.13(c) –
Minimum Tangible Net Worth.      A.    $2,061,865,500:    $   B.    Net equity
proceeds received by Parent after September 30, 2019 (excluding any such
proceeds that are received within 90 days before or after any redemption of
equity of Parent or Borrower permitted under the Agreement) multiplied by 75%:
   $   C.    Minimum Tangible Net Worth (Line III.A plus Line III.B):    $   D.
   Tangible Net Worth as of the Statement Date:    $   E.   
[Excess][Deficiency] for covenant compliance         (Line III.D minus Line
III.C):    $

 

1 

For the four (4) consecutive quarters following any Significant Acquisition,
such ratio may exceed 60%, but it may not exceed 65% and such adjustment for any
Significant Acquisition may only occur up to two (2) times during the term of
this Agreement.

 

Exhibit D – Page 4



--------------------------------------------------------------------------------

IV.   Section 9.13(d) – Minimum Fixed Charge Coverage Ratio.      A.    Adjusted
EBITDA for the fiscal quarter ending on the Statement Date multiplied by four
(4):    $                   B.    Fixed Charges for the Calculation Period:    $
  C.    Fixed Charge Coverage Ratio (Line IV.A divided by Line IV.B):   
        to 1.0      Minimum required:    1.50 to 1.0 V.   Section 9.13(e) –
Unencumbered Leverage Ratio.      A.    Total Unsecured Debt as of the Statement
Date:    $   B.    Unencumbered Asset Value as of the Statement Date:    $   C.
   Unencumbered Leverage Ratio (Line V.A divided by Line V.B):   
                %      Maximum permitted:    60%2 VI.   Section 9.13(f) –
Unencumbered Interest Coverage Ratio.      A.    Unencumbered NOI for the
Calculation Period:    $   B.    Unsecured Interest Expense for the Calculation
Period:    $   C.    Unencumbered Interest Coverage Ratio         (Line VI.A
divided by Line VI.B):            to 1.0      Minimum required:    1.75 to 1.0

 

2 

For the four (4) consecutive quarters following any Significant Acquisition,
such ratio may exceed 60%, but it may not exceed 65% and such adjustment for any
Significant Acquisition may only occur up to two (2) times during the term of
this Agreement.

 

Exhibit D – Page 5



--------------------------------------------------------------------------------

EXHIBIT E-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]3 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]4 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]5 hereunder are several and not joint.]6
Capitalized terms used but not defined herein shall have the meanings given to
them in the Third Amended and Restated Credit Agreement identified below (as
amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto in the amount[s] and equal
to the percentage interest[s] identified below of all the outstanding rights and
obligations under the respective facilities identified below (including, without
limitation, the Letters of Credit and the Swing Line Loans included in such
facilities7) and (ii) to the extent permitted to be assigned under applicable
Law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as [the][an]
“Assigned Interest”). Each such sale and assignment is without recourse to
[the][any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the][any] Assignor.

 

1.  Assignor[s]:

                                                                      
                                                                

 

3 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

4 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

5 

Select as appropriate.

6 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

7 

Include all applicable subfacilities.

 

Exhibit E-1 – Page 1



--------------------------------------------------------------------------------

2.  Assignee[s]:

                                                                      
                                                                

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

3.  Borrower:         Rexford Industrial Realty, L.P., a Maryland limited
partnership

4.  Administrative Agent: Bank of America, N.A., as administrative agent under
the Credit Agreement

5.  Credit Agreement:         Third Amended and Restated Credit Agreement, dated
as of February 13, 2020, among Rexford Industrial Realty, L.P., a Maryland
limited partnership, Rexford Industrial Realty, Inc., a Maryland corporation,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender

6.  Assigned Interest[s]:

 

Assignor[s]8

 

Assignee[s]9

 

Facility Assigned10

 

Aggregate

Amount of

Commitment/Loans

for all Lenders11

 

Amount of

Commitment

/Loans

Assigned

 

Percentage

Assigned of

Commitment

/Loans12

 

CUSIP

Number

      $                   $                                   %        
$                   $                                   %        
$                   $                                   %  

 

[7.   Trade Date:

                                           ]13   

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

8 

List each Assignor, as appropriate.

9 

List each Assignee and, if available, its market entity identifier, as
appropriate.

10 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under the Assignment (e.g., “Revolving Credit
Commitment”, “Term Loan Commitment”, etc.).

11 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

12 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

13 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit E-1 – Page 2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

By:  

 

Title:  

ASSIGNEE [NAME OF ASSIGNEE]

By:  

 

Title:  

[Consented to and]14 Accepted:

 

BANK OF AMERICA, N.A., as

Administrative Agent

By:  

 

Title:  

[Consented to:]15

BORROWER:

 

REXFORD INDUSTRIAL REALTY, L.P., a Maryland limited partnership By:   REXFORD
INDUSTRIAL REALTY, INC.,   a Maryland corporation,   its General Partner

  By:  

 

  Name:     Title:  

 

 

 

14 

To be added only if the consent of Administrative Agent is required by the terms
of the Credit Agreement.

15 

To be added only if the consent of Borrower and/or other parties (e.g. Swing
Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

Exhibit E-1 – Page 3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim created by the Assignor; (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby; and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of each Loan Party, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by each Loan Party, any of its Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Loan Document.

1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 12.06(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 12.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Sections 8.01(a) or 8.01(b) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2.    Payments. From and after the Effective Date, Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, Administrative Agent shall
make all payments of interest, fees or other amounts paid or payable in kind
from and after the Effective Date to [the] [the relevant] Assignee.

 

Exhibit E-1 – Page 4



--------------------------------------------------------------------------------

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit E-1 – Page 5



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

LOGO [g885712img02.jpg]

ADMINISTRATIVE DETAILS REPLY FORM – (US DOLLAR ONLY)

CONFIDENTIAL

 

 

1.

Borrower or Deal Name: Rexford Industrial Realty, L.P.

 

  (i)

E-mail this document with your commitment letter to:
[                                    ]

E-mail address of recipient: [                                    ]

 

 

 

  2.

Legal Name of Lender of Record for Signature Page:

                                                              
                               

Markit Entity Identifier (MEI) #                                          
                 

Fund Manager Name (if applicable)

                                                                    
                                                              

Legal Address from Tax Document of Lender of Record:

Country

 

 

Address

 

 

City                                          
                                        State/Province
                                                  Country
                                                           

 

 

 

3.

Domestic Funding Address:                                          
                                    4.     Eurodollar Funding Address:

Street Address                                          
                                                                      Street
Address                                          
                                             

 

 

 

 

 

 

Suite/ Mail Code                                          
                                                                  Suite/ Mail
Code                                          
                                         

 

 

 

 

 

 

City                                                                            
State                                             City
                                                        State
                                     

 

 

Postal Code                                                              
Country                                        Postal Code
                                         Country
                                   

 

 

 

 

 

5.

Credit Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

Exhibit E-2



--------------------------------------------------------------------------------

Primary Credit Contact:

 

First Name      Middle Name      Last Name      Title      Street Address     
Suite/Mail Code      City      State      Postal Code      Country      Office
Telephone #      Office Facsimile #      Work E-Mail Address     
IntraLinks/SyndTrak
E-Mail Address      Secondary Credit Contact: First Name      Middle Name     
Last Name      Title      Street Address      Suite/Mail Code      City     
State      Postal Code      Country     

 

Exhibit E-2



--------------------------------------------------------------------------------

Office Telephone #   

 

Office Facsimile #   

 

Work E-Mail Address   

 

IntraLinks/SyndTrak E-Mail Address   

 

 

Primary Operations Contact:    Secondary Operations Contact: First
                                     MI      Last
                                            First
                                 MI      Last
                                         Title
                                         
                                                            Title
                                         
                                                     Street Address
                                         
                                           Street Address
                                                                             

 

                                                                              
                                         
                                                Suite/ Mail Code
                                                                                
Suite/ Mail Code                                          
                               

 

                                                                              
                                         
                                                City
                                                                  State
                            City                                          
                State                             
                                                                              
                                        Postal Code
                                                      Country                 
   Postal Code                                                   Country
                                                       
                                         
                                             Telephone
                                 Facsimile                                     
   Telephone                                  Facsimile
                                        E-Mail Address
                                                                                
E-Mail Address                                          
                                   

 

                                                                              
                                         
                                                    IntraLinks/SyndTrak E-Mail
   IntraLinks/SyndTrak E-Mail Address                                          
                                                    Address
                                         
                                                

 

Does Secondary Operations Contact need copy of notices?          YES          NO
Letter of Credit Contact:    Draft Documentation Contact or Legal Counsel: First
                                 MI      Last
                                                 First
                                     MI      Last
                                     Title
                                         
                                                            Title
                                        
                                                      Street Address
                                         
                                           Street Address
                                                                             

 

                                                                              
                                                 Suite/ Mail Code
                                                                                
Suite/ Mail Code                                          
                               

 

                                                                              
                                         
                                                                   

 

Exhibit E-2



--------------------------------------------------------------------------------

City                                                   State
                                                City
                                                State
                                             
                                                                              
                                    Postal Code                                 
  Country                                          Postal Code
                                   Country
                                       Telephone
                                       Facsimile
                                       Telephone
                                       Facsimile
                                    

                                                               
                                                                       

  E-Mail Address                                          
                                          E-Mail Address
                                         
                                       

 

 

   

6. Lender’s Fed Wire Payment Instructions:

Pay to:

 

Bank Name                                        
                                         
                                                                  

                                                                                
                                         
                                                         
                                                                              
                                         
                                                         
                                                                              
                                         
                                                         

 

     

ABA #                                          
                                         
                                                                       

                                                                                
                                         
                                                         
                                                                              
                                         
                                                         
                                                                              
                                         
                                                         

 

     

City                                          
                                         
                                                                           

                                                                                
                   State                     
                                                  
                                                                              
                                         
                                                         
                                                                              
                                         
                                                         

 

     

Account #                                          
                                         
                                                                 

                                                                                
                                         
                                                         
                                                                              
                                         
                                                         
                                                                              
                                         
                                                         

 

     

Account Name                                          
                                         
                                                           

                                                                                
                                         
                                                         
                                                                              
                                         
                                                         
                                                                              
                                         
                                                         

 

     

Attention                                          
                                         
                                                                   

                                                                                
                                         
                                                         
                                                                              
                                         
                                                         
                                                                              
                                         
                                                         

 

     

 

Exhibit E-2



--------------------------------------------------------------------------------

7. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and Bankers’
Acceptance Fed Wire Payment Instructions (if applicable):

Pay to:

 

Bank Name                                        
                                         
                                                                  

                                                                                
                                         
                                                         
                                                                              
                                         
                                                         
                                                                              
                                         
                                                         

 

     

ABA #                                          
                                         
                                                                       

                                                                                
                                         
                                                         
                                                                              
                                         
                                                         
                                                                              
                                         
                                                         

 

     

City                                          
                                         
                                                                           

                                                                                
                   State                     
                                                  
                                                                              
                                         
                                                         
                                                                              
                                         
                                                         

 

     

Account #                                          
                                         
                                                                 

                                                                                
                                         
                                                         
                                                                              
                                         
                                                         
                                                                              
                                         
                                                         

 

     

Account Name                                          
                                         
                                                           

                                                                                
                                         
                                                         
                                                                              
                                         
                                                         
                                                                              
                                         
                                                         

 

     

Attention                                          
                                         
                                                                   

                                                                                
                                         
                                                         
                                                                              
                                         
                                                         
                                                                              
                                         
                                                         

 

     

Can the Lender’s Fed Wire Payment Instructions in Section 6 be
used?    ☐YES    ☐NO

 

 

8. Lender’s Organizational Structure and Tax Status

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

 

Lender Taxpayer Identification Number (TIN):
                                                        
                                                                               -
                                                                              
                                                                           
                                                                                

Tax Withholding Form Delivered to Bank of America (check applicable one):

         W-9          W-8BEN                             W-8ECI
                                     W-8EXP                          W-8IMY

 

Exhibit E-2



--------------------------------------------------------------------------------

Tax Contact:

First                          MI      Last                     

Title                                                          

Street Address                                                          

Suite/ Mail Code                                                          

City                                                   State
                    

Postal Code                                  Country                     

Telephone                          Facsimile                         

E-Mail Address                                          
                                   

NON–U.S. LENDER INSTITUTIONS

 

  9.

Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

 

  9.

Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form

W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity, or
Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

*

Additional guidance and instructions as to where to submit this documentation
can be found at this link:

 

Exhibit E-2



--------------------------------------------------------------------------------

9. Bank of America’s Payment Instructions:

 

Pay to:    Bank of America, N.A.    ABA # 026009593    New York, NY    Account #
[                    ]    Attn: Corporate Credit Services    Ref: Rexford
Industrial Realty, L.P.

 

Exhibit E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF UNENCUMBERED PROPERTY REPORT

Financial Statement Date:                         ,

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of February 13, 2020 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Rexford Industrial
Realty, L.P., a Maryland limited partnership (“Borrower”), Rexford Industrial
Realty, Inc., a Maryland corporation (“Parent”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [                    ] of Parent, and that, as such, he/she is
authorized to execute and deliver this Unencumbered Property Report to
Administrative Agent on the behalf of Parent, for itself and on behalf of
Borrower, and that:

The information relating to the Unencumbered Properties set forth on Schedule 1
attached hereto is true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,             .

[SIGNATURE PAGE FOLLOWS]

 

Exhibit F



--------------------------------------------------------------------------------

PARENT:

REXFORD INDUSTRIAL REALTY, INC.,

a Maryland corporation

By:  

 

Name:   Title:  

 

Exhibit F



--------------------------------------------------------------------------------

UNENCUMBERED PROPERTY REPORT

SCHEDULE I

PREPARED ON [                    ]

FOR

THE PERIOD ENDING [                    ]

 

Property

 

Acquisition
Date

 

Purchase
Price

 

Encumbered/

Unencumbered

 

Occupancy%

 

Rentable
SQFT

 

NOI from
Yardi

 

NOI
Notes

 

Capitalized
Value
if owned
more
than a
year

 

Assets
Carried at
Acquisition
costs

 

Total
Portfolio
Valuation

 

Capitalized
Value for
unencumbered
properties
if owned
more than
a year

 

Unencumbered
Assets
Carried at
Acquisition
Costs

 

Unencumbered
Total
Portfolio
Valuation

                                                                               
                       

 

Exhibit F — Schedule I



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of February 13, 2020 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among Rexford
Industrial Realty, L.P., a Maryland limited partnership (“Borrower”), Rexford
Industrial Realty, Inc., a Maryland corporation, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.

Pursuant to the provisions of Section 3.01(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform Borrower and
Administrative Agent, and (2) the undersigned shall have at all times furnished
Borrower and Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:  

 

Title:  

 

Date:                  , 20    

 

Exhibit G-1



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of February 13, 2020 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among Rexford
Industrial Realty, L.P., a Maryland limited partnership (“Borrower”), Rexford
Industrial Realty, Inc., a Maryland corporation, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.

Pursuant to the provisions of Section 3.01(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:  

 

Name:  

 

Title:  

 

Date:                  , 20    

 

Exhibit G-2



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of February 13, 2020 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among Rexford
Industrial Realty, L.P., a Maryland limited partnership (“Borrower”), Rexford
Industrial Realty, Inc., a Maryland corporation, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.

Pursuant to the provisions of Section 3.01(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN, or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:  

 

Name:  

 

Title:  

 

Date:                  , 20    

 

Exhibit G-3



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of February 13, 2020 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among Rexford
Industrial Realty, L.P., a Maryland limited partnership (“Borrower”), Rexford
Industrial Realty, Inc., a Maryland corporation, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.

Pursuant to the provisions of Section 3.01(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished Administrative Agent and Borrower with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN, or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN, from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform Borrower and Administrative Agent, and (2) the
undersigned shall have at all times furnished Borrower and Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:  

 

Title:  

 

Date:                 , 20    

 

Exhibit G-4



--------------------------------------------------------------------------------

EXHIBIT H

BORROWER REMITTANCE INSTRUCTIONS

[Attached]



--------------------------------------------------------------------------------

INSTRUCTIONS: Complete applicable fields; DO NOT OTHERWISE ALTER FORM. If
pre-closing, Loan Agreement date may be “PENDING”. Upon completion, Save As a
PDF to print and sign or email.

 

LOGO [g885712img01.jpg]   Effective Date: Click here to enter a date

Borrower Remittance Instructions

Click here to enter (collectively, the “Borrower”), which said Borrower has
executed a certain Click here to enter dated Click here to enter, with Bank of
America, N.A., as Administrative Agent and/or Lender (“Bank”), in the stated
original principal amount of $Click here to enter (the “Loan Agreement”), does
hereby certify that Click here to enter, (the “Authorized Signatory”), is
authorized to provide the following remittance instructions on behalf of
Borrower.

Bank is hereby instructed to use the following instructions as directed by
Borrower for either disbursement of Loan proceeds or debit of Loan payments for
the benefit of Borrower:

Account Name:

Account Number:

Bank Name:

City & State:

ABA Number:

If Wire, Reference:

Check as appropriate from the following:

☐  Authorized Signatory is authorized to provide remittance instructions for the
above-referenced account (“Account”). Borrower certifies that Account is owned
by Borrower. If Account is not a Bank of America account, Borrower has provided
Bank with a voided check or proof of Account ownership.

☐  Authorized Signatory is authorized to direct Bank, and hereby directs Bank to
fund Loan proceeds on behalf of Borrower to the above-referenced account (may be
a title, escrow or closing agent account, or bond trustee account, or bank).

☐  Authorized Signatory is authorized to provide remittance instructions for the
above-referenced account (“Account”). Borrower certifies that Account is owned
by Borrower. Borrower agrees that scheduled payments on the Loan will be
deducted automatically on their due dates from Account. Non-scheduled payments
on the Loan from the Account may be requested if presented to Bank in writing by
a Borrower Authorized Signer. Bank is hereby authorized to apply the amounts so
debited to Borrower’s obligations under the Loan. Notwithstanding the foregoing,
Bank will not automatically deduct the principal payment at maturity from
Account. Bank will debit Account on the dates the payments become due. If a due
date does not fall on a Business Day, Bank will debit Account on the first
Business Day following the due date. If there are insufficient funds in Account
on the date Bank enters any debit authorized hereby, without limiting Bank’s
other remedies in such an event, the debit will be reversed in whole or in part,
in Bank’s sole and absolute discretion, and such amount not debited shall be
deemed to be unpaid and shall be immediately due and payable in accordance with
the terms of the Loan. If Account is not a Bank of America account, Borrower has
provided Bank with a voided check or proof of Account ownership.

Bank may rely on these instructions until written notice is received by Bank,
revoking these instructions and/or replacing this with new Borrower Remittance
Instructions, and such notice shall be effective not sooner than five (5)
Business Days following receipt thereof. Borrower represents and warrants to
Bank that a recent incumbency certificate is or will be on file which includes
the above Authorized Signatory of the Borrower signing this Borrower Remittance
Instructions.

BORROWER:

Paste Signature Block Here OR Insert Borrower Name(s), Authorized Signatory Name
& Title

Effective Date: Match this date to top of Page One

 

Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT I

BORROWER’S INSTRUCTION CERTIFICATE

[DELETE THIS INSTRUCTION PAGE UPON FORM COMPLETION]

INSTRUCTIONS TO CORPORATE SECRETARY OR EQUIVALENT:

First Paragraph: Replace first [brackets] with today’s date and your name and
list all entities that comprise the borrower(s) signature block and their
respective capacities in the next [brackets] as illustrated below in 3 examples.

Section I: Enter names and titles of Authorized Signers who may act on behalf of
Borrower in any capacity, ensure names listed match the most recent borrowing
resolution and obtain a specimen signature for each name listed.

Section II: Only add additional parties NOT included in Section I who are
authorized to request loan disbursements and obtain a specimen signature for
each name listed. (Section I parties are authorized to submit loan disbursement
requests.)

Last Paragraph: Print your Name, Title, and sign to certify the specimen
signatures in Sections I and II.

Last Signer: Print Name, Title of a person listed in Section 1 and obtain
signature. Delete this section if there is only one authorized signer for the
borrower.

-

 

 

                                     

First Paragraph EXAMPLES -    NOTE: DO NOT ADD A SIGNATURE BLOCK TO THIS
DOCUMENT.

EXAMPLE #1 - The first paragraph OF THIS DOCUMENT would read:

On [Today’s Date], I, [Name of Corporate Secretary OR Equivalent], an authorized
signatory of ABC Manager, LLC, a Delaware limited liability company, the
Managing Member of ABC Borrower, LLC, a Delaware limited liability company,
(“Borrower”), which said Borrower has executed or will execute a certain [NAME
OF LOAN AGREEMENT]…

If the LOAN DOCUMENT SIGNATURE BLOCK IS:

ABC Borrower, LLC, a Delaware limited liability company

By: ABC Manager, LLC, a Delaware limited liability company, its Managing Member

By:                                                              
               

            Authorized Signer

EXAMPLE #2 - The first paragraph OF THIS DOCUMENT would read:

On [Today’s Date], I, [Name of Corporate Secretary OR Equivalent], an authorized
signatory of XYZ Corporation, a Delaware corporation, the General Partner of ABC
Manager, LP, a Delaware limited partnership, the Managing Member of ABC
Borrower, LLC, a Delaware limited liability company, (“Borrower”), which said
Borrower has executed or will execute a certain [NAME OF LOAN AGREEMENT]…



--------------------------------------------------------------------------------

If the LOAN DOCUMENT SIGNATURE BLOCK IS:

ABC Borrower, LLC, a Delaware limited liability company

By: ABC Manager, LP, a Delaware limited partnership, its Managing Member

By: XYZ Corporation, a Delaware corporation, its General Partner

 

                            By:  

 

  Vice President

EXAMPLE #3 - The first paragraph OF THIS DOCUMENT would read:

On [Today’s Date], I, [Name of Corporate Secretary OR Equivalent], an authorized
signatory of 123 Corporation, a Delaware corporation, the General Partner of MNJ
Limited Partnership, a Delaware limited partnership, the Sole Member of XYZ
Manager, LLC, a Delaware limited liability company, the Sole Member of ABC
Manager, LLC, a Delaware limited liability company, the Sole Member of ABC
Borrower, LLC, a Delaware limited liability company, (“Borrower”), which said
Borrower has executed or will execute a certain [NAME OF LOAN AGREEMENT]…

If the LOAN DOCUMENT SIGNATURE BLOCK IS:

ABC Borrower, LLC, a Delaware limited liability company

By: ABC Manager, LLC, a Delaware limited liability company, its Sole Member

By: XYZ Manager, LLC, a Delaware limited liability company, its Sole Member

By: MNJ Limited Partnership, a Delaware limited partnership, its Sole Member

By: 123 Corporation, a Delaware corporation, it General Partner

 

                                         By:  

 

  Vice President



--------------------------------------------------------------------------------

Page              of             

BORROWER’S INSTRUCTION CERTIFICATE

Certificate of Incumbency

On [Today’s Date], I, [Name of Corporate Secretary OR Equivalent], an authorized
signatory of [Upper Tier Entity Name], the [Capacity of Upper Tier Entity (i.e.,
Managing Member, General Partner, etc.)] of [Repeat for all entities in the
signature block as needed] of [Name(s) of Borrower(s)], (“Borrower”), which said
Borrower has executed or will execute a certain [Name of Loan Agreement] dated
[Date of Agreement or “PENDING CLOSING”], with Bank of America, N.A.,[ as
Administrative Agent] (“Bank”), in the stated original principal amount of
[$            ] (“Loan Agreement”), and do hereby certify that the Authorized
Signers and Authorized Persons whose names, titles and signatures appear in
Sections I and II below are authorized to act on behalf of Borrower for the
specified purposes indicated below.

Section I – General Authorization. The undersigned authorized signatory on
behalf of Borrower certifies that any individual in this Section I (each an
“Authorized Signer”) is authorized, acting alone, to act on behalf of Borrower
for all purposes including, but not limited to obtaining any and all information
pertaining to the Loan, requesting any action under the loan documents,
providing any certificates on behalf of Borrower, and appointing and changing
Authorized Persons (defined in Section II below). All persons who signed, or
will sign, the Loan Agreement on behalf of Borrower must sign in this Section I.

NOTE: All persons or titles listed below are also listed in the most recent
borrowing resolution.

 

Name

  

Title

  

Signature Specimen

                                         

 

Section II – Draw Requests for Loan Proceeds Authorization. The undersigned
authorized signatory on behalf of Borrower certifies that any individual listed
in this Section II (each an “Authorized Person”) is authorized to act on behalf
of Borrower in providing draw requests and/or requesting disbursements of Loan
proceeds and/or proceeds from the applicable reserve account.

Name

  

Title

  

Signature Specimen

                       



--------------------------------------------------------------------------------

I further certify that the specimen signatures set forth above in Sections I and
II, next to each name are the true and genuine signatures of such persons, and
Bank may conclusively rely on the accuracy, genuineness, and good faith of any
written, oral or electronic communication from any of the above listed
individuals, for the specified purposes so stated. Bank may rely on this
Borrower’s Instruction Certificate until written notice is received by Bank,
revoking the authorizations in Sections I and II and/or replacing this with a
new Borrower’s Instruction Certificate, and such notice shall be effective not
sooner than five (5) Business Days following receipt thereof.

 

Print Name of Corp. Secretary (or Equivalent)    Signature of Corp. Secretary
(or Title Equivalent)

[BELOW certification must be signed by a DIFFERENT person than directly above
AND one of the parties listed in Section 1.

If only one authorized signer for the borrower, delete the below certification.]

I certify that the signature immediately set forth above is a true and genuine
signature of such person, and Bank may conclusively rely on its accuracy and
genuineness for the specified purposes so stated.

 

Printed Name of Person from Section I    Signature of Person from Section I   
Title

[REMOVE THIS NOTE: DO NOT ADD A SIGNATURE BLOCK FOR THE ABOVE PERSON(S) SIGNING]